Exhibit 10.3
PORTIONS OF THIS EXHIBIT 10.3 MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT
Dated as of June 17, 2011
among
Warnaco Inc.,
Calvin Klein Jeanswear Company and
Warnaco Swimwear Products Inc.
as Grantors
and
Each Other Grantor
From Time to Time Party Hereto
and
JPMorgan Chase Bank, N.A.
as Collateral Agent

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. Defined Terms
    1  
Section 1.1 Definitions
    1  
 
   
ARTICLE II. Grant of Security Interest
    7  
Section 2.1 Collateral
    7  
Section 2.2 Grants of Security Interests in Collateral
    8  
 
       
ARTICLE III. Representations and Warranties
    8  
Section 3.1 Title; No Other Liens
    8  
Section 3.2 Perfection and Priority
    8  
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    9  
Section 3.4 Inventory and Equipment
    9  
Section 3.5 Pledged Collateral
    9  
Section 3.6 Deposit Accounts; Securities Accounts
    9  
Section 3.7 Accounts
    9  
Section 3.8 Intellectual Property
    10  
Section 3.9 Commercial Tort Claims
    11  
 
       
ARTICLE IV. Covenants
    11  
Section 4.1 Generally
    11  
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    11  
Section 4.3 Changes in Locations, Name, Etc.
    12  
Section 4.4 Pledged Collateral
    12  
Section 4.5 Delivery of Instruments and Chattel Paper
    14  
Section 4.6 Intellectual Property
    14  
Section 4.7 [Reserved]
    16  
Section 4.8 [Reserved]
    16  
Section 4.9 Payment of Obligations
    16  
Section 4.10 Notice of Commercial Tort Claims
    16  
 
       
ARTICLE V. Remedial Provisions
    17  
Section 5.1 Code and Other Remedies
    17  
Section 5.2 Accounts and Payments in Respect of General Intangibles
    18  
Section 5.3 Pledged Collateral
    19  
Section 5.4 [Reserved]
    19  
Section 5.5 Registration Rights
    20  
Section 5.6 Deficiency
    20  
 
       
ARTICLE VI. The Collateral Agent
    21  
Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact
    21  
Section 6.2 Duty of Collateral Agent
    22  
Section 6.3 Authorization of Financing Statements
    23  
Section 6.4 Authority of Collateral Agent
    23  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VII. Miscellaneous
    24  
Section 7.1 Amendments in Writing
    24  
Section 7.2 Notices
    24  
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    24  
Section 7.4 Effectiveness
    24  
Section 7.5 Successors and Assigns
    24  
Section 7.6 Counterparts
    25  
Section 7.7 Severability
    25  
Section 7.8 Section Headings
    25  
Section 7.9 Entire Agreement
    25  
Section 7.10 Governing Law
    25  
Section 7.11 Additional Grantors
    25  
Section 7.12 Release of Collateral
    26  
Section 7.13 Reinstatement
    26  
Section 7.14 Submission to Jurisdiction; Service of Process
    27  
Section 7.15 Intercreditor Agreement
    27  

 

ii



--------------------------------------------------------------------------------



 



ANNEXES AND SCHEDULES

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Short Form Copyright Security Agreement
Annex 4
  Form of Short Form Patent Security Agreement
Annex 5
  Form of Short Form Trademark Security Agreement
 
   
Schedule 1
  Jurisdiction of Organization; Principal Executive Office
Schedule 2
  Pledged Collateral
Schedule 3
  Filings
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Intellectual Property
Schedule 6
  Commercial Tort Claims
Schedule 7
  Deposit Accounts and Securities Accounts

 

iii



--------------------------------------------------------------------------------



 



This Pledge and Security Agreement (this “Agreement”), dated as of June 17,
2011, by Warnaco Inc., a Delaware corporation (the “Borrower”), Calvin Klein
Jeanswear Company, a Delaware corporation (the “CK Borrower”), Warnaco Swimwear
Products Inc., a Delaware corporation (the “Swimwear Borrower” and, together
with the Borrower and the CK Borrower, the “Borrowers”), The Warnaco Group,
Inc., a Delaware corporation (“Group”), and each of the other entities listed on
the signature pages hereof or that from time to time becomes a party hereto
pursuant to Section 7.11 (each a “Grantor” and, collectively, the “Grantors”),
in favor of JPMORGAN CHASE BANK, N.A. (“JPMCB”), as collateral agent for the
Secured Parties (as defined below) (in such capacity, the “Collateral Agent”).
w i t n e s s e t h:
Whereas, the Borrowers, Group, the lenders party thereto from time to time and
JPMCB, as administrative agent (in such capacity, the “Administrative Agent”)
and as Collateral Agent for the Lenders (together with the Administrative Agent,
the “Agents”), have entered into a certain Term Loan Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
Whereas, the Grantors other than the Borrowers are party to the Guaranty
pursuant to which they have guaranteed the Obligations of the Borrowers under
the Credit Agreement;
Whereas, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent;
Whereas, each Grantor will receive substantial direct and indirect benefits from
the making of the Loans to the Borrowers under the Credit Agreement;
Now, Therefore, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Collateral Agent as
follows:
ARTICLE I. Defined Terms
Section 1.1 Definitions
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.
(b) Terms used herein without definition that are defined in the UCC (as defined
below) have the meanings given to them in the UCC, including the following terms
(which are capitalized herein):
“Account”
“Account Debtor”
“Certificated Security”
“Chattel Paper”

 

 



--------------------------------------------------------------------------------



 



“Commercial Tort Claim”
“Commodity Account”
“Deposit Account”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”
“General Intangibles”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”
“Proceeds”
“Securities Account”
“Securities Intermediary”
“Security”
“Security Entitlement”
“Supporting Obligation”
(c) The following terms shall have the following meanings:
“ABL Agent” shall have the meaning assigned to such term in the Intercreditor
Agreement.
“ABL Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2, including, to the extent a security interest is granted
therein pursuant to Section 2.2, (i) all Stock and Stock Equivalents of any
Person that are acquired by any Grantor after the date hereof, together with all
certificates, instruments or other documents representing any of the foregoing
and all Security Entitlements of any Grantor in respect of any of the foregoing,
(ii) all additional Indebtedness from time to time owed to any Grantor by any
obligor on the Pledged Debt Instruments and the Instruments evidencing such
Indebtedness and (iii) all interest, cash, Instruments and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any of the foregoing. “Additional Pledged
Collateral” may be General Intangibles (including Intellectual Property),
Instruments or Investment Property.
“Agents” has the meaning specified in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------



 



“Agreement” means this Pledge and Security Agreement (as the same may be
amended, amended and restated, restated, supplemented or otherwise modified from
time to time).
“Collateral” has the meaning specified in Section 2.1.
“Collateral Agent” shall include, in addition to the Collateral Agent referred
to in the preamble hereto, any successors and assigns to the Collateral Agent
appointed pursuant to the Credit Agreement and means the “Collateral Agent” in
its capacity as collateral agent for the benefit of the Secured Parties with
respect to the Secured Obligations.
“Copyright Licenses” means any written agreement providing for the grant by or
to any Grantor of any right under any Copyright, including the grant of any
right to use, copy, publicly perform, display, create derivative works of,
manufacture, distribute, exploit or sell materials derived from any Copyright.
“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications for registration or
recording in connection therewith, including all registrations, recordings and
applications for registration or recording in the United States Copyright Office
or in any foreign counterparts thereof, and (b) the right to obtain all
renewals, reversions and extensions thereof.
“Discharge of Lender Claims” means the payment in full in cash of the principal
of, interest and premium, if any, on all Secured Obligations arising under the
Credit Agreement following the termination of all commitments to extend credit
under the Credit Agreement (other than contingent indemnification obligations
and expense reimbursement as to which no claim has been asserted) and, with
respect to Hedging Obligations and Cash Management Obligations that constitute
Secured Obligations, delivery of cash collateral or backstop letters of credit
in respect thereof in compliance with the terms thereof, payment in full in cash
of any other Secured Obligations that are due and payable at or prior to the
time such Secured Obligations are repaid and commitments are terminated.
“Excluded Equity” means, collectively, any Voting Stock of any direct Foreign
Subsidiary of any Grantor in excess of 65% of the total outstanding Voting Stock
of such Subsidiary. For the purposes of this definition, “Voting Stock” means,
as to any issuer, the issued and outstanding shares of each class of capital
stock or other ownership interests of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
validly prohibits the creation by such Grantor of a Lien thereon, or any permit,
lease, license, contract, instrument or other agreement held by any Grantor to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not removed, terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Requirement of Law;
(iii) any Equipment owned by

 

3



--------------------------------------------------------------------------------



 



any Grantor that is Purchase-Money Collateral (as defined in the UCC) or subject
to a Capital Lease if the contract or other agreement in which such Lien is
granted (or in the documentation providing for such Capital Lease) prohibits or
requires the consent of any Person other than any Grantor as a condition to the
creation of any other Lien on such Equipment; (iv) any Deposit Accounts used
solely for payroll, payroll taxes and other employee and benefit plans; (v) any
property and assets the pledge of which would require governmental consent,
approval, license or authorization that has not been obtained; (vi) any “intent
to use” trademark application, until such time as a “Statement of Use” or an
“Amendment to Allege Use” is accepted for an application by the USPTO; (vii) any
treasury stock of Group; and (viii) assets in circumstances where the Collateral
Agent and the Borrowers agree in writing that the cost, burden or consequences
(including adverse tax consequences) of obtaining or perfecting a security
interest in such assets is excessive in relation to the practical benefit
afforded thereby, provided, however, “Excluded Property” shall not include
(a) any Proceeds, substitutions or replacements of Excluded Property (unless
such Proceeds, substitutions or replacements would constitute Excluded Property)
or (b) any Pledged Certificated Stock.
“Grantor” has the meaning specified in the recitals to this Agreement.
“Hedging Obligations” means all obligations of any Person under any Hedging
Contract.
“Intellectual Property” means, collectively, (a) all right, title and interest
of any Grantor in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses, trade
secrets, Internet domain names, Websites, advertising rights, rights in designs,
including registrations thereof, and rights in data, and (b) all rights to
income, royalties, proceeds and damages now or hereafter due and/or payable
under and with respect thereto, including all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
June 17, 2011, by and among Bank of America, N.A., as ABL Agent, the
Administrative Agent and the Collateral Agent (as the same may be amended,
amended and restated, supplemented or otherwise modified or replaced from time
to time).
“LLC” means each limited liability company in which a Grantor has an equity
interest, including those set forth on Schedule 2.
“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to any Grantor’s business.
“Partnership” means each partnership in which a Grantor has an equity interest,
including those set forth on Schedule 2.

 

4



--------------------------------------------------------------------------------



 



“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
“Patent License” means all written agreements providing for the grant by or to
any Grantor of any right to manufacture, have manufactured, use, import, lease,
sell or offer for sale any product, design or process covered in whole or in
part by a Patent.
“Patents” means (a) all patents of the United States or any other country or
patent rights arising under multinational laws, (b) all applications for patents
of the United States or any other country or patent rights arising under
multinational laws and (c) all rights to obtain any reissues, extensions,
divisions, continuations and continuations-in-part of the foregoing.
“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2, but excluding Excluded Equity.
“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor (other than Pledged
Stock, Pledged Debt Instruments and other Investment Property whose value, in
the aggregate, does not exceed $1,000,000), all chattel paper, certificates or
other Instruments representing any of the foregoing and all Security
Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2, issued by the obligors named therein.
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock (excluding Excluded Equity), including
all right, title and interest of any Grantor as a limited or general partner in
any Partnership or as a member of any LLC and all right, title and interest of
any Grantor in, to and under any Partnership Agreement or LLC Agreement to which
it is a party.
“Securities Act” means the Securities Act of 1933, as amended.
“Third Party Intellectual Property Rights” means any right, title or interest of
any Person under patent, copyright, trademark or trade secret law or any other
statutory provision or common law doctrine relating to intellectual property or
proprietary rights.
“Trademark License” means any written agreement providing for the grant by or to
any Grantor of any right under any Trademark.

 

5



--------------------------------------------------------------------------------



 



“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
service marks, logos and other source or business identifiers, and, in each
case, all goodwill associated therewith, whether now existing or hereafter
adopted or acquired, all registrations and recordings thereof and all
applications for registration or recording in connection therewith, in each case
whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and all common-law rights related thereto, and
(b) the right to obtain all renewals thereof.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the perfection or priority of the Collateral
Agent’s (for the benefit of the Secured Parties) security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” (as it applies to
such security interest) shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.
“Vehicles” means all vehicles covered by a certificate of title law of any state
of the United States of America or the District of Columbia.
Certain Other Terms
(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”
(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.
(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in, this Agreement.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.
(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise, all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

 

6



--------------------------------------------------------------------------------



 



(h) The terms “Lender,” “Administrative Agent,” “Collateral Agent” and “Secured
Party” include their respective successors.
(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.
ARTICLE II. Grant of Security Interest
Section 2.1 Collateral
For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests (other than, in
each case, Excluded Property) is collectively referred to as the “Collateral”:
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles;
(vii) all Instruments;
(viii) all Inventory;
(ix) all Investment Property;
(x) all Letter of Credit Rights;
(xi) all Vehicles;
(xii) the Commercial Tort Claims described on Schedule 6 and on any supplement
thereto received by the Collateral Agent pursuant to Section 4.10;
(xiii) all Intellectual Property and goodwill associated therewith;
(xiv) all books and records pertaining to any or all of the other property
described in this Section 2.1;
(xv) all other goods and personal property of such Grantor, whether tangible or
intangible and wherever located; and
(xvi) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

 

7



--------------------------------------------------------------------------------



 



Section 2.2 Grants of Security Interests in Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of such Grantor; provided, however, that the foregoing
grant of security interest shall not include a security interest in any Excluded
Property; and provided, further, that, if and when any property shall cease to
be Excluded Property, the Collateral Agent for the benefit of the Secured
Parties shall have, and at all times from and after the date hereof be deemed to
have had, a security interest in such property.
ARTICLE III. Representations and Warranties
To induce the Lenders, the Collateral Agent and the Administrative Agent to
enter into the Credit Agreement, each Grantor hereby represents and warrants
each of the following to the Lenders, the Collateral Agent, the Administrative
Agent and the other Secured Parties:
Section 3.1 Title; No Other Liens
Except for the Liens granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Collateral under the Credit
Agreement, such Grantor (a) is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, (b) is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and (c) has rights
in or the power to collaterally transfer each other item of Collateral in which
a Lien is granted by it hereunder, free and clear of any Lien (other than Liens
for taxes not yet due and payable).
Section 3.2 Perfection and Priority
The security interests granted pursuant to this Agreement shall constitute valid
and continuing perfected security interests in favor of the Collateral Agent in
the rights of such Grantor in the Collateral for which perfection is governed by
the UCC or filing with the United States Copyright Office or with the United
States Patent and Trademark Office upon (i) in the case of all Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, the completion of the filings and other actions specified on Schedule 3
(which, in the case of all filings and other documents referred to on such
schedule, have been delivered to the Collateral Agent in completed and duly
executed form), (ii) the delivery to the Collateral Agent of all Collateral
consisting of Instruments and Certificated Securities, in each case properly
endorsed for transfer to the Collateral Agent or in blank and (iii) all
appropriate filings having been made with the United States Copyright Office.
Such security interests shall be prior to all other Liens on the Collateral
except for Customary Permitted Liens having priority over the Collateral Agent’s
Liens by operation of law or otherwise as permitted hereunder or under the
Credit Agreement or the Intercreditor Agreement.

 

8



--------------------------------------------------------------------------------



 



Section 3.3 Jurisdiction of Organization; Chief Executive Office
On the Closing Date, such Grantor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business is specified on Schedule 1 and,
to the extent different from that on the Closing Date, such Schedule 1 also
lists all jurisdictions of organization, legal names and locations of such
Grantor’s chief executive office or sole place of business for the period
beginning five years preceding the date hereof.
Section 3.4 Inventory and Equipment
On the Closing Date, Schedule 4 sets forth each location at which such Grantor’s
Inventory and Equipment (other than mobile goods and Inventory or Equipment in
transit) is kept on the Closing Date.
Section 3.5 Pledged Collateral
(a) The Pledged Stock that constitutes Pledged Collateral pledged hereunder by
such Grantor as of the Closing Date is listed on Schedule 2 and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 2.
(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) that constitutes Pledged Collateral has been duly
and validly issued and are fully paid and nonassessable.
(c) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Collateral Agent in accordance with Section 4.4(a) and
Section 6.11 of the Credit Agreement.
(d) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than (i) that represented by Certificated Securities or
(ii) Instruments in the possession of the Collateral Agent or ABL Agent or that
consisting of Financial Assets held in a Securities Account.
Section 3.6 Deposit Accounts; Securities Accounts
The only Deposit Accounts, Securities Accounts or Commodity Accounts maintained
by any Grantor on the Closing Date are those listed on Schedule 7, which sets
forth such information separately for each Grantor and which clearly identifies
each Deposit Account which is maintained as a concentration account by such
Grantor.
Section 3.7 Accounts
No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Collateral Agent or ABL Agent, properly endorsed for transfer, to the extent
delivery is required by Section 4.5.

 

9



--------------------------------------------------------------------------------



 



Section 3.8 Intellectual Property
(a) Schedule 5 (i) sets forth a true and complete list of all Intellectual
Property of such Grantor on the date hereof (other than licenses to commercial
off-the-shelf software), separately identifying that owned by such Grantor and
that licensed by or to such Grantor and (ii) sets forth a true and complete list
of all Material Intellectual Property owned by or licensed to such Grantor on
the date hereof (other than licenses to commercial off-the-shelf software),
separately identifying that owned by such Grantor and that licensed by or to
such Grantor. The Material Intellectual Property set forth on Schedule 5
constitutes all of the material intellectual property rights necessary for the
Grantors to conduct their business as currently and as proposed to be conducted.
(b) On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, has not been adjudged invalid and has not been abandoned. To the
knowledge of such Grantor, the business of such Grantor, and the use of the
Material Intellectual Property in connection therewith, does not infringe,
misappropriate, dilute or violate any Third Party Intellectual Property Rights.
Such Grantor is not party to or the subject of any pending or, to such Grantor’s
knowledge, threatened claim of infringement, misappropriation, dilution or
violation of any Third Party Intellectual Property Rights, and there are no
facts or circumstances that such Grantor reasonably believes are likely to form
the basis for any such claim, and such Grantor has not received written notice
of any such claim, or a written offer of a license to any Third Party
Intellectual Property Rights, or any written notice regarding the existence of
any Third Party Intellectual Property Rights that would be likely to have a
Material Adverse Effect on any Grantor or otherwise would impair any Material
Intellectual Property.
(c) Except as set forth in Schedule 5(c), on the date hereof, none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
(d) On the date hereof, no holding, decision or judgment has been rendered by
any Governmental Authority challenging such Grantor’s rights in the Material
Intellectual Property or that would limit or otherwise impair the ownership,
use, validity or enforceability of any Material Intellectual Property.
(e) No action or proceeding challenging such Grantor’s rights in the
Intellectual Property or the ownership, use, validity or enforceability of any
Material Intellectual Property owned by such Grantor is on the date hereof
pending or, to the knowledge of such Grantor, threatened. On the date hereof,
there are no claims, judgments or settlements to be paid by such Grantor
relating to the Material Intellectual Property. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting or violating the
Material Intellectual Property owned by such Grantor on the date hereof.
(f) On the date hereof, no Grantor is in material breach of any Copyright
License, Patent License or Trademark License and no Grantor in breach of any
Material License. The consummation of the transactions contemplated by this
Agreement shall not impair any of such Grantor’s right in, cause a breach of, or
impair the validity or enforceability of, any Material Intellectual Property.

 

10



--------------------------------------------------------------------------------



 



Section 3.9 Commercial Tort Claims
The only Commercial Tort Claims (with a reasonable expectation of recovery of at
least $1,000,000) of any Grantor existing on the Closing Date (regardless of
whether the amount, defendant or other material facts can be determined and
regardless of whether such Commercial Tort Claim has been asserted, threatened
or has otherwise been made known to the obligee thereof or whether litigation
has been commenced for such claims) are those listed on Schedule 6, which sets
forth such information separately for each Grantor.
ARTICLE IV. Covenants
Each Grantor agrees with the Collateral Agent to the following, as long as the
Discharge of Lender Claims has not occurred or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:
Section 4.1 Generally
Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 7.2 of the Credit Agreement,
(b) not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any other Loan Document, (c) not sell,
transfer or assign (by operation of law or otherwise) any Collateral except as
permitted under the Credit Agreement, (d) not enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any Collateral except in connection with an
Asset Sale (i) that is permitted under Section 7.4 of the Credit Agreement or
(ii) that is pursuant to a contract which contains a condition precedent that
consent under the Credit Agreement be obtained.
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
(a) Such Grantor shall maintain the security interests created by this Agreement
as perfected security interests having at least the priority described in
Section 3.2.
(b) Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request in writing, all in detail and in form and substance
reasonably satisfactory to the Collateral Agent.
(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request (or be directed to request by the Administrative Agent at
the Administrative Agent’s reasonable request) for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including the filing of any financing or continuation statement
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby.

 

11



--------------------------------------------------------------------------------



 



Section 4.3 Changes in Locations, Name, Etc.
(a) Except upon prior written notice to the Collateral Agent and delivery to the
Collateral Agent of all additional financing statements and other documents
reasonably requested in writing by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
such Grantor shall not do any of the following:
(i) change its jurisdiction of organization from that referred to in
Section 3.3; or
(ii) change its legal name, or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.
(b) Such Grantor shall keep and maintain at its own cost and expense reasonably
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.
Section 4.4 Pledged Collateral
(a) Such Grantor shall (i) deliver to the Collateral Agent for the benefit of
the Secured Parties, all certificates and Instruments representing or evidencing
any Pledged Collateral (including Additional Pledged Collateral), whether now
existing or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent, together, in respect
of any Additional Pledged Collateral, with a Pledge Amendment, duly executed by
the Grantor, in substantially the form of Annex 1, an acknowledgment and
agreement to a Joinder Agreement duly executed by any new Grantor, in
substantially the form in the form of Annex 2, or such other documentation
acceptable to the Collateral Agent and (ii) maintain all other Pledged
Collateral constituting Investment Property in a Securities Account. Such
Grantor authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement. The Collateral Agent shall have the right, following an Event of
Default and without notice to the Grantor, to transfer to or to register in its
name or in the name of its nominees any Pledged Collateral. The Collateral Agent
shall have the right at any time to exchange any certificate or instrument
representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations.
(b) Except as provided in ARTICLE V, such Grantor shall be entitled to receive
all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or distributing dividends). Upon the occurrence and during the
continuance of an Event of Default, any sums paid upon or in respect of any
Pledged Collateral upon the liquidation or dissolution of any issuer of any
Pledged Collateral, any distribution of capital made on or in respect of any
Pledged Collateral or any property distributed upon or with respect

 

12



--------------------------------------------------------------------------------



 



to any Pledged Collateral pursuant to the recapitalization or reclassification
of the capital of any issuer of Pledged Collateral or pursuant to the
reorganization thereof (except, in each case, to the extent resulting in cash
being distributed to a Grantor) shall, unless otherwise subject to a perfected
security interest (with the priorities contemplated herein) in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations.
(c) Except as provided in ARTICLE V, such Grantor shall be entitled to exercise
all voting, consent and corporate, partnership, limited liability company and
similar rights with respect to the Pledged Collateral; provided, however, that
no vote shall be cast, consent given or right exercised or other action taken by
such Grantor that would impair the Collateral.
(d) Except as permitted under the Credit Agreement, such Grantor shall not grant
“control” (within the meaning of such term under Article 9-106 of the UCC) over
any Investment Property to any Person other than the Collateral Agent and the
ABL Agent.
(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Collateral Agent hereunder (including those described in Section 5.3), and
(ii) the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Stock in such Person and to the transfer of such Pledged Stock to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a holder of such Pledged Stock with all the rights, powers and
duties of other holders of Pledged Stock of the same class and, if the Grantor
having pledged such Pledged Stock hereunder had any right, power or duty at the
time of such pledge or at the time of such substitution beyond that of such
other holders, with all such additional rights, powers and duties. Such Grantor
agrees to execute and deliver to the Collateral Agent such certificates,
agreements and other documents as may be necessary to evidence, formalize or
otherwise give effect to the consents given in this clause (e).
(f) Such Grantor shall not, and shall not permit any of its Subsidiaries (to the
extent the Stock of such Subsidiary constitutes Collateral), without the consent
of the Collateral Agent, agree to any amendment of any Constituent Document that
in any way materially adversely affects the perfection of the security interest
of the Collateral Agent in the Pledged Collateral pledged by such Grantor
hereunder, including any amendment electing to treat any membership interest or
partnership interest that is part of the Pledged Collateral as a “security”
under Section 8-103 of the UCC, or any election to turn any previously
uncertificated Stock that is part of the Pledged Collateral into certificated
Stock unless such certificated stock is promptly delivered to the Collateral
Agent.

 

13



--------------------------------------------------------------------------------



 



Section 4.5 Delivery of Instruments and Chattel Paper
If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall promptly deliver such Instrument or Chattel
Paper to the Collateral Agent, duly indorsed in a manner satisfactory to the
Collateral Agent, or, if consented to by the Collateral Agent, shall mark all
such Instruments and Chattel Paper with the following legend: “This writing and
the obligations evidenced or secured hereby are subject to the security interest
of JPMorgan Chase Bank, N.A., as Collateral Agent for the benefit of the Secured
Parties” (which legend shall be modified to reflect successor Collateral
Agents).
Section 4.6 Intellectual Property
(a) Such Grantor (either itself or through licensees) shall (and shall cause all
licensees or sublicensees thereof to) (i) continue to use each Trademark that is
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law,
(iv) execute and file all documents necessary to perfect a security interest
pursuant to this Agreement in favor of the Collateral Agent promptly upon
adopting or using any mark that is confusingly similar or a colorable imitation
of such Trademark (it being understood that no Grantor shall be required to take
any action to perfect such security interest outside the United States) and
(v) not do any act or knowingly omit to do any act (and not permit or direct by
express act or omission any licensee or sublicensee thereof to do any act)
whereby such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way; provided, however, that
(i)-(iii) and (v) above shall be subject to the good faith exercise by such
Grantor of its reasonable business judgment consistent with past practices.
(b) Such Grantor shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act, or omit to do any
act, whereby any Patent that is Material Intellectual Property may become
forfeited, abandoned or dedicated to the public.
(c) Such Grantor (i) shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (and shall not
permit or direct by express act or omission any licensee or sublicensee thereof
to) do any act whereby any portion of the Copyrights that is Material
Intellectual Property may fall into the public domain.
(d) Such Grantor shall not knowingly (and shall not permit or direct by express
act or omission any licensee or sublicensee thereof to) do any act, or knowingly
omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.

 

14



--------------------------------------------------------------------------------



 



(e) Such Grantor shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act that knowingly
infringes, misappropriates, dilutes or violates any Third Party Intellectual
Property Rights.
(f) Such Grantor shall notify the Collateral Agent promptly if it knows, or has
reason to know, that any application for registration or recording, registration
or recording relating to any Material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, right to use, interest in, or the
validity or enforceability of, any Material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.
(g) As set forth below, whenever such Grantor, either by itself or through its
counsel or any agent or designee, shall file an application for the registration
or recording of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency within or outside the United States or register any Internet domain name,
such Grantor shall report such filing to the Collateral Agent within five
Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Collateral Agent’s security
interest in any such Copyright, Patent, Trademark or Internet domain name and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.
(h) Such Grantor shall take all reasonable actions that are (i) necessary
(subject to the good faith exercise by such Grantor of its reasonable business
judgment consistent with past practices) or (ii) requested in writing by the
Collateral Agent, including in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency and any Internet domain name registrar, to maintain and pursue each
application for registration or recording (and to obtain the relevant
registration or recording) and to maintain each registration and recording of
any Copyright, Trademark, Patent or Internet domain name that is Material
Intellectual Property, including filing of applications for renewal, affidavits
of use, affidavits of incontestability and opposition and interference and
cancellation proceedings.
(i) In the event that any Material Intellectual Property is infringed,
misappropriated, diluted or violated by a third party, such Grantor shall notify
the Collateral Agent promptly after such Grantor learns thereof. Such Grantor
shall take appropriate action in response to any infringement, misappropriation,
dilution or violation of the Material Intellectual Property, including promptly
bringing suit for infringement, misappropriation, dilution or violation and to
recover all damages for such infringement, misappropriation, dilution or
violation, and shall take such other actions may be appropriate under the
circumstances to protect such Intellectual Property; provided, however, that the
foregoing shall be subject to the good faith exercise by such Grantor of its
reasonable business judgment consistent with past practices.

 

15



--------------------------------------------------------------------------------



 



(j) Unless otherwise agreed to by the Collateral Agent such Grantor shall
execute and deliver to the Collateral Agent for filing in (i) the United States
Copyright Office a short-form copyright security agreement in the form attached
hereto as Annex 3 for all Copyrights of such Grantor, (ii) in the United States
Patent and Trademark Office a short-form patent security agreement in the form
attached hereto as Annex 4 for all Patents of such Grantor, (iii) the United
States Patent and Trademark Office and with the appropriate department or
division of all appropriate States of the United States a short-form trademark
security agreement in form attached hereto as Annex 5 for all Trademarks of such
Grantor and (iv) with the appropriate Internet domain name registrar, a duly
executed form of assignment of all Internet domain names of such Grantor to the
Collateral Agent (together with appropriate supporting documentation as may be
requested by the Collateral Agent) in form and substance reasonably acceptable
to the Collateral Agent. In the case of clause (iv) above, such Grantor hereby
authorizes the Collateral Agent to file such assignment in such Grantor’s name
and to otherwise perform in the name of such Grantor all other necessary actions
to complete such assignment, and each Grantor agrees to perform all appropriate
actions deemed necessary by the Collateral Agent for the Collateral Agent to
ensure such Internet domain name is registered in the name of the Collateral
Agent.
Section 4.7 [Reserved]
Section 4.8 [Reserved]
Section 4.9 Payment of Obligations
Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with Agreement Accounting Principles with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
Section 4.10 Notice of Commercial Tort Claims
Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim with a reasonable expectation of recovery of at least $1,000,000
(whether from another Person or because such Commercial Tort Claim shall have
come into existence), (i) such Grantor shall, within a reasonable time after
such acquisition (but in any event within 30 days thereof), deliver to the
Collateral Agent, in each case in form and substance reasonably satisfactory to
the Collateral Agent, a notice of the existence and nature of such Commercial
Tort Claim and deliver a supplement to Schedule 6 containing a specific
description of such Commercial Tort Claim, (ii) the provision of Section 2.1
shall apply to such Commercial Tort Claim and (iii) such Grantor shall execute
and deliver to the Collateral Agent, in each case in form and substance
reasonably satisfactory to the Collateral Agent, any certificate, agreement and
other document, and take all other action, deemed by the Collateral Agent to be
reasonably necessary for the Collateral Agent to obtain, on behalf of the
Secured Parties, a perfected security interest in all such Commercial Tort
Claims. Any supplement to Schedule 6 delivered pursuant to this Section 4.10
shall, after the receipt thereof by the Collateral Agent, become part of
Schedule 6 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.

 

16



--------------------------------------------------------------------------------



 



ARTICLE V. Remedial Provisions
Section 5.1 Code and Other Remedies
During the continuance of an Event of Default, the Collateral Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Collateral Agent and any other Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by the UCC and other
applicable law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption of
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s written request, to assemble the
Collateral and make it available to the Collateral Agent at places that the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.1, after deducting all reasonable and
documented costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Collateral Agent and any other Secured
Party hereunder, including reasonable and documented attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Credit Agreement shall prescribe, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, need the Collateral Agent, as the case may be,
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the exercise by any of them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition and specifies the place of such sale or the time after
which any private sale is to be made.

 

17



--------------------------------------------------------------------------------



 



Section 5.2 Accounts and Payments in Respect of General Intangibles.
(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement and subject to the terms of the Intercreditor Agreement, if
required by the Collateral Agent at any time during the continuance of an Event
of Default, any payment of Accounts or payment in respect of General
Intangibles, when collected by any Grantor, shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent. Until so turned
over, such payment shall be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor.
(b) Subject to the terms of the Intercreditor Agreement, at the Collateral
Agent’s request, during the continuance of an Event of Default, each Grantor
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions that gave rise to
the Accounts or payments in respect of General Intangibles, including all
original orders, invoices and shipping receipts.
(c) Subject to the terms of the Credit Agreement and the Intercreditor
Agreement, the Collateral Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.
(d) [Reserved].
(e) [Reserved].
(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent
nor any other Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

18



--------------------------------------------------------------------------------



 



Section 5.3 Pledged Collateral
(a) Subject to the terms of the Intercreditor Agreement, during the continuance
of an Event of Default, upon written notice by the Collateral Agent to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any Proceeds of the Pledged Collateral and make application thereof to
the Secured Obligations in the order set forth in the Credit Agreement and
(ii) the Collateral Agent or its nominee may exercise (A) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any issuer of Pledged Stock and the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it; provided, however, that the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
(b) In order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request in writing and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Collateral Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon Discharge of Lender Claims.
(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Collateral Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that such issuer shall
be fully protected in so complying and (ii) upon receipt of a notice described
in the foregoing clause (i), pay any dividend or other payment with respect to
the Pledged Collateral directly to the Collateral Agent.
Section 5.4 [Reserved]

 

19



--------------------------------------------------------------------------------



 



Section 5.5 Registration Rights
(a) Subject to the terms of the Intercreditor Agreement, during the continuance
of an Event of Default, if the Collateral Agent shall determine to exercise its
right to sell any of the Pledged Collateral pursuant to Section 5.1, and if in
the opinion of the Collateral Agent it is necessary or advisable to have the
Pledged Collateral, or any portion thereof, registered under the provisions of
the Securities Act, the relevant Grantor shall use its reasonable efforts to
cause the issuer thereof to (i) execute and deliver, and cause the directors and
officers of such issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Collateral, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its reasonable efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Collateral, or that portion thereof to be sold and (iii) make all amendments
thereto or to the related prospectus that, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such issuer to
comply with the provisions of the securities or “Blue Sky” laws of any
jurisdiction that the Collateral Agent shall designate and to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) satisfying the provisions of Section 11(a) of the Securities
Act.
(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
(c) During the continuance of an Event of Default, each Grantor agrees to use
its best efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged
Collateral pursuant to this Section 5.5 valid and binding and in compliance with
all other applicable Requirements of Law. Each Grantor further agrees that a
breach of any covenant contained in this Section 5.5 will cause irreparable
injury to the Collateral Agent and the other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.
Section 5.6 Deficiency
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable and documented fees and disbursements of any
attorney employed by the Collateral Agent or any other Secured Party to collect
such deficiency.

 

20



--------------------------------------------------------------------------------



 



ARTICLE VI. The Collateral Agent
Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact
(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any of the following:
(i) subject to the terms of the Intercreditor Agreement, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any check, draft, note, acceptance or other instrument for the payment
of moneys due under any Account or General Intangible or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Collateral
Agent for the purpose of collecting any such moneys due under any Account or
General Intangible or with respect to any other Collateral whenever payable;
(ii) subject to the terms of the Intercreditor Agreement, in the case of any
Intellectual Property, execute and deliver, and have recorded, any agreement,
instrument, document or paper as the Collateral Agent may request to evidence
the Collateral Agent’s security interests in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
(iii) subject to the terms of the Intercreditor Agreement, pay or discharge
taxes and Liens levied or placed on or threatened against any of the Collateral,
effect any repair or pay any insurance called for by the terms of this Agreement
(including all or any part of the premiums therefor and the costs thereof);
(iv) subject to the terms of the Intercreditor Agreement, execute, in connection
with any sale provided for in Section 5.1 or Section 5.5, any endorsement,
assignment or other instrument of conveyance or transfer with respect to any of
the Collateral; or
(v) subject to the terms of the Intercreditor Agreement (A) direct any party
liable for any payment under any Collateral to make payment of any moneys due or
to become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct, (B) ask or demand for, collect, and receive payment of and
receipt for, any moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral, (C) sign and indorse any
invoice, freight or express bill, bill

 

21



--------------------------------------------------------------------------------



 



of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral, (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate, (G) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Trademark pertains) throughout
the world for such term or terms, on such conditions, and in such manner as the
Collateral Agent shall in its sole discretion determine, including the execution
and filing of any document necessary to effectuate or record such assignment and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things that the Collateral Agent deems necessary to
protect, preserve or realize upon any or all of the Collateral and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Collateral
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans that are Alternate Base Rate Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Section 6.2 Duty of Collateral Agent
The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. Neither the Collateral Agent, any other Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or

 

22



--------------------------------------------------------------------------------



 



otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to any Collateral. The
powers conferred on the Collateral Agent hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ respective interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
Section 6.3 Authorization of Financing Statements
Each Grantor authorizes the Collateral Agent and each of its Affiliates, counsel
and other representatives, at any time and from time to time until Discharge of
Lender Claims, to file or record financing statements, amendments to financing
statements, and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement, and such
financing statements and amendments may described the Collateral covered thereby
as “all assets of the debtor whether now owned or hereafter acquired”, “all
personal property of the debtor”, in each case, “in which the debtor now has or
at any time in the future may acquire any right, title or interest” or words of
similar effect. Each Grantor hereby also authorizes the Collateral Agent and
each of its Affiliates, counsel and other representatives, at any time and from
time to time, to file continuation statements with respect to previously filed
financing statements. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.
Section 6.4 Authority of Collateral Agent
(a) Each Grantor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Collateral Agent and the other Secured Parties, with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
(b) Each Grantor and the Collateral Agent hereby agrees and acknowledges that,
to the extent that the Collateral Agent has a security interest in or possession
of any Collateral, the Collateral Agent is holding, and shall hold, such
Collateral (and the security interest therein) for the benefit of and on behalf
of each Secured Party (including the Collateral Agent) in accordance with
Section 8-301(a)(2), 9-313(a) and 9-313(c) of the UCC, if applicable.

 

23



--------------------------------------------------------------------------------



 



ARTICLE VII. Miscellaneous
Section 7.1 Amendments in Writing
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement; provided, however, that annexes to this Agreement may be
supplemented (but no existing provisions may be modified and no Collateral may
be released) through Pledge Amendments and Joinder Agreements, in substantially
the form of Annex 1 and Annex 2 respectively, in each case duly executed by the
Collateral Agent and each Grantor directly affected thereby and any update or
revision to the schedules delivered by any Grantor pursuant to the terms herein
shall not constitute an amendment for purposes of this Section 7.1 or
Section 10.1 of the Credit Agreement.
Section 7.2 Notices
All notices, requests and demands to or upon the Collateral Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 10.8 of the
Credit Agreement; provided, however, that any such notice, request or demand to
or upon any Grantor shall be addressed to the Borrowers’ notice address set
forth in such Section 10.8.
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
Section 7.4 Effectiveness
This Agreement shall not become effective until the Closing Date.
Section 7.5 Successors and Assigns
This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Collateral Agent and each other Secured
Party and their successors and assigns; provided, however, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

 

24



--------------------------------------------------------------------------------



 



Section 7.6 Counterparts
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart.
Section 7.7 Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 7.8 Section Headings
The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.
Section 7.9 Entire Agreement
This Agreement, together with the other Loan Documents, represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereto concerning the Secured Obligations.
Section 7.10 Governing Law
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the internal law
of the State of New York.
Section 7.11 Additional Grantors
If, pursuant to Section 6.11 of the Credit Agreement, the Borrowers shall be
required to cause any Subsidiary that is not a Grantor to become a Grantor
hereunder, such Subsidiary shall execute and deliver to the Collateral Agent a
Joinder Agreement substantially in the form of Annex 2 and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Grantor party hereto on the Closing Date.

 

25



--------------------------------------------------------------------------------



 



Section 7.12 Release of Collateral
(a) At the time provided in Section 9.7(b)(i) of the Credit Agreement, the
Collateral shall be released from the Liens hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Collateral Agent hereunder and execute and deliver to such Grantor, at the sole
expense of the Borrowers, such documents as such Grantor shall reasonably
request to evidence such termination.
(b) If the Collateral Agent shall be directed or permitted pursuant to
Section 9.7(b)(ii) or (iii) of the Credit Agreement to release any Lien created
hereby upon any Collateral (including any Collateral sold or disposed of by any
Grantor in a transaction permitted by the Credit Agreement), such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, Section 9.7(b)(ii) or (iii) of
the Credit Agreement. In connection therewith but subject to the terms of the
Credit Agreement, the Collateral Agent, at the request and sole expense of the
Borrowers, shall execute and deliver to the Borrowers, all releases or other
documents reasonably necessary or desirable for the release of the Lien created
hereby on such Collateral.
(c) At the request and sole expense of the Grantors, a Grantor shall be released
from its obligations hereunder in the event that all the capital stock of such
Grantor shall be so sold or disposed (but only so long as such sale or other
disposition is permitted under the Credit Agreement and such sale or other
disposition is not to another Grantor); provided, however, that the Borrowers
shall have delivered to the Collateral Agent, reasonably in advance of the date
of the proposed release, a written request for release identifying the relevant
Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrowers in form and substance reasonably
satisfactory to the Collateral Agent stating that such transaction is in
compliance with the Loan Documents.
Section 7.13 Reinstatement
Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to any of the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Loan Party
or other Person, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated, such Lien or other Collateral shall be reinstated
in full force and effect, and such prior release or termination shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.

 

26



--------------------------------------------------------------------------------



 



Section 7.14 Submission to Jurisdiction; Service of Process
(a) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Agreement, each Grantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Grantor hereby irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
(b) Each Grantor hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement by the mailing (by registered or certified mail, postage prepaid)
or delivering of a copy of such process to such Grantor at the address specified
in Section 7.2. Each of the Grantors agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c) Nothing contained in this Section 7.14 shall affect the right of the
Collateral Agent or any other Secured Party to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Grantor in any other jurisdiction.
Section 7.15 Intercreditor Agreement
Notwithstanding anything herein to the contrary, each of Collateral Agent, on
behalf of the Secured Parties, and each Grantor acknowledges that the Lien and
security interest granted to Collateral Agent pursuant to this Agreement and the
other Security Documents and the exercise of any right or remedy by Collateral
Agent thereunder and the obligations of the Grantors under this Agreement and
the other Collateral Documents are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and the Collateral Documents, the terms of the
Intercreditor Agreement shall govern and control and notwithstanding anything to
the contrary herein, Collateral Agent and the Secured Parties hereby agree and
acknowledge that prior to the Discharge of ABL Obligations (as such term is
defined in the Intercreditor Agreement) any requirement of this Agreement to
deliver any ABL Priority Collateral (as such term is defined in the
Intercreditor Agreement) to the Collateral Agent shall be deemed satisfied by
delivery of such ABL Priority Collateral to the ABL Agent.
[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------



 



In Witness Whereof, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

                      Warnaco Inc.,         as Grantor    
 
                    By:   /s/ Lawrence R. Rutkowski                  
 
      Name:   Lawrence R. Rutkowski    
 
      Title:   Executive Vice President and Chief
Financial Officer    
 
                    Calvin Klein Jeanswear Company, as Grantor    
 
                    By:   /s/ Lawrence R. Rutkowski                  
 
      Name:   Lawrence R. Rutkowski    
 
      Title:   Vice President and Treasurer    
 
                    Warnaco Swimwear Products Inc., as Grantor    
 
                    By:   /s/ Lawrence R. Rutkowski                  
 
      Name:   Lawrence R. Rutkowski    
 
      Title:   Vice President and Treasurer    
 
                    The Warnaco Group, Inc.,         as Grantor    
 
                    By:   /s/ Lawrence R. Rutkowski                  
 
      Name:   Lawrence R. Rutkowski    
 
      Title:   Executive Vice President and Chief
Financial Officer    

 

 



--------------------------------------------------------------------------------



 



                      Authentic Fitness On-Line, Inc.         CCC Acquisition
Corp.         CKJ Holdings, Inc.         Designer Holdings Ltd.         Ocean
Pacific Apparel Corp.         Warnaco Puerto Rico, Inc.         Warnaco Retail
Inc.         Warnaco Swimwear Inc.         CKU.COM Inc.         Warnaco U.S.,
Inc.,         as Grantors    
 
                    By:   /s/ Lawrence R. Rutkowski                  
 
      Name:   Lawrence R. Rutkowski    
 
      Title:   Vice President and Treasurer    

 

2



--------------------------------------------------------------------------------



 



              Accepted and Agreed     as of the date first above written:    
 
            JPmorgan Chase Bank, N.A.,     as Collateral Agent for the Secured
Parties,    
 
            By:   /s/ Sarah Freedman              
 
  Name:   Sarah Freedman    
 
  Title:   Vice President    

 

3



--------------------------------------------------------------------------------



 



Annex 1
to
Pledge and Security Agreement
Form of Pledge Amendment
This Pledge Amendment, dated as of _____ ___, 20_____, is delivered pursuant to
Section 4.4(a) of the Pledge and Security Agreement, dated as of June 17, 2011,
by Warnaco Inc. (the “Borrower”), Calvin Klein Jeanswear Company (the “CK
Borrower”), Warnaco Swimwear Products Inc. (the “Swimwear Borrower” and,
together with the Borrower and the CK Borrower, the “Borrowers”), The Warnaco
Group, Inc. (“Group”) and the [undersigned Grantor and the other], subsidiaries
of Group from time to time party thereto as Grantors in favor of JPMorgan Chase
Bank, N.A., as collateral agent for the Secured Parties, each as referred to
therein (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”) and
the undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on this
Pledge Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Secured Obligations of the
undersigned. Capitalized terms used herein but not defined herein are used
herein with the meaning given them in the Pledge and Security Agreement.

                  [Grantor]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Pledged Stock

                                                              Number of        
      Certificate             Shares, Units   Issuer   Class     No(s).     Par
Value     or Interests  
 
                               

Pledged Debt Instruments

                                      Description of     Certificate            
Principal   Issuer   Debt     No(s).     Final Maturity     Amount  
 
                               

 

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed
as of the date first above written:    
 
        JPMorgan Chase Bank, N.A.,
as Collateral Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

2



--------------------------------------------------------------------------------



 



Annex 2
to
Pledge and Security Agreement
Form of Joinder Agreement
This Joinder Agreement, dated as of ______ ___, 20___, is delivered pursuant to
Section 7.11 of the Pledge and Security Agreement, dated as of June 17, 2011, by
Warnaco Inc. (the “Borrower”), Calvin Klein Jeanswear Company (the “CK
Borrower”), Warnaco Swimwear Products Inc. (the “Swimwear Borrower” and,
together with the Borrower and the CK Borrower, the “Borrowers”), The Warnaco
Group, Inc. (“Group”), and the subsidiaries of Group from time to time party
thereto in favor of JPMorgan Chase Bank, N.A., as collateral agent for the
Secured Parties (as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Pledge and Security Agreement”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.11 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, the
undersigned hereby mortgages, pledges and hypothecates to the Collateral Agent
for the benefit of the Secured Parties, and grants to the Collateral Agent for
the benefit of the Secured Parties a lien on and security interest in, all of
its right, title and interest in, to and under the Collateral of the undersigned
and expressly assumes all obligations and liabilities of a Grantor thereunder.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 7 to the Pledge and Security Agreement. The
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in ARTICLE III of the Pledge and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.
This Joinder Agreement shall be governed by, and construed and interpreted in
accordance with, the internal law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



The undersigned agrees that:
(a) The Collateral Agent and each of its Affiliates, counsel and other
representatives, is authorized, at any time and from time to time until
Discharge of Lender Claims, to file or record financing statements, amendments
to financing statements, and other filing or recording documents or instruments
with respect to the Collateral without the signature of the undersigned Grantor
in such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement, and such financing statements and amendments may described the
Collateral covered thereby as “all assets of the debtor whether now owned or
hereafter acquired”, “all personal property of the debtor”, in each case, “in
which the debtor now has or at any time in the future may acquire any right,
title or interest” or words of similar effect. The undersigned Grantor hereby
also authorizes the Collateral Agent and each of its Affiliates, counsel and
other representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
(b) Any legal action or proceeding with respect to this Joinder Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Joinder Agreement, the undersigned hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The undersigned irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that it may now or hereafter have to the bringing of any such action
or proceeding in such respective jurisdictions.
(c) The undersigned hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Joinder Agreement by the mailing (by registered or certified mail, postage
prepaid) or delivering of a copy of such process to the undersigned at the
address specified in Section 7.2 of the Pledge and Security Agreement. The
undersigned agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
(d) Nothing contained herein shall affect the right of any Agent or any other
Secured Party to serve process in any other manner permitted by law or commence
legal proceedings or otherwise proceed against the undersigned in any other
jurisdiction.
[Signature Page Follows]

 

2



--------------------------------------------------------------------------------



 



In Witness Whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

                  [Additional Grantor]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

          Acknowledged and Agreed
as of the date first above written:    
 
        JPmorgan Chase Bank, N.A.,
as Collateral Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

3



--------------------------------------------------------------------------------



 



Annex 3
to
Pledge and Security Agreement
Form of Short Form Copyright Security Agreement
Copyright Security Agreement, dated as of June _____, 2011, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of JPMorgan Chase Bank, N.A. (“JPMCB”),
as collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of June 17, 2011 (as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”),
Calvin Klein Jeanswear Company (the “CK Borrower”), Warnaco Swimwear Products
Inc. (the “Swimwear Borrower” and, together with the Borrower and the CK
Borrower, the “Borrowers”), The Warnaco Group, Inc. (“Group”), the Lenders party
thereto, JPMCB, as administrative agent and collateral agent for the Lenders,
and certain other parties thereto, the Lenders have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrowers are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrowers under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of June 17, 2011. in favor of the Collateral Agent (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Copyright Security Agreement;
Now, Therefore, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Collateral Agent as
follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in Copyright Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby conveys,
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“Copyright Collateral”):
(a) all of its Copyrights and Copyright Licenses pursuant to which it has been
granted any exclusive rights to Copyrights, including, without limitation, those
referred to on Schedule I hereto;
(b) all renewals, reversions and extensions of the foregoing; and
(c) all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Copyright and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3. Security Agreement
The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In Witness Whereof, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

                  Very truly yours,
 
                [Grantor],
    as Grantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

          Accepted and Agreed
as of the date first above written:    
 
        JPMorgan Chase Bank, N.A.,
as Collateral Agent for the Secured Parties    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Acknowledgement of Grantor for Copyright Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Copyright Security Agreement
Copyright Registrations

A.  
REGISTERED COPYRIGHTS
     
[Include Copyright Title, Country, Author, Claimant, Registration Number and
Date]
  B.  
COPYRIGHT APPLICATIONS
     
[Include Copyright Title, Country, Claimant and Date Filed]
  C.  
EXCLUSIVE COPYRIGHT LICENSES

 

4



--------------------------------------------------------------------------------



 



Annex 4
to
Pledge and Security Agreement
Form of Short Form Patent Security Agreement
Patent Security Agreement, dated as of June  _____, 2011, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of JPMorgan Chase Bank, NA (“JPMCB”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of June 17, 2011 (as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”),
Calvin Klein Jeanswear Company (the “CK Borrower”), Warnaco Swimwear Products
Inc. (the “Swimwear Borrower” and, together with the Borrower and the CK
Borrower, the “Borrowers”), The Warnaco Group, Inc. (“Group”), the Lenders party
thereto, JPMCB, as administrative agent and collateral agent for the Lenders,
and certain other parties thereto, the Lenders have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrowers are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrowers under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of June 17, 2011, in favor of the Collateral Agent (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Patent Security Agreement;
Now, Therefore, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Collateral Agent as
follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in Patent Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby conveys,
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):
(a) all of its Patents, including, without limitation, those referred to on
Schedule I hereto;
(b) all reissues, continuations, divisions, continuations, renewals and
extensions of the foregoing; and
(c) all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Patent and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3. Security Agreement
The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In Witness Whereof, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

                  Very truly yours,
 
                [Grantor],     as Grantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

          Accepted and Agreed
as of the date first above written:    
 
        JPMorgan Chase Bank, N.A.,
as Collateral Agent for the Secured Parties    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Acknowledgement of Grantor for Patent Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Patent Security Agreement
Patent Registrations

A.  
PATENTS
     
[Include Patent Title, Patent Number, Country, Owner and Issue Date]
  B.  
PATENT APPLICATIONS
     
[Include Patent Title, Serial Number, Country, Owner and Filing Date]

 

4



--------------------------------------------------------------------------------



 



Annex 5
to
Pledge and Security Agreement
Form of Short Form Trademark Security Agreement
Trademark Security Agreement, dated as of June  _____, 2011, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of JPMorgan Chase Bank, NA (“JPMCB”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of June 17, 2011 (as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”),
Calvin Klein Jeanswear Company (the “CK Borrower”), Warnaco Swimwear Products
Inc. (the “Swimwear Borrower” and, together with the Borrower and the CK
Borrower, the “Borrowers”), The Warnaco Group, Inc. (“Group”), the Lenders party
thereto, JPMCB, as administrative agent and collateral agent for the Lenders,
and certain other parties thereto, the Lenders have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrowers are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrowers under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of June 17, 2011, in favor of the Collateral Agent (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Trademark Security Agreement;
Now, Therefore, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Collateral Agent as
follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in Trademark Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the following Collateral of such Grantor (the “Trademark Collateral”):
1. all of its Trademarks, including, without limitation, those referred to on
Schedule I hereto;
2. all renewals and extensions of the foregoing;
3. all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and
4. all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Trademark and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3. Security Agreement
The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In Witness Whereof, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

                  Very truly yours,
 
                [Grantor],     as Grantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

          Accepted and Agreed
as of the date first above written:    
 
        JPMorgan Chase Bank, N.A.,
as Collateral Agent for the Secured Parties    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Acknowledgement of Grantor for Pleadge and Security Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Trademark Security Agreement
Trademark Registrations

A.  
REGISTERED TRADEMARKS
     
[Include Trademark, Country, Owner, Registration Number and Date of
Registration]
  B.  
TRADEMARK APPLICATIONS
     
[Include Trademark, Country, Owner, Application Number and Date of Filing]

 

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
JURISDICTION OF ORGANIZATION; PRINCIPAL EXECUTIVE OFFICE

                          Chief Executive Office/Sole Place of     Legal Name  
Jurisdiction of Incorporation   Business   Organizational ID Number
Authentic Fitness On-Line, Inc.
  Nevada   501 7th Avenue
New York, NY 10018   C27022-1998 
 
               
CCC Acquisition Corp.
  Delaware   501 7th Avenue
New York, NY 10018     2351253  
 
               
Calvin Klein Jeanswear Company
  Delaware   501 7th Avenue
New York, NY 10018     2411512  
 
               
CKJ Holdings, Inc.
  Delaware   501 7th Avenue
New York, NY 10018     2691368  
 
               
CKU.com Inc.
  Delaware   501 7th Avenue
New York, NY 10018     3088934  
 
               
Designer Holdings Ltd.
  Delaware   501 7th Avenue
New York, NY 10018     2491119  
 
               
Ocean Pacific Apparel Corp.
  Delaware   501 7th Avenue
New York, NY 10018     2315553  
 
               
The Warnaco Group, Inc.
  Delaware   501 7th Avenue     2085832  
 
      New York, NY 10018        
 
               
Warnaco Inc.
  Delaware   501 7th Avenue     0731101  
 
      New York, NY 10018        
 
               
Warnaco Puerto Rico, Inc.
  Delaware   501 7th Avenue     3243676  
 
      New York, NY 10018        

 

 



--------------------------------------------------------------------------------



 



                          Chief Executive Office/Sole Place of     Legal Name  
Jurisdiction of Incorporation   Business   Organizational ID Number
Warnaco Retail Inc.
  Delaware   501 7th Avenue     2349578  
 
      New York, NY 10018        
 
               
Warnaco Swimwear Inc.
  Delaware   Los Angeles Center Studios     2227587  
 
      1201 West 5th Street        
 
      Los Angeles, California 90017        
 
               
Warnaco Swimwear Products Inc.
  Delaware   Los Angeles Center Studios     2226825  
 
      1201 West 5th Street        
 
      Los Angeles, California 90017        
 
               
Warnaco U.S., Inc.
  Delaware   501 7th Avenue     2687301  
 
      New York, NY 10018        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
PLEDGED COLLATERAL
Part I: U.S. Subsidiaries

                                              Stock           Percentage of    
        Certificate   Number of   Outstanding Grantor   Stock Issuer   Class of
Stock   No(s)   Shares   Shares
Calvin Klein
Jeanswear Company
  CKJ Holdings, Inc.   Common Stock     2       1,000       100 %
Designer Holdings Ltd. (f/k/a Jeanswear Holdings, Inc.)
  Calvin Klein
Jeanswear
Company   Common Stock     2       1,000       100 %
The Warnaco Group, Inc.
  Warnaco Inc.   Common Stock     43       100,000       100 %
Warnaco Inc.
  CKU.com Inc.   Common Stock     2       1,000       100 %
 
  Designer Holdings Ltd.   Common Stock     2       1,000       100 %
 
  Ocean Pacific Apparel Corp.   Common Stock     9       5,589       100 %
 
  Warnaco Puerto Rico, Inc.   Common Stock     1       1,000       100 %
 
  Warnaco Swimwear Inc. (f/k/a Authentic Fitness Corporation)   Common Stock    
3       1,000       100 %
 
  Warnaco U.S., Inc.   Common Stock     1       1,000       100 %
Warnaco Swimwear Inc. (f/k/a Authentic Fitness Corporation)
  Warnaco Swimwear Products Inc. (f/k/a Authentic Fitness Products Inc.)  
Common Stock     6       100       100 %
Warnaco Swimwear Products Inc. (f/k/a
  Authentic Fitness On-Line, Inc.   Common Stock     1       100       100 %
Authentic Fitness Products Inc.)
  Warnaco Retail Inc. (f/k/a Authentic Fitness Retail Inc.)   Common Stock     1
      100       100 %
 
  CCC Acquisition Corp.   Common Stock     3       100       100 %

 

 



--------------------------------------------------------------------------------



 



Part II: First-Tier Foreign Subsidiaries

                                          Stock           Percentage of        
    Certificate   Number of   Outstanding Grantor   Stock Issuer   Class of
Stock   No(s)   Shares   Shares
Warnaco Inc.
  Vista de Yucatan S.A. de C.V.   Series B   [_]     329       66 %
 
  Warnaco Intimo S.A.   Common Stock   Uncertificated     7,260       66 %
 
  WF Overseas Fashion C.V.   Partnership
Interests   Uncertificated   Uncertificated       65 %
 
  Warner’s de
Mexico S.A. de C.V.   Series A
Series B   1
4     33,000
39,959,844       66
66 %
%
Warnaco U.S., Inc.
  Warnaco (Macao)
Company Limited   Uncertificated   Uncertificated   Uncertificated       66 %

Part III: Pledged Notes
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
FILINGS
Secretary of State of the State of Delaware
CCC Acquisition Corp.
Calvin Klein Jeanswear Company
CKJ Holdings, Inc.
CKU.com Inc.
Designer Holdings Ltd.
Ocean Pacific Apparel Corp.
The Warnaco Group, Inc.
Warnaco Inc.
Warnaco Puerto Rico, Inc.
Warnaco Retail Inc.
Warnaco Swimwear Inc.
Warnaco Swimwear Products Inc.
Warnaco U.S., Inc.
Secretary of State of the State of Nevada
Authentic Fitness On-Line, Inc.
US Copyright Office
US Patent and Trademark Office

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
LOCATION OF INVENTORY AND EQUIPMENT
(As of the Closing Date)

      Company   Inventory and Equipment Location
Authentic Fitness On-Line, Inc.
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  5305 Rivergrade Road
 
  Irwindale, CA 91706
 
   
CCC Acquisition Corp.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
Calvin Klein Jeanswear Company
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  Ward Warehouse
 
  500 Eighth Avenue
 
  Altoona, PA 16601
 
   
 
  Ward Warehouse
 
  700 N. Third Avenue
 
  Altoona, PA 16601
 
   
 
  Butterick BLDG.
 
  2900 Beale Ave.
 
  Altoona, PA 16601
 
   
 
  Puritan Building
 
  2408-2430 8th Avenue
 
  Altoona, PA 16601
 
   
 
  Fleming Building
 
  RD # 4 Industrial Park
 
  Huntingdon, PA 16652
 
   
 
  U.S. Sport Building
 
  RD # 4 Industrial Park
 
  Huntingdon, PA 16652

 

 



--------------------------------------------------------------------------------



 



      Company   Inventory and Equipment Location
 
  US Routes 22 & 220
 
  Duncansville, PA 16635
 
   
CKJ Holdings, Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
CKU.com Inc.
  470 Wheelers Farms Road
 
  Milford, CT 06460
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
Designer Holdings Ltd.
  501 7th Avenue
 
  New York, NY 10018
 
   
Ocean Pacific Apparel Corp.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  470 Wheelers Farms Road
 
  Milford, CT 06460
 
   
 
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
 
  5305 Rivergrade Road
 
  Irwindale, CA 91706
 
   
 
  3 Studebaker
 
  Irvine, CA 92618
 
   
The Warnaco Group, Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
Warnaco Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
 
  Ward Warehouse
 
  500 Eighth Avenue
 
  Altoona, PA 16602
 
   
 
  Butterick BLDG
 
  2900 Beale Avenue
 
  Altoona, PA 16601

 

 



--------------------------------------------------------------------------------



 



      Company   Inventory and Equipment Location
 
  470 Wheelers Farms Road
 
  Milford, CT 06460
 
   
 
  U.S. Routes 22 & 220
 
  Duncansville, PA 16635
 
   
 
  Puritan Building
 
  2408-2430 8th Avenue
 
  Altoona, PA 16602
 
   
 
  Fleming Building
 
  Rd #4 Industrial Park
 
  Huntingdon, PA 16652
 
   
 
  U.S. Sports Building
 
  Rd #4 Industrial Park
 
  Huntingdon, PA 16652
 
   
Warnaco Puerto Rico, Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  265 Isabel La catolica
 
  Hyde Park, Hato Rey
 
  Puerto Rico
 
   
 
  470 Wheelers Farms Road
 
  Milford, CT 06460
 
   
Warnaco Retail Inc.
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
 
  5305 Rivergrade Road
 
  Irwindale, CA 91706
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  Space 502, Second Level
 
  525 F.D. Roosevelt Avenue
 
  Hato Rey, PR 00918
 
   
 
  Fortaleza #65
 
  Corner of Cristo St.
 
  Old San Juan, PR 00901

 

 



--------------------------------------------------------------------------------



 



      Company   Inventory and Equipment Location
Warnaco Swimwear Inc.
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  5305 Rivergrade Road
 
  Irwindale, CA 91706
 
   
 
  5651 Rickenbacker Rd.
 
  Commerce, CA 90040
 
   
Warnaco Swimwear Products Inc.
  5305 Rivergrade Road
 
  Irwindale, CA 91706
 
   
 
  Los Angeles Center Studios
 
  1201 West 5th Street
 
  Los Angeles, California 90017
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
Warnaco U.S., Inc.
  470 Wheelers Farms Road
 
  Milford, CT 06460
 
   
 
  501 7th Avenue
 
  New York, NY 10018

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5

INTELLECTUAL PROPERTY
Intellectual Property:
License Agreements and Store Agreements

1.  
Jeans License Agreement by and between Calvin Klein, Inc (“CKI”) as the Licensor
and Calvin Klein Jeanswear (“CKJ”) as Licensee dated August 4, 1994, as amended
(Men’s and Women’s U.S.,— Central America, South America and Canada)
  A.  
Amendment dated December 7, 1994, re: Production of certain style or styles of
baseball cap(s)
  B.  
Amendment dated January 10, 1995, re: Addition of the jurisdiction of Canada
  C.  
Amendment dated February 28, 1995, re: “Articles” as defined under the Agreement
may hereinafter be referred to as “Khaki Articles” and/or “Articles.”
  D.  
Amendment dated April 22, 1996, re: Amendment of § § 1.1, 2.1, 2.2, 7.1, 7.4,
11.1, of the License Agreement and §§ 8, 4,6,5 and 3 of the Khaki Amendment
  E.  
Amendment dated July 19, 1996, re: Defining the Territory of the British West
Indies and the Greater Antilles
  F.  
Amendment dated October 31, 1996, re: the definition of “Close-out Articles” and
“Net Sales”
  G.  
Amendment dated December 31, 1996, re: Addition of Argentina and Uruguay to the
Territory
  H.  
Amendment dated February 24, 1997, re: Production of certain styles of knit
scarves and certain styles of hats
  I.  
Sublicense Agreement by and between CKJ Holdings, Inc. (“Holdings”) and CKJ
dated as of January 1, 1997
  J.  
Amendment dated January 15, 2002, re: Shortfall amount and accumulated unpaid
interest
  K.  
Amendment dated July 10, 2002, re: Calculation of Net Sales.
  L.  
CKJ Waiver: Letter re: Sale of Jeanswear by Warnaco amounted to no more than
15%, dated October 8, 2002
  M.  
Letter dated June 12, 2003 from Warnaco, Inc. to Calvin Klein, Inc. re:
permission to produce and sell “CK/CALVIN KLEIN” men’s accessories to and in
Japan in lieu of the CKI/Warnaco, Inc. Men’s Accessories License
  N.  
*Amendment and Agreement dated June 5, 2003 by and among CKI, Phillips-Van
Heusen Corporation, Warnaco Inc., CKJ and CKJ Holdings Inc.

a. Letter Agreement dated March 16, 2006 between Warnaco Inc., Calvin Klein
Jeanswear Company, Warnaco Swimwear, Inc. re: June 5, 2003 amendment, women’s
swimwear license, and underwear outlet license agreement
b. Letter Agreement dated December 1, 2006 between Calvin Klein, Inc., CKJ
Holdings, Inc., Calvin Klein Jeanswear Company re: amendment of product
definition and discounts to Warnaco Parties as defined in the June 2003
Agreement, and provisions re: distribution of women’s “plus” sizes in the U.S.

 

 



--------------------------------------------------------------------------------



 



O.  
Sub-License Agreement — by and between Calvin Klein Jeanswear Company, CKJ
Holdings Inc. [Happy Kids Inc. and Happy Kids Jeanswear, Inc.] dated June 18,
2003. (amended November 15, 2004), and assigned by letter dated December 1, 2005
to Wear Me Apparel Corp./ Kids Headquarters, as amendments for Jeanswear and
Underwear dated  _____  2005, and on March 21, 2007, March 22, 2007, May 14,
2007, August 8, 2007 and November 27, 2007

a. Children’s Underwear Amendment dated November 15, 2004 between Calvin Klein
Jeanswear and CKJ Holdings, Inc. and Happy Kids Jeanswear Inc. and Warnaco Inc.
b. Letter dated December 1, 2005 assigning Agreement to Wear Me Apparel/ Kids
Headquarters from C. Silverstein
c. Children’s Jeanswear Amendment and Assignment dated  _____  2005 between
Calvin Klein Jeanswear, CKJ Holdings, Inc., Happy Kids Inc., Happy Kids
Jeanswear Inc. and Wear Me Apparel Corp.
d. Children’s Underwear Amendment and Assignment dated  _____  2005 between
Calvin Klein Jeanswear, CKJ Holdings, Inc., Happy Kids Inc., Happy Kids
Jeanswear Inc., Wear Me Apparel Corp. and Warnaco Inc.
e. Letter dated October 25, 2006 from F. Tworecke of Warnaco to C. Silverstein
re: Limited Sell-Off Under Sub-License
f. Letter Agreement dated March 21, 2007 between Wear Me Apparel Corp., Calvin
Klein Jeanswear Company and CKJ Holdings, Inc. re: merger of Wear Me Apparel
Corp. into Wear Me Apparel LLC.
g. Letter Agreement dated March 22, 2007 between Calvin Klein Jeanswear Company,
CKJ Holdings, Inc. and Wear Me Apparel Corp. re: penalty reimbursement payment
for additional sales of Articles at off-price in excess of the amounts approved
by CKJ
h. Letter Agreement dated October 2007 between CKI, CKJC, CKJ Holdings and
Warnaco Inc. re: Percentage Fees and Sales of Close-Out Articles.
i. Letter dated June 17, 2008 from Warnaco, Inc. to Calvin Klein, Inc. re: Kids
Headquarters shipment of articles outside of defined territory.

P.  
Letter of Consent dated June 18, 2003 from Holdings and CKJ to CKI re: request
of CKI’s consent of the Happy Kids, Inc. Sub-License Agreement
  Q.  
Letter dated December 4, 2003 from CKI to Warnaco, Inc. re: permission to sell
an additional US$30 Million of Net Sales of Articles over the limit of 17.5% of
Gross Sales of Articles to warehouse clubs
  R.  
Letter dated May 27, 2004 from CKI to Warnaco Inc. re: black label “CALVIN
KLEIN” Collection five pocket jeans
  S.  
Amendment dated July 26, 2003 re: Revised Net Sales Threshold Amounts.
(effective July 1, 2003) for Central and South America.
  T.  
*Central and South America Store License Agreement dated July 6, 2004 and
effective as of June 1, 2004 between CKI and CKJ Holdings & Calvin Klein
Jeanswear Company (with Summary)
  U.  
*Amendment #1 to Central and South America Store License Agreement between CKI
and CKJ Holdings & Calvin Klein Jeanswear Company dated January 31, 2006
  V.  
Letter dated November 8, 2004 from CKI to Warnaco Inc. re: consent to sell an
additional $30 million of Net Sales over the limit of 17.5% of Gross Sales of
Articles to warehouse clubs

 

 



--------------------------------------------------------------------------------



 



W.  
Letter Agreement dated March 16, 2006 between Warnaco Inc., Calvin Klein
Jeanswear Company, Warnaco Swimwear, Inc. re: June 5, 2003 amendment, Women’s
Swimwear License, and Underwear Outlet License Agreement
  X.  
Letter Agreement dated December 1, 2006 between Calvin Klein, Inc., CKJ
Holdings, Inc., Calvin Klein Jeanswear Company re: amendment of product
definition and discounts to Warnaco Parties as defined in the June 2003
Agreement, provisions re: distribution of women’s “plus” sizes in the U.S.
  Y.  
CKI/ CKJC “Plus Size” Term Sheet dated December 8, 2006
  Z.  
Letter Agreement between Calvin Klein Inc., CK Jeanswear Company, CKJ Holdings
Inc., Warnaco Inc., Warnaco Swimwear Inc., CKJE, CKJA, CKJAU, CKJNZ, CKJK,
CKJSH, CKJNV, and WF Overseas Fashion, C.V. dated November 6, 2007 re:
Close-Outs
  AA.  
Letter Agreement dated October 2007 between CKI, CKJC, CKJ Holdings and Warnaco
Inc. re: Percentage Fees and Sales of Close-Out Articles
  BB.  
E-Commerce Agreement dated January 31, 2008 re: CKI’s Calvin Klein e-commerce
Website and Warnaco’s E-Commerce Rights, between Calvin Klein, Inc., and WF
Overseas Fashion C.V., itself, or by or through CK Jeanswear N.V., CK Jeanswear
Asia Limited, CK Jeanswear Europe S.r.l., Calvin Klein Jeanswear Company, CKJ
Holdings, Inc. (with Summary)

a. Letter Agreement dated April 6, 2009 between CKI and W and Warnaco re:
E-Commerce Agreement (adding Women’s and Men’s Swimwear rights).

CC.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  DD.  
Letter Agreement dated June 23, 2010 between Warnaco and Calvin Klein Cosmetic
Corporation Coty Inc., re: Warnaco’s use of CK ONE Trademark.

a. Letter Agreement dated May 6, 1994 between Warnaco Inc, and Calvin Klein Inc.
re: CK ONE
b. Letter Agreement dated March 11, 2011 between CKI, Coty, Inc., Warnaco Group,
Inc. and Warnaco B.V. re: CK One Pop-Up Shop in London.

EE.  
Indemnification Letter dated November 18, 2010 between Warnaco Inc. and Calvin
Klein, Inc. re: taxation, royalty and deductibility issues in China
  2.  
Amended and Restated Europe Jeans License Agreement dated January 1, 1997
between Calvin Klein, Inc. and Warnaco Italy S.r.l (as successor in interest to
CK Jeanswear Europe, S.p.A.)
  A.  
Letter Agreement dated January 31, 2006 between Calvin Klein, Inc., WF Overseas
Fashion C.V. by Warnaco, Inc. and CK Jeanswear Europe, S.p.A. re: Agreement
term, Minimum Net Sales Threshold, Minimum Guaranteed Fees, Assignment within
Warnaco
  B.  
Assignment Agreement effective as of December 31, 2008 between CK Jeanswear
Europe S.r.l WF Overseas Fashion C.V. and Warnaco Italy S.r.l
  C.  
Letter Agreement dated October 29, 2009 between Calvin Klein Inc., WF Overseas
Fashion C.V., Warnaco Italy S.r.l, Warnaco B.V. and CK Jeanswear Asia Limited
re: sale of jeans to South Africa.
  D.  
Letter Amendment dated January 5, 2010 adding Tunisia to the CKJE Territory.
  E.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  F.  
Letter Amendment dated February 10, 2011 adding Mongolia to the CKJE Territory.

 

 



--------------------------------------------------------------------------------



 



3.  
Amended and Restated Asia Jeans License Agreement dated January 1, 1997 between
Calvin Klein, Inc. and Warnaco Asia Limited (as successor in interest to Calvin
Klein Jeanswear Asia Ltd.)
  A.  
Letter Agreement dated January 31, 2006 between Calvin Klein, Inc., WF Overseas
Fashion C.V. by Warnaco, Inc., and CKJA, CKJAU, CKJNZ, CKJK, CKJS, CKJE (CKJA
Group Entities), and CK Jeanswear N.V. (CKJ Entities), re: Agreement term,
Minimum Net Sales Thresholds, Change of Control Transfer, Assignment within
Warnaco
  B.  
Indemnification Letter dated November 18, 2010 between Warnaco Inc. and Calvin
Klein, Inc. re: taxation, royalty and deductibility issues in China.
  4.  
Amended and Restated “CK/Calvin Klein Jeans” Stores Agreement for Europe and
Asia between CKI & CKJNV, Warnaco Asia Limited (as successor in interest to
CKJA) and Warnaco Italy, S.r.l. (as successor in interest to CKJE) dated
March 6, 2002.
  A.  
Amendment to the Restated Jeans Store License dated January 31, 2006 between
CKI, WF Overseas Fashion C.V. by Warnaco U.S., Inc., CK Jeanswear N.V., CK
Jeanswear Asia Ltd. and CK Jeanswear Europe, S.p. A. re: Agreement term,
territory, ancillary products, number of jeans outlet stores, Assignment within
Warnaco etc.
  5.  
Jeans Accessories License Agreement dated January 31, 2006 between Calvin Klein,
Inc., Warnaco Asia Limited (as successor in interest to CKJA) and Warnaco Italy,
S.r.l. (as successor in interest to CKJE), and WF Overseas Fashion C.V.
  A.  
Jeanswear Accessories Side Letter Permission dated January 31, 2008 for
CKJE/CKJA et al/WFOF between Calvin Klein, Inc. (“Grantor”) and CK Jeanswear
Europe S.r.l., CK Jeanswear Asia Limited (for itself and certain affiliates i.e.
CKJ Korea, CKJ Australia, CKJ Shanghai), and WF Overseas Fashions C.V. (by
Warnaco U.S., Inc., its general partner) (collectively “Operator”)
  B.  
E-Commerce Agreement dated January 31, 2008 re: CKI’s Calvin Klein e-commerce
Website and Warnaco’s E-Commerce Rights, between Calvin Klein, Inc., and WF
Overseas Fashion C.V., itself, or by or through CK Jeanswear N.V., CK Jeanswear
Asia Limited, CK Jeanswear Europe S.r.l., Calvin Klein Jeanswear Company, CKJ
Holdings, Inc.
  C.  
E-Commerce Side Letter Permission dated January 31, 2008 for CKJE/CKJA et
al/WFOF to sell Jeans Accessories via E-commerce between Calvin Klein, Inc., and
CK Jeanswear Europe, S.r.l. and WF Overseas Fashion C.V. (by Warnaco U.S., Inc.,
its general partner)
  D.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  6.  
Jeans Accessories Only Retail Store Agreements
  A.  
Calvin Klein Jeans “Jeanswear Accessories Only” Retail Store Space Agreement
dated January 31, 2008 between Calvin Klein, Inc. (“Grantor”) and WF Overseas
Fashion C.V. (itself, or by and through Warnaco BV, as successor to CK Jeanswear
N. V.), Warnaco Asia Limited (as successor in interest to CKJA) and Warnaco
Italy, S.r.l. (as successor in interest to CKJE) (collectively “Operator”)

 

 



--------------------------------------------------------------------------------



 



B.  
Calvin Klein Jeans “Jeanswear Accessories Only” Retail Store Space Agreement —
Central and South America dated January 31, 2008 between Calvin Klein, Inc. and
WF Overseas Fashion C.V.
  C.  
Side Letter Permission dated January 31, 2008 for CKJE/CKJA et al/WFOF between
Calvin Klein, Inc. (“Grantor”) and CK Jeanswear Europe S.r.l., CK Jeanswear Asia
Limited (for itself and certain affiliates i.e. CKJ Korea, CKJ Australia, CKJ
Shanghai), and WF Overseas Fashions C.V. (by Warnaco U.S., Inc., its general
partner) (collectively “Operator”)
  7.  
Bridge Accessories License Agreement dated January 31, 2006 between Calvin
Klein, Inc., Warnaco Italy, S.r.l. (as successor in interest to CKJE), and WF
Overseas Fashion C.V.
  A.  
Bridge Accessories Side Letter Permission dated January 31, 2008 for CKJE/WFOF
between Calvin Klein, Inc., (“Grantor”) and CK Jeanswear Europe S.r.l. and WF
Overseas Fashions C.V. (by Warnaco U.S., Inc., its general partner) (“Operator”)
  B.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  8.  
Bridge Accessories Only Store Agreements
  A.  
CK/Calvin Klein “Bridge Accessories Only” Stores Agreement dated January 31,
2008 between Calvin Klein, Inc. and WF Overseas Fashion C.V., (itself or by or
through C.V. Jeanswear Europe S.r.l.)
  B.  
CK/Calvin Klein “Bridge Accessories Only” Stores Agreement — Central and South
America dated January 31, 2008 between Calvin Klein, Inc. and WF Overseas
Fashion C.V.
  C.  
Bridge Accessories Side Letter Permission dated January 31, 2008 for CKJE/WFOF
between Calvin Klein, Inc., (“Grantor”) and CK Jeanswear Europe S.r.l. and WF
Overseas Fashions C.V. (by Warnaco U.S., Inc., its general partner) (“Operator”)
  9.  
Bridge Apparel License Agreement dated January 31, 2006 between Calvin Klein,
Inc., Warnaco Italy, S.r.l. (as successor in interest to CKJE), and WF Overseas
Fashion C.V.
  A.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  10.  
Bridge Store License Agreement dated January 31, 2006 between CK Jeanswear N.V.,
Warnaco Italy, S.r.l. (as successor in interest to CKJE), and WF Overseas
Fashion C.V.
  11.  
Underwear — Administration Agreement dated March 14, 1994 between Calvin Klein,
Inc. and Warnaco Inc.
  12.  
Calvin Klein Women’s Swimwear License Agreement dated as of January 1, 2004
between Calvin Klein, Inc. and Warnaco Swimwear Inc.
  A.  
Letter Agreement dated April 6, 2009 between Warnaco Swimwear Inc. and Warnaco,
Inc. re: sale of men and women swimwear in Calvin Klein Underwear Stores.
  B.  
Letter Agreement dated April 6, 2009 between Calvin Klein, Inc., WSI and W re:
amendment to Women’s Swim License.

 

 



--------------------------------------------------------------------------------



 



C.  
Letter Agreement dated April 6, 2009 between CKI and W and Warnaco re:
E-Commerce Agreement.
  D.  
Letter Agreement dated April 13, 2009 between Warnaco, Inc. and Calvin Klein,
Inc. re: renewal of Women’s Swim License Term.
  E.  
Letter Amendment dated May 26, 2009 between Warnaco, Inc. and Calvin Klein, Inc.
re: CKI Swimwear in Sam’s Club.
  F.  
Letter Amendment dated May 31, 2009 between Warnaco Swimwear, Inc., Warnaco Inc,
and Calvin Klein, Inc. re: sales to Costco and Sam’s club.
  G.  
Approval Form from CKI re: zappos.com
  H.  
Email dated January 15, 2010 re: consent of CKI for a one-time sale to
Overstock.com for 2010.
  I.  
Authorization Letter dated May 25, 2010 re: right to sell Calvin Klein Swim
Articles ( Swimwear and Accessories) in Calvin Klein Underwear Stores.
  J.  
CK One Consent Letter Agreement dated June 23, 2010
  K.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  13.  
Calvin Klein Men’s Swimwear License Agreement between Calvin Klein, Inc. and
Warnaco Swimwear, Inc. (summary only)
  A.  
Letter Agreement dated April 6, 2009 between Warnaco Swimwear Inc. and Warnaco,
Inc. re: sale of men and women swimwear in Calvin Klein Underwear Stores.
  B.  
Letter Agreement dated April 6, 2009 between Calvin Klein Inc., WSI and W re:
amendment to Men’s Swim License.
  C.  
Letter Agreement dated April 6, 2009 between CKI and W and Warnaco re:
E-Commerce Agreement.
  D.  
Letter Agreement dated April 13, 2009 between Warnaco, Inc. and Calvin Klein,
Inc. re: renewal of Men’s Swim License Term.
  E.  
Letter Amendment dated May 26, 2009 between Warnaco, Inc. and Calvin Klein, Inc.
re: CKI Swimwear in Sam’s Club.
  F.  
Letter Amendment dated May 31, 2009 between Warnaco Swimwear, Inc., Warnaco Inc,
and Calvin Klein, Inc. re: sales to Costco and Sam’s club.
  G.  
Letter Amendment dated July 6, 2010 regarding allocation of royalty payments
(partially signed)
  14.  
Speedo License Agreement dated May 10, 1990 between Speedo International B.V.
and Speedo International Limited (“the Licensor”) and Warnaco Inc. and Warnaco
International Inc. (“the Licensee”)
  A.  
Amendment to the Speedo Licenses dated November 25, 2002 by and between Speedo
International Limited and Authentic Fitness Corporation and Authentic Fitness
Products Inc. (Including Exhibits 1-6 of Speedo Licenses)
  B.  
Website Agreement November 25, 2002 by and between Speedo International Limited
and Authentic Fitness Corporation and Authentic Fitness Products, Inc.

 

 



--------------------------------------------------------------------------------



 



C.  
Side Letter Agreement dated March 27, 2009 between Warnaco Swimwear and Speedo
International Ltd. re: speedousa.com and speedo.com websites
  D.  
Side Letter Agreement dated April 27, 2009 between Warnaco Swimwear and Speedo
International Limited re: Speedo website in Canada
  E.  
Side Letter Agreement dated November 4, 2009 between Speedo International
Limited and Speedo International BV and Warnaco Swimwear Inc., relating to the
Aqualab LZR Pro Intellectual Property
  15.  
Lifeguard License Corp. License Agreement (Amendment to the Lifeguard License
dated 2008)
  16.  
Amended and Restated Chaps License Agreement dated as of January 1, 1996 by and
between Polo Ralph Lauren L.P. and Warnaco Inc.
  A.  
Letter, dated June 2, 1998 from Lee S. Sporn to Stanley P. Silverstein re:
addition of Mexico to the Territory
  B.  
Letter Agreement, dated June 16, 1999 from PRL USA, Inc., The Polo/Lauren
Company L.P. & Polo Ralph Lauren Corporation to Stanley P. Silverstein, Esq. re:
Modes Alto Regal Agreement and extension of the U.S. Agreement to December 31,
2008
  C.  
License Agreement and Design Services Agreement Amendment and Extension,
effective September 1, 2003, by and among PRL USA, Inc., The Polo/Lauren
Company, L.P., Polo Ralph Lauren Corporation and Warnaco Inc. and Warnaco of
Canada Company
  D.  
Amendment to License Agreement and Design Services Agreement with respect to
Mexico and specifically “Annual Advertising Obligations”, and “Earned Royalty
Rate” under Canada License signed April 2005
  E.  
Letter Permission from Polo Ralph Lauren to Warnaco Inc. and Warnaco of Canada
Company granting permission to sublicense to Excelled Leather and Coat
Corporation for CHAPS branded outerwear dated June 15, 2006
  F.  
Sub-License Agreement between Warnaco Inc. and Excelled Leather and Coat
Corporation, effective January 1, 2006 for Men’s Leather and Wool Outerwear
  G.  
Letter Amendment dated May 9, 2007 between PRL Usa, Inc., The Polo/Lauren
Company L.P., Polo Ralph Lauren Corp., Warnaco Inc. and Warnaco of Canada
Company (effective April 1, 2006) re: change to description of “Licensed
Products”
  H.  
Letter from Warnaco Inc. and Warnaco of Canada dated February 1, 2008 requesting
to exercise its right to renew as per the September 19, 2003 amendment
  I.  
Follow up Letter from Warnaco Inc. and Warnaco of Canada dated February 15, 2008
requesting to exercise its right to renew as per the September 19, 2003
amendment
  J.  
Short form for License Agreement and Design Services Agreement Amendment and
Extension, effective September 1, 2003, by and among PRL USA, Inc., The
Polo/Lauren Company, L.P., Polo Ralph Lauren Corporation and Warnaco Inc. and
Warnaco of Canada Company (used for recordation purposes)

 

 



--------------------------------------------------------------------------------



 



K.  
*Renewal Letter dated March 19, 2008 from Warnaco Inc. and Warnaco of Canada
Company enclosing payment for the difference between Minimum Earned Royalties
and Royalties actually paid and confirmation of renewal of agreements for Second
Renewal Term thru December 31, 2013
  L.  
Mexican Recordation of License Agreement dated February 12, 2008
  M.  
Letter from PRL USA, Inc. to Warnaco, Inc. dated June 30, 2009 re: Warnaco’s
minimum royalty.
  N.  
Email dated March 3, 2010 re: Key Personnel and Liaison under the license
agreement.
  O.  
Confirmatory Agreement between Warnaco Inc., and Warnaco U.S.
  P.  
Letter dated January 26, 2011 re: PRL Change of Address

All Trademarks, Copyrights and Patents
See attached.
Material Intellectual Property:
Trademarks
WARNER’S, owned by Warnaco U.S., Inc.
OLGA, owned by Warnaco U.S., Inc.
CALVIN KLEIN UNDERWEAR, beneficially owned by Warnaco Inc. (which owns the
Class B and C shares of the Calvin Klein Trademark Trust)
License Agreements
Calvin Klein Underwear Administration Agreement between Calvin Klein, Inc. and
Warnaco Inc., dated March 14, 1994, as amended.
Jeans License Agreement by and between Calvin Klein, Inc. and Calvin Klein
Jeanswear Company, dated August 4, 1994, as amended.
Amended and Restated Europe Jeans License Agreement, dated January 1, 1997, as
amended, by and among Calvin Klein, Inc., CK Jeanswear Europe, S.r.l. and WF
Overseas Fashion C.V.
Amended and Restated Asia Jeans License Agreement, dated January 1, 1997, by and
among Calvin Klein, Inc., Calvin Klein Jeanswear Asia Ltd. and WF Overseas
Fashion C.V.
Speedo License Agreement dated May 10, 1990, as amended, among Speedo
International Limited, Warnaco Swimwear Inc. and Warnaco Swimwear Products, Inc.

 

 



--------------------------------------------------------------------------------



 



Warnaco Refinancing — 2011
Warnaco’s Intellectual Property
Table of Contents
Schedule Number

1.  
Trademarks

  A.  
Warnaco Inc. and Warnaco U.S., Inc. — Trademark Applications / Registrations
    B.  
Warnaco Swimwear, Inc. and Warnaco Swimwear Products, Inc. — Trademark
Applications / Registrations

2.  
Copyrights

  A.  
Warnaco Inc. and Warnaco U.S., Inc. — Copyright Applications / Registrations
    B.  
Warnaco Swimwear, Inc. — Copyright Applications / Registrations

3.  
Patents

  A.  
Warnaco Swimwear, Inc. — Patent Applications / Registrations
    B.  
Warnaco — Patent Applications / Registrations
    C.  
Warnaco / Olga — Patent Applications / Registrations
    D.  
Warnaco / Speedo — Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



1. Trademarks

 

 



--------------------------------------------------------------------------------



 



1.A. Warnaco Inc. and
Warnaco U.S., Inc. —
Trademark Applications /
Registrations

 

 



--------------------------------------------------------------------------------



 



WARNACO U.S., INC. TRADEMARKS

                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Afghanistan
                           
 
                           
 
  OLGA   25 Int.   1406   30-Nov-1992   4687   18-Mar-1993   30-Nov-2012
 
  WARNACO   IN 16, IN 25, IN 38, IN 42   2219   14-Aug-1996   5337   15-Dec-1996
  14-Aug-2016
 
  WARNER’S   IN 25   1405   30-Nov-1992   4686   18-Mar-1993   30-Nov-2012
 
                           
African Union Territories (OAPI)
                           
 
                           
 
  OLGA   25 Int.   PV.81792   04-Sep-1992   32127   04-Sep-1994   04-Sep-2002
 
  WARNER’S   IN 25   PV.81793   04-Sep-1992   32128   04-Sep-1992   04-Sep-2002
 
                           
Albania
                           
 
                           
 
  BODY NANCY GANZ   IN 25   AL/M/2003/00577   24-Dec-2003   9934   28-Oct-2004  
24-Dec-2013
 
  NANCY GANZ   25 Int.   ALM/99/00213   20-May-1999   8235   01-Dec-2000  
20-May-2019
 
  WARNER’S   IN 25       03-Jun-1995            
 
  YOUNG ATTITUDES   25 Int.   AL/M/2003/576   24-Dec-2003   9933   28-Oct-2004  
24-Dec-2013
 
                           
Algeria
                           
 
                           
 
  BODY NANCY GANZ   IN 25   032374   24-Dec-2003   66811   24-Dec-2003  
24-Dec-2013
 
  BODYSLIMMERS   IN 25   032373   24-Dec-2003   66810   24-Dec-2003  
24-Dec-2013
 
  BODYSLIMMERS NANCY GANZ   IN 25   032376   24-Dec-2003   66813   24-Dec-2003  
24-Dec-2013
 
  OLGA   25 Int., 31 Int.   021858   15-Sep-2002   064260   15-Sep-2002  
15-Sep-2012
 
  WARNER’S   IN 25   031865   06-Oct-2003   66751   06-Oct-2003   06-Oct-2013
 
  YOUNG ATTITUDES   25 Int.   032375   24-Dec-2003   66812   24-Dec-2003  
24-Dec-2013

      Tuesday, June 14, 2011   Page 1 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Andorra
                           
 
                           
 
  BODYSLIMMERS   25 Int.   13491   08-Jun-1999   13237   08-Jun-1999  
08-Jun-2019
 
  NANCY GANZ   25 Int.   13497   08-Jun-1999   13235   08-Jun-1999   08-Jun-2019
 
  OLGA   IN 25   198   12-Dec-1996   915   12-Dec-1996   12-Dec-2016
 
  WARNACO   IN 25   174   12-Dec-1996   908   12-Dec-1996   12-Dec-2016
 
  WARNER’S   IN 25   2959   02-Jan-1997   1956   02-Jan-1997   02-Jan-2017
 
                           
Anguilla
                           
 
                           
 
  WARNER’S (SCRIPT)   IN 25   2780   26-Feb-1997   2780   26-Feb-1997  
19-May-2018
 
                           
Antigua and Barbuda
                           
 
                           
 
  BODYSLIMMERS   IN 25   N/A   02-Aug-2000   5769   02-Aug-2000   02-Aug-2014
 
  BODYSLIMMERS NANCY GANZ   IN 25   NA   02-Aug-2000   5768   02-Aug-2000  
02-Aug-2014
 
  NANCY GANZ   IN 25       02-Aug-2000   5639   02-Aug-2000   02-Aug-2014
 
  OLGA   NA 38   N/A       3532   25-Mar-1993   25-Mar-2021
 
  WARNER’S   NA 38   N/A   26-Oct-1966   1272   20-Apr-1967   26-Oct-2022

      Tuesday, June 14, 2011   Page 2 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Argentina
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   2,466,994   09-Oct-2003   2,023,401   26-Apr-2005
  26-Apr-2015
 
  BODYSLIMMERS   IN 25   2994682   13-Apr-2010            
 
  BODYSLIMMERS NANCY GANZ   25 Int.   3020626   03-Aug-2010            
 
  NANCY GANZ   IN 25   3077677   04-Apr-2011            
 
  OLGA   IN 25   2,644,050   06-Jan-2006   2,101,735   27-Jul-2006   27-Jul-2016
 
  PINKU AND DESIGN   25 Int.   2930118   17-Jul-2009            
 
  WARNER’S   IN 25   2,447,401   28-Jul-2003   1,954,795   10-Oct-2003  
10-Oct-2013
 
  WARNER’S   IN 25   2,447,402   28-Jul-2003   1,95,4798   10-Oct-2003  
10-Oct-2013
 
  WARNER’S & W DESIGN   25   2,494,808   12-Feb-2004   1,984,309   28-Jun-2004  
28-Jun-2014
 
  WARNER’S (SCRIPT)   IN 25   2,447,404   28-Jul-2003   1,954,807   10-Oct-2003
  10-Oct-2013
 
  WARNER’S NOTHING BUT CURVES   IN 25   2,284,547   03-May-2000   1,846,501  
04-Oct-2001   04-Oct-2011
 
  YOUNG ATTITUDES   25 Int.   2,471,329   29-Oct-2003   2,025,736   06-May-2005
  06-May-2015
 
                           
Armenia
                           
 
                           
 
  BODYSLIMMERS   IN 25   990423   20-May-1999            
 
  BODYSLIMMERS NANCY GANZ   25 Int.   990422   20-May-1999   5300   11-Sep-2000
  20-May-2019
 
  NANCY GANZ   25 Int.   990424   20-May-1999   5301   11-Sep-2000   20-May-2019
 
  WARNACO   IN 25, IN 9, IN 16   960230   29-Apr-1996   3526   28-Aug-1998  
29-Apr-2016

      Tuesday, June 14, 2011   Page 3 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Aruba
                           
 
                           
 
  BODYSLIMMERS   IN 25   IM-990611.13   11-Jun-1999   19951   25-Jun-1999  
11-Jun-2019
 
  NANCY GANZ   IN 25   IM-990611.14   11-Jun-1999   19952   25-Jun-1999  
11-Jun-2019
 
  OLGA   IN 25   90112613   26-Nov-1990   15045   24-Dec-1990   25-Nov-2020
 
  OLGA TREASURES   25 Int.   95061915   19-Jun-1995   17444   05-Jul-1995  
19-Jun-2015
 
  SECRET SHAPERS   IN 25   IM-960306.16   06-Mar-1996   17858   29-May-1996  
06-Mar-2016
 
  WARNER’S   IN 25   030814.20   14-Aug-2003   22514   28-Aug-2003   14-Aug-2013
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   9502311   05-Aug-1994   17222  
07-Mar-1995   05-Aug-2014

      Tuesday, June 14, 2011   Page 4 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Australia
                           
 
                           
 
  CUSTOM CURVES   IN 25   450,056   11-Aug-1986   A450,056   31-May-1990  
11-Aug-2017
 
  NAKED TRUTH   IN 25   764589   11-Jun-1998   764589   29-Jan-1999  
11-Jun-2018
 
  NOT SO INNOCENT   IN 25   779867   01-Dec-1998   779867   16-Jul-1999  
01-Dec-2018
 
  OLGA   IN 25   158,084   26-Jan-1960   A158,084   26-Jan-1960   26-Jan-2019
 
  OLGA SIMPLY PERFECT   IN 25   793313   06-May-1999   793313   06-May-1999  
06-May-2019
 
  OLGA SIMPLY PERFECT SATIN   IN 25   793309   06-May-1999   793309  
06-May-1999   06-May-2019
 
  OLGA TREASURES   IN 25   700354   02-Jan-1996   700,354   09-Apr-1997  
02-Jan-2016
 
  OLGA'S CHRISTINA   25 Int.   1134741   12-Sep-2006   1134741   12-Sep-2006  
12-Sep-2016
 
  PLUSHLINE   IN 25   1061428   22-Jun-2005   1061428   22-Jun-2005  
22-Jun-2015
 
  SATIN TUXEDO   IN 25   1061444   22-Jun-2005   1061444   22-Jun-2005  
22-Jun-2015
 
  SECRET SHAPERS   IN 25   704176   11-Mar-1996   704176   06-Jun-1997  
11-Mar-2016
 
  SHIMMER & SHINE   IN 25   700355   02-Jan-1996   700355   09-Apr-1997  
02-Jan-2016
 
  SUDDENLY SLIM   25 Int.   116100   14-Feb-2007            
 
  VINTAGE TOUCH   IN 25   1061427   22-Jun-2005   1061427   22-Jun-2005  
22-Jun-2015
 
  WARNACO   IN 16, IN 25, IN
38, IN 42, IN 35   730231   19-Mar-1997   730231   19-Mar-1997   19-Mar-2017
 
  WARNACO.COM   IN 35, IN 38   734344   13-May-1997   734344   13-May-1997  
13-May-2017

      Tuesday, June 14, 2011   Page 5 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  WARNER’S   IN 25   574,660   18-Mar-1992   574,660   03-Jul-1996   18-Mar-2012
 
  WARNER’S (SCRIPT)   IN 25   38,473   19-Mar-1924   A38,473   19-Mar-1924  
19-Mar-2018
 
  WARNER’S SIMPLY PERFECT   IN 25   792,753   30-Apr-1999   792753   17-Dec-1999
  30-Apr-2019
 
  WARNER’S SIMPLY PERFECT SATIN   IN 25   792754   30-Apr-1999   792754  
30-Apr-1999   30-Apr-2019
 
  YOUNG ATTITUDES   25 Int.   968847   05-Sep-2003   968847   05-Sep-2003  
05-Sep-2013
 
                           
Austria
                           
 
                           
 
  OLGA   IN 25   AM 2038/87   27-May-1987   117,873   29-Oct-1987   31-Oct-2017
 
  WARNACO   IN 25   AM 209/96   12-Jan-1996   163,783   19-Apr-1996  
30-Apr-2016
 
  WARNER’S   IN 25   AM 1730/74   15-Jul-1974   78,285   25-Sep-1974  
30-Sep-2014
 
  WARNER’S   IN 25   AM 1777/71   09-Aug-1971   70,664   31-Dec-1971  
31-Dec-2011
 
                           
Azerbaijan
                           
 
                           
 
  NANCY GANZ   IN 25   99.4541   20-May-1999   2000 0802   22-Aug-2000  
20-May-2019
 
  WARNACO   IN 9, IN 16, IN 25   96.2353   02-May-1996   990637   02-May-1996  
02-May-2016
 
                           
Bahamas
                           
 
                           
 
  BODYSLIMMERS   NA 38   21,873   03-Aug-1999   21,873   03-Aug-1999  
03-Aug-2013
 
  BODYSLIMMERS NANCY GANZ   IN 25   21,875   03-Aug-1999   21,875   03-Aug-1999
  03-Aug-2013
 
  NANCY GANZ   NA 38   21,874   03-Aug-1999   21,874   03-Aug-1999   03-Aug-2013
 
  OLGA   NA 38   15,447   15-Sep-1992   15,447   15-Sep-1992   15-Sep-2020
 
  WARNER’S   NA 38   15,446   15-Sep-1992   15,446   15-Sep-1992   15-Sep-2020

      Tuesday, June 14, 2011   Page 6 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Bahrain
                           
 
                           
 
  BODYSLIMMERS   IN 25   1258/99   21-Jul-1999   25983   21-Jul-1999  
21-Jul-2019
 
  NANCY GANZ   25 Int.   1259/99   21-Jul-1999   25984   21-Jul-1999  
21-Jul-2019
 
  OLGA   25 Int.   980/90   25-Dec-1990   13912   08-Jun-1991   25-Dec-2015
 
  OLGA’S CHRISTINA   25 Int.   49540   12-Aug-2006   49540   12-Aug-2006  
12-Aug-2016
 
  WARNACO   IN 42   1061/96   22-Jun-1996   SM 1995   02-Nov-1997   22-Jun-2016
 
  WARNACO   IN 38   1062/96   22-Jun-1996   SM 1996   02-Nov-1997   22-Jun-2016
 
  WARNACO   IN 16   1063/96   22-Jun-1996   20587   22-Jun-1996   22-Jun-2016
 
  WARNACO   IN 25   1060/96   22-Jun-1996   20586   22-Jun-1996   22-Jun-2016
 
  WARNACO.COM   IN 42   790/97   26-May-1997   2328   26-May-1997   26-May-2017
 
  WARNACO.COM   IN 38   788/97   26-May-1997   2326   26-May-1997   26-May-2017
 
  WARNACO.COM   IN 35   789/97   26-May-1997   2327   26-May-1997   26-May-2017
 
  WARNER’S (SCRIPT)   IN 25   74/85   26-Jan-1985   9209   27-May-1985  
26-Jan-2015
 
                           
Bangladesh
                           
 
                           
 
  BODYSLIMMERS   IN 25   60040   17-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   60039   17-May-1999            
 
  NANCY GANZ   IN 25   60041   17-May-1999            
 
  OLGA   IN 25   36078   04-Oct-1992   36078   04-Oct-1992   04-Oct-2014
 
  WARNACO   IN 9   46720   04-May-1996   46720   04-May-1996   04-May-2013
 
  WARNACO   25 Int.   45316   18-Nov-1995   45316   18-Nov-1995   18-Nov-2017
 
  WARNACO   IN 16   46721   04-May-1996            
 
  WARNER’S   IN 25   36079   04-Oct-1992            

      Tuesday, June 14, 2011   Page 7 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Barbados
                           
 
                           
 
  BODYSLIMMERS   IN 25   P6867   06-Jul-1999   81/14551   26-Oct-2000  
26-Oct-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   6869   06-Jul-1999   81/14542   26-Oct-2000
  26-Oct-2020
 
  NANCY GANZ   IN 25   6868   06-Jul-1999   81/14529   01-Nov-2000   01-Nov-2020
 
  NO CLING EVER!   IN 25   N/A   23-Nov-1995            
 
  OLGA   IN 25   N/A   22-Apr-1993   81/8232   20-Jan-1999   20-Jan-2019
 
  WARNER’S   IN 25   N/A   19-Jan-1994   81/9302   07-Dec-1999   07-Dec-2019
 
  WARNER’S (SCRIPT)   IN 25       24-May-1966   81/4025   19-May-1994  
19-May-2014
 
                           
Belarus
                           
 
                           
 
  BODY NANCY GANZ   IN 25   20032798   24-Dec-2003   22778   04-May-2006  
24-Dec-2013
 
  BODYSLIMMERS   IN 25   19990762   19-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   19990760   19-May-1999            
 
  NANCY GANZ   IN 25   19990761   19-May-1999            
 
  WARNACO   IN 25   960,331   26-Feb-1996   8771   05-Jun-1998   26-Feb-2016
 
  YOUNG ATTITUDES   25 Int.   20040675   26-Mar-2004   23404   04-Sep-2006  
26-Mar-2014
 
                           
Belize
                           
 
                           
 
  OLG   IN 25       10-Sep-1957   6437   29-Apr-1991   10-Sep-2016
 
  WARNER’S   IN 25   N/A   16-Oct-2008   5762.08   16-Oct-2008   16-Oct-2018

      Tuesday, June 14, 2011   Page 8 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Benelux
                           
 
                           
 
  BACK TO NATURE   IN 25   829,586   27-Jun-1994   829586   02-May-1995  
27-Jun-2014
 
  NOT SO INNOCENT NUDES   IN 25   77,324   10-May-1994   549,066   03-Jan-1995  
10-May-2014
 
  OLGA   IN 25   6665   25-Jun-1971   044,352   25-Jun-1971   25-Jun-2020
 
  OLGA TREASURES   IN 25   857,906   20-Oct-1995   586071   20-Oct-1995  
20-Oct-2015
 
  SECRET SHAPERS   IN 25   864099   26-Jan-1996   592,996   26-Jan-1996  
26-Jan-2016
 
  W AND DESIGN   25 Int.   687,907   23-Oct-1986   423,989   23-Oct-1986  
23-Oct-2016
 
  WARNACO   18 Int., 25 Int.   603,448   21-May-1974   327,104   21-May-1974  
21-May-2014
 
  WARNER   IN 25   6702   25-Jun-1971   044,385   25-Jun-1971   25-Jun-2017
 
  WARNER’S   IN 25   604,296   17-Jul-1974   327,127   17-Jul-1974   17-Jul-2014
 
  WARNER’S (SCRIPT)   IN 25, IN 26   6701   25-Jun-1971   044,384   25-Jun-1971
  25-Jun-2020
 
                           
Bermuda
                           
 
                           
 
  BODYSLIMMERS   IN 25   31137   21-Oct-1999   31137   21-Oct-1999   21-Oct-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   31139   21-Oct-1999            
 
  NANCY GANZ   IN 25   31138   21-Oct-1999            
 
  OLGA SHIMMERLACE   IN 25   28303   21-Nov-1996   28303   21-Nov-1996  
21-Nov-2017
 
  SECRET SHAPERS   IN 25   28302   21-Nov-1996   28302   21-Nov-1996  
21-Nov-2017
 
  WARNER’S   IN 25   22027   01-Mar-1993   22027   01-Mar-1993   01-Mar-2014
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   26721   22-Feb-1995            

      Tuesday, June 14, 2011   Page 9 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Bolivia
                           
 
                           
 
  BODYSLIMMERS   IN 25   012094   15-Jun-1999   78407-A   18-Oct-2010  
18-Oct-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   012096   15-Jun-1999   78408-A   18-Oct-2010
  18-Oct-2020
 
  NANCY GANZ   IN 25   012095   15-Jun-1999   78409-A   18-Oct-2010  
18-Oct-2020
 
  OLGA   25 Int.   3399   29-Sep-1992   59396-C   03-Nov-1995   03-Nov-2015
 
  OLGA TREASURES   IN 25   5685   19-Jun-1995   73425-A   30-May-2007  
30-May-2017
 
  SECRET SHAPERS   IN 25   6309   06-Feb-1996   66896-C   13-Aug-1998  
13-Aug-2018
 
  WARNER’S   25 Int.   9611-C   17-May-1950   41,481   17-May-1950   17-May-2020
 
                           
Bosnia and Herzegovina
                           
 
                           
 
  BODY NANCY GANZ   IN 25   BAZ037391A   25-Dec-2003   BAZ037391   11-Sep-2008  
25-Dec-2013
 
  NANCY GANZ   IN 25   BAZ993657A   20-May-1999            
 
  OLGA   IN 25   BAZR972825A   14-Oct-1997            
 
  WARNACO   IN 25   N/A   19-Sep-1997            
 
  WARNER’S   IN 25   BAZR972824A   14-Oct-1997            
 
  YOUNG ATTITUDES   25 Int.   BAZ037392A   25-Dec-2003   BAZ037392   11-Sep-2008
  25-Dec-2013
 
                           
Botswana
                           
 
                           
 
  OLG   IN 25       10-Sep-1957   U.K. 1277   04-May-1993   10-Sep-2016
 
  WARNER’S (SCRIPT)   IN 25           U.K.1278   04-May-1993   19-May-2018

      Tuesday, June 14, 2011   Page 10 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Brazil
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   825947839   09-Oct-2003            
 
  BODYSLIMMERS   IN 25   521625900   11-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   821625918   11-May-1999   821625918  
21-Dec-2010   21-Dec-2020
 
  NANCY GANZ   IN 25   821625926   11-May-1999            
 
  OLGA   25 Warnaco Standard   823187721   27-Sep-2000            
 
  OLGA SHIMMERLACE   25 Int.   819113093   02-Feb-1996   819113093   13-Jun-2000
  13-Jun-2020
 
  OLGA TREASURES   IN 25   818884738   27-Oct-1995   818884738   02-May-2000  
02-May-2020
 
  PINKU AND DESIGN   25 Int.   901818534   27-Jul-2009            
 
  SECRET SHAPERS   25 Int.   819122270   14-Feb-1996   819122270   02-Dec-2003  
02-Dec-2013
 
  WARNER’S   IN 25   814609171   29-Nov-1988   814609171   25-Sep-1990  
25-Sep-2020
 
  WARNER’S (SCRIPT)   IN 25           002724316   12-Jul-1962   24-Feb-2021
 
  WARNER’S (SCRIPT)   IN 25           003453880   16-Dec-1956   16-Dec-2016
 
  WARNER’S NOTHING BUT CURVES   IN 25   822968118   14-Jul-2000   822968118  
22-May-2007   22-May-2017
 
  YOUNG ATTITUDES   25 Int.   830761861   16-Sep-2010            
 
                           
Brunei Darussalam
                           
 
                           
 
  OLGA   IN 25   27,290   12-Feb-1997   22,596   12-Feb-1997   12-Feb-2014
 
  WARNACO   IN 25   25,474   11-Nov-1995   21,183   11-Nov-1995   11-Nov-2012
 
  WARNACO   IN 16   26,091   24-Apr-1996   23,104   24-Apr-1996   24-Apr-2013
 
  WARNACO   IN 9   26,090   24-Apr-1996   21,433   24-Apr-1996   24-Apr-2013
 
  WARNER’S   IN 25   26,067   15-Apr-1996   B174   15-Apr-1996   15-Apr-2013

      Tuesday, June 14, 2011   Page 11 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Bulgaria
                           
 
                           
 
  BODY NANCY GANZ   IN 25   68781   07-Jan-2004   52515   31-Aug-2005  
07-Jan-2014
 
  NANCY GANZ   IN 25   45744   27-May-1999   37056   13-Dec-1999   27-May-2019
 
  OLGA   IN 25   11486   04-Jul-1990   25070   24-Nov-1994   04-Jul-2020
 
  WARNACO   25 Int.   33574   17-Jan-1996   29118   14-Oct-1996   17-Jan-2016
 
  WARNER’S   IN 25   11485   04-Jul-1990   N18825   29-May-1992   04-Jul-2020
 
  YOUNG ATTITUDES   25 Int.   68780   07-Jan-2004   52208   27-Jul-2005  
07-Jan-2014
 
                           
California
                           
 
                           
 
  OLGA’S CHRISTINA   NA 39           72,706   04-Apr-1984   04-Apr-2014
 
                           
Cambodia
                           
 
                           
 
  NANCY GANZ   IN 25   12051   28-Jun-1999   011880   22-Jul-1999   28-Jun-2019
 
  OLGA   IN 25   2861   19-Apr-1993   2859   23-Apr-1993   19-Apr-2013
 
  WARNACO   IN 42   7285   08-May-1996   7283   17-May-1996   08-May-2016
 
  WARNACO   25 Int.   6507   21-Nov-1995   KH6505   01-Dec-1995   21-Nov-2015
 
  WARNACO   IN 16   7283   08-May-1996   7281   17-May-1996   08-May-2016
 
  WARNACO   IN 38   7284   08-May-1996   7282   17-May-1996   08-May-2016
 
  WARNER’S   IN 25   2863   19-Apr-1993   2861   23-Apr-1993   19-Apr-2013

      Tuesday, June 14, 2011   Page 12 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Canada
                           
 
                           
 
  4 POINTS OF COMFORT   25   1248796   28-Feb-2005   709,242   11-Mar-2008  
11-Mar-2023
 
  A’LURE   NA N/A   162,958   14-Sep-1933   N.S.4/1707   14-Sep-1933  
14-Sep-2023
 
  A’LURE BY WARNER’S   NA N/A   700,632   11-Mar-1992   427,457   20-May-1994  
20-May-2024
 
  ANY WHICH WAY BRA   NA N/A   793,963   02-Oct-1995   473,729   26-Mar-1997  
26-Mar-2012
 
  BABY’N ME   NA N/A   894,722   28-Oct-1998   533,244   25-Sep-2000  
25-Sep-2015
 
  BACK TO FASHION   NA   1186981   08-Aug-2003   635,020   11-Mar-2005  
11-Mar-2020
 
  BACK TO SMOOTH   25 Int.   1526941   09-May-2011            
 
  BE ACTIVE COLLECTION BY WARNER’S   NA N/A   1418125   13-Nov-2008            
 
  BEAUTIFUL BOTTOMS   NA N/A   1413419   06-Oct-2008   769,427   11-Jun-2010  
11-Jun-2025
 
  BELLY BUSTER   NA N/A   885843   29-Jul-1998   517,131   28-Sep-1999  
28-Sep-2014
 
  BENEATH   NA   1186980   08-Aug-2003   682,408   27-Feb-2007   27-Feb-2022
 
  BEST OF ELEGANCE   25 Int.   1276822   24-Oct-2005   682,923   05-Mar-2007  
05-Mar-2022
 
  BLISSFUL BENEFITS   25 Int.   1525122   27-Apr-2011            
 
  BODY BY NANCY GANZ   NA N/A   1171506   18-Mar-2003   666,894   30-Jun-2006  
30-Jun-2021
 
  BODY MAKEOVER   N/A   1057307   28-Apr-2000   573,700   15-Jan-2003  
15-Jan-2018
 
  BODY NANCY GANZ   NA   1185499   16-Jul-2003   666,736   29-Jun-2006  
29-Jun-2021
 
  BODY NANCY GANZ BODYESSENTIALS   NA N/A   1179552   29-May-2003   666,737  
29-Jun-2006   29-Jun-2021
 
  BODYSLIMMERS   NA N/A   795,238   19-Oct-1995   554,452   27-Nov-2001  
27-Nov-2016
 
  BODYSLIMMERS   NA N/A   681,450   06-May-1991   401,709   21-Aug-1992  
21-Aug-2022
 
  BODYSLIMMERS BODY MAKEOVER   N/A   1057306   28-Apr-2000   573,699  
15-Jan-2003   15-Jan-2018
 
  BODYSLIMMERS NANCY GANZ   NA N/A   1015988   17-May-1999   677,795  
29-Nov-2006   29-Nov-2021
 
  BRIGHT STRIPES   NA   1171541   19-Mar-2003   610,942   21-May-2004  
21-May-2019

      Tuesday, June 14, 2011   Page 13 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  BUTT BOOSTER   NA N/A   885,842   29-Jul-1998   566,836   04-Sep-2002  
04-Sep-2017
 
  CASUAL CONTROL   NA N/A   885,839   29-Jul-1998   532,930   19-Sep-2000  
19-Sep-2015
 
  CASUAL SOLUTIONS   NA N/A   831,826   17-Dec-1996   511,666   10-May-1999  
10-May-2014
 
  CASUAL SPORT BY WARNER’S   NA N/A   1,138,313   23-Apr-2002   604,211  
04-Mar-2004   04-Mar-2019
 
  CASUAL STYLE WARNER’S   25 Int.   1258347   24-May-2005   663,296  
25-Apr-2006   25-Apr-2021
 
  CHAFEZE   NA N/A   177,666   18-May-1940   NS 53/1415   18-May-1940  
18-May-2015
 
  COMFORT BACK   25   1495080   08-Sep-2010            
 
  COMFORT BY DESIGN   25 Int.   1357895   31-Jul-2007   773,415   30-Jul-2010  
30-Jul-2025
 
  COMFORTSLEEK   25   1495086   08-Sep-2010            
 
  COTTON LITES   NA N/A   510,237   30-Sep-1983   295,773   05-Oct-1984  
05-Oct-2014
 
  COTTON LITES   NA   1172005   21-Mar-2003   621,433   01-Oct-2004  
01-Oct-2019
 
  CULTURED PEARLS   NA N/A   809,308   09-Apr-1996   492,800   14-Apr-1998  
14-Apr-2013
 
  CUT OUT FOR COMFORT   NA   1324050   14-Nov-2006   700,318   06-Nov-2007  
06-Nov-2022
 
  DES OPTIONS CONCUES SPECIALMENT POUR LA GARDE-ROBE D'UNE SILHOUTTE PLUS PETITE
  NA   1201238   13-Jan-2004   635,934   22-Mar-2005   22-Mar-2020
 
  EASE OF COMFORT   25   1495083   08-Sep-2010            
 
  ELEGANT CONTROL   NA N/A   885,840   29-Jul-1998   530,772   03-Aug-2000  
03-Aug-2015
 
  ELEMENTS OF BLISS   IN 25   1310118   21-Jul-2006   745,722   19-Aug-2009  
19-Aug-2024
 
  ELEMENTS OF BLISS UP-A-CUP   25 Int.   1413248   03-Oct-2008            
 
  FALL IN LUXE   25 Int.   1510743   11-Jan-2011            
 
  FIT TO BE TRIED   NA N/A   425,007   18-May-1978   235,749   07-Sep-1979  
07-Sep-2024
 
  FIT TO EMPOWER   25 Int.   1522153   04-Apr-2011            
 
  FLORAL MYSTIQUE   N/A   1292072   01-Mar-2006   684,228   20-Mar-2007  
20-Mar-2022
 
  FLOWER CHARMS   NA N/A   894718   28-Oct-1998   537,057   14-Nov-2000  
14-Nov-2015

      Tuesday, June 14, 2011   Page 14 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  FLOWER DANCE   NA   1171507   18-Mar-2003   616,849   18-Aug-2004  
18-Aug-2019
 
  FLOWERING LACE   NA   1171543   19-Mar-2003   613,143   18-Jun-2004  
18-Jun-2019
 
  FRENCH BOUQUET   NA N/A   826,723   23-Oct-1996   541,399   21-Feb-2001  
21-Feb-2016
 
  HIPSLIP   NA N/A   681,447   06-May-1991   396,803   03-Apr-1992   03-Apr-2022
 
  IDEAL COMFORT   NA   1186978   08-Aug-2003   671,654   30-Aug-2006  
30-Aug-2021
 
  INNERLUXE   25   1255198   25-Apr-2005   714,321   14-May-2008   14-May-2023
 
  INTIMATELY YOURS   NA N/A   548,608   04-Sep-1985   324,612   13-Mar-1987  
13-Mar-2017
 
  INTIMATELY YOURS   NA N/A   783,787   29-May-1995   502,192   13-Oct-1998  
13-Oct-2013
 
  INTIMATES WITH INSIGHT   25 Int.   1291855   28-Feb-2006   710,398  
27-Mar-2008   27-Mar-2023
 
  INVISIBLE EDGE   NA N/A   1149025   07-Aug-2002   596,274   02-Dec-2003  
02-Dec-2018
 
  INVISIBLY LACE   NA N/A   789,683   09-Aug-1995   531,711   24-Aug-2000  
24-Aug-2015
 
  JUST YOUR FIT   NA N/A   615,361   19-Sep-1988   364,550   19-Jan-1990  
19-Jan-2020
 
  JUST YOUR FIT CASUAL   NA N/A   836,860   18-Feb-1997   493,900   05-May-1998
  05-May-2013
 
  JUST YOUR FIT COLOUR   NA N/A   855,959   12-Sep-1997   511,702   11-May-1999
  11-May-2014
 
  JUST YOUR FIT FASHION   NA N/A   836,859   18-Feb-1997   511,653   10-May-1999
  10-May-2014
 
  LACE CHARMERS   NA N/A   789,349   04-Aug-1995   473,878   26-Mar-1997  
26-Mar-2012
 
  LACE NECKLACE   N/A   1292073   01-Mar-2006   687,775   15-May-2007  
15-May-2022
 
  LACY LUXURIES   NA N/A   789,346   04-Aug-1995   499,346   26-Aug-1998  
26-Aug-2013
 
  LEAF BOUQUET   N/A   1292079   01-Mar-2006   684,229   20-Mar-2007  
20-Mar-2022
 
  LENGTH MEASURE DESIGN   NA N/A   776,456   24-Feb-1995   475,781   06-May-1997
  06-May-2012
 
  LITTLE HUGGERS   NA N/A   1100357   23-Apr-2001   608,363   23-Apr-2004  
23-Apr-2019
 
  LOVE YOUR BODY   25 Int.   1392407   22-Apr-2008            
 
  LUXURY LIFT   25 Int.   1496851   22-Sep-2010            
 
  MICROSATIONALS   NA N/A   843,236   24-Apr-1997   493,880   01-May-1998  
01-May-2013
 
  MIX & MINGLE   NA N/A   1182566   23-Jun-2003   635,874   22-Mar-2005  
22-Mar-2020

      Tuesday, June 14, 2011   Page 15 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  MONDE DE FLEURS   25 Int.   1222841   07-Jul-2004   653,966   30-Nov-2005  
30-Nov-2020
 
  MY PERSONAL STYLE COLLECTION BY WARNER’S   NA   1345071   26-Apr-2007  
780,611   26-Oct-2010   26-Oct-2025
 
  MY SKIN   N/A   1067857   20-Jul-2000   563,762   19-Jun-2002   19-Jun-2017
 
  MY TRUE LIFT!   25 Int.   1443778   06-Jul-2009            
 
  NAKED CHARMS   NA N/A   1100355   23-Apr-2001   569,494   24-Oct-2002  
24-Oct-2017
 
  NAKED COTTON   NA N/A   894721   28-Oct-1998   537,060   14-Nov-2000  
14-Nov-2015
 
  NAKED LACE   NA N/A   894719   28-Oct-1998   537,083   14-Nov-2000  
14-Nov-2015
 
  NANCY GANZ   NA N/A   795,239   19-Oct-1995   636,701   04-Apr-2005  
04-Apr-2020
 
  NIP TUCK & BOOST   NA N/A   868,603   10-Feb-1998   511,865   14-May-1999  
14-May-2014
 
  NO CLING EVER!   NA N/A   789,345   04-Aug-1995   527,737   15-May-2000  
15-May-2015
 
  NOTHING WAISTED   25 Int.   1494187   31-Aug-2010            
 
  OLGA   NA N/A   213,493   24-Dec-1951   UCA41396   24-Dec-1951   24-Dec-2011
 
  OLGA BEST OF EVERYTHING   N/A   1149229   08-Aug-2002   597,108   10-Dec-2003
  10-Dec-2018
 
  OLGA CURVES   NA   1222492   05-Jul-2004   687,314   09-May-2007   09-May-2022
 
  OLGA ENHANCEMENTS   25   1256491   04-May-2005   668,874   28-Jul-2006  
28-Jul-2021
 
  OLGA FREEDOM BACK   IN 25   1427008   06-Feb-2009            
 
  OLGA POSITIVELY FITTING   25 Int.   1522152   04-Apr-2011            
 
  OLGA SCOOPS   25   1495082   08-Sep-2010            
 
  OLGA SHIMMERLACE   NA N/A   802,788   26-Jan-1996   531,478   21-Aug-2000  
21-Aug-2015
 
  OLGA SIMPLY PERFECT   25   1262939   29-Jun-2005   661,615   28-Mar-2006  
28-Mar-2021
 
  OLGA SWEET FLATTERY   N/A   1149023   07-Aug-2002   605,588   17-Mar-2004  
17-Mar-2019
 
  OLGA TREASURES   NA N/A   789,073   01-Aug-1995   486,392   27-Nov-1997  
27-Nov-2012
 
  OLGA’S DISAPPEARING ACT   IN 25   1462039   08-Dec-2009            
 
  OLGA’S PRETTY SMOOTH   25 Int.   1526939   09-May-2011            

     
 
   
Tuesday, June 14, 2011
  Page 16 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  OLGA’S SATIN INTRIGUE   NA   1196555   10-Nov-2003   620,507   23-Sep-2004  
23-Sep-2019
 
  OLGA’S SIGNATURE SUPPORT   NA   1248798   28-Feb-2005   659,919   01-Mar-2006
  01-Mar-2021
 
  OLGA’S SIMPLY ELEGANT   NA   1207662   26-Feb-2004   631,191   26-Jan-2005  
26-Jan-2020
 
  ORIGINALS BY WARNER’S   NA N/A   688,162   22-Aug-1991   410,103   26-Mar-1993
  26-Mar-2023
 
  PERFECT MEASURE   NA N/A   576,832   26-Jan-1987   341,405   10-Jun-1988  
10-Jun-2018
 
  PURE BRILLIANCE   NA N/A   1100356   23-Apr-2001   569,498   24-Oct-2002  
24-Oct-2017
 
  PURE HEAVEN   NA N/A   1100352   23-Apr-2001   569,679   28-Oct-2002  
28-Oct-2017
 
  RICH GIRL   NA N/A   489,497   13-Jul-1982   291,833   08-Jun-1984  
08-Jun-2014
 
  SATIN COMFORT   25   1490883   03-Aug-2010            
 
  SATIN DIMENSIONS   NA N/A   773,250   18-Jan-1995   528,756   01-Jun-2000  
01-Jun-2015
 
  SATIN EDGE   25   1495084   08-Sep-2010            
 
  SATIN SHADOWS   NA N/A   773,251   18-Jan-1995   462,522   30-Aug-1996  
30-Aug-2011
 
  SATIN STYLE   25 Int.   1206037   06-Feb-2004   635,611   17-Mar-2005  
17-Mar-2020
 
  SATIN TUXEDO   25 Int.   1043120   06-Feb-2004   635,259   15-Mar-2005  
15-Mar-2020
 
  SEAMLESS BENEFITS   NA   1186976   08-Aug-2003   669,623   10-Aug-2006  
10-Aug-2021
 
  SHEER EMBROIDERIES   NA N/A   773,253   18-Jan-1995   528,755   01-Jun-2000  
01-Jun-2015
 
  SHEER LEAVES   25   1495087   08-Sep-2010            
 
  SHEER MAGIC   N/A   1067870   20-Jul-2000   573,362   09-Jan-2003  
09-Jan-2018
 
  SHEER TAPESTRY   IN 25   1281349   30-Nov-2005   678,990   08-Jan-2007  
08-Jan-2022
 
  SHIMMERW & SHINE   NA N/A   789,074   01-Aug-1995   523,885   28-Feb-2000  
28-Feb-2015
 
  SILKY SMOOTH   25   1495081   08-Sep-2010            
 
  SIMPLY CLASSIC   NA N/A   1100353   23-Apr-2001   569,579   24-Oct-2002  
24-Oct-2017
 
  SIMPLY SHINY   NA N/A   641,590   28-Sep-1989   379,306   01-Feb-1991  
01-Feb-2021
 
  SLEEK UNDERNEATH   25 Int.   1306644   23-Jun-2006   742,919   02-Jul-2009  
02-Jul-2024
 
  SLIM SLIP   NA N/A   693,191   07-Nov-1991   430,137   08-Jul-1994  
08-Jul-2024

      Tuesday, June 14, 2011   Page 17 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  SMOOTH BENEFITS   25 Int.   1221417   23-Jun-2004   691,270   04-Jul-2007  
04-Jul-2022
 
  SOMETHING SATIN   25 Int.   1222485   05-Jul-2004   665,252   30-May-2006  
30-May-2021
 
  STRETCH SUPPORT   NA N/A   626,995   09-Mar-1989   370,968   20-Jul-1990  
20-Jul-2020
 
  STRIPE IT RICH   NA N/A   789,947   11-Aug-1995   493,914   05-May-1998  
05-May-2013
 
  SUDDENLY SEAMLESS   NA   1186974   08-Aug-2003   671,655   30-Aug-2006  
30-Aug-2021
 
  SUDDENLY SLIM   25 Int.   1260994   06-Jun-2005            
 
  SUDDENLY SMOOTH   25 Int.   1509906   04-Jan-2011            
 
  SUPPORT COLLECTION BY WARNER’S   NA N/A   1418126   13-Nov-2008            
 
  THE BELLY BAND   N/A   1081900   08-Nov-2000   573,313   09-Jan-2003  
09-Jan-2018
 
  THE END   NA N/A   866,552   15-Jan-1998   537,445   21-Nov-2000   21-Nov-2015
 
  THE NAKED TRUTH END SHAPER   NA N/A   894720   28-Oct-1998   537,056  
14-Nov-2000   14-Nov-2015
 
  THE TOP WITH ALL THE ANSWERS   25 Int.   121816   08-Apr-2004   646,088  
18-Aug-2005   18-Aug-2020
 
  THE WRAP   NA N/A   461,397   12-Nov-1980   263,384   16-Oct-1981  
16-Oct-2011
 
  THIS IS NOT A BRA   25 Int.   1457109   28-Oct-2009            
 
  TOUCH OF FASHION   N/A   1067856   20-Jul-2000   573,341   09-Jan-2003  
09-Jan-2018
 
  UNDER EVERY GREAT WOMAN   NA N/A   1174432   11-Apr-2003   683,131  
07-Mar-2007   07-Mar-2022
 
  UNDER LOCK AND KEY   25 Int.   1229892   10-Sep-2004   691,857   12-Jul-2007  
12-Jul-2022
 
  UNDERFLAIR   NA   1324049   14-Nov-2006   700,319   06-Nov-2007   06-Nov-2022
 
  UNDERLACE   25 Int.   1206512   06-Feb-2004   689,606   12-Jun-2007  
12-Jun-2022
 
  UNSLIPPABLES   NA N/A   1418124   13-Nov-2008            
 
  VOILETTE   25 Int.   1212988   13-Apr-2004   654,725   09-Dec-2005  
09-Dec-2020
 
  WARNACO   25 Int.   1387279   13-Mar-2008   767,766   25-May-2010  
25-May-2025
 
  WARNER’S   NA N/A   116,733   20-Nov-1924   TMDA36711   20-Nov-1924  
20-Nov-2019

  Tuesday, June 14, 2011   Page 18 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  WARNER’S BE FLIRTY   25 Int.   1224211   20-Jul-2004   689,850   14-Jun-2007  
14-Jun-2022
 
  WARNER’S BODY BEWARE   NA N/A   831,233   10-Jan-1997   497,339   17-Jul-1998
  17-Jul-2013
 
  WARNER’S BY DAY   NA N/A   1182565   23-Jun-2003   614,654   12-Jul-2004  
12-Jul-2019
 
  WARNER’S COTTON CASHMERE   NA N/A   826,722   23-Oct-1996   487,589  
02-Jan-1998   02-Jan-2013
 
  WARNER’S ESSENTIALS   NA N/A   1418127   13-Nov-2008            
 
  WARNER’S FEEL IT. BELIEVE IT. LOVE IT.   25 Int.   1509289   23-Dec-2010      
     
 
  WARNER’S FLEX REVOLUTION   25 Int.   1482574   26-May-2010            
 
  WARNER’S FREEDOM BACK   IN 25   1427007   06-Feb-2009            
 
  WARNER’S LACE HUGGERS   25 Int.   1206511   06-Feb-2004   638,120  
22-Apr-2005   22-Apr-2020
 
  WARNER’S NOTHING BUT CURVES   IN 25   1,057,308   28-Apr-2000   559,842  
03-Apr-2002   03-Apr-2017
 
  WARNER’S PERFECT PRICE   25 Int.   1461108   01-Dec-2009            
 
  WARNER’S SHINE-ON   NA N/A   1,139,222   30-Apr-2002   601,634   09-Feb-2004  
09-Feb-2019
 
  WARNER’S SPIRITED FLAIR   NA   1186979   08-Aug-2003   629,292   04-Jan-2005  
04-Jan-2020
 
  WARNER’S SPORT   N/A   1056726   26-Apr-2000   569,166   21-Oct-2002  
21-Oct-2017
 
  WARNER’S SWEET GLEAMS   NA N/A   1149022   07-Aug-2002   647,551   08-Sep-2005
  08-Sep-2020
 
  WARNER’S THE BETTER BODY PEOPLE   NA N/A   774,566   02-Feb-1995   489,660  
11-Feb-1998   11-Feb-2013
 
  WARNER’S THE NAKED TRUTH   IN 25   856,477   18-Sep-1997   511,675  
10-May-1999   10-May-2014
 
  WARNER’S VINTAGE TOUCH   25 Int.   1207032   16-Feb-2004   630,930  
24-Jan-2005   24-Jan-2020
 
  WARNER’S WHISPERLITES   25 Int.   1247056   14-Feb-2005   708,752  
04-Mar-2008   04-Mar-2023
 
  WHAT A BODY!   N/A   1067874   20-Jul-2000   568,331   01-Oct-2002  
01-Oct-2017
 
  WHAT A LIFT   NA N/A   1149018   07-Aug-2002   626,201   22-Nov-2004  
22-Nov-2019
 
  WHAT A WAIST   NA N/A   1130978   13-Feb-2002   574,906   31-Jan-2003  
31-Jan-2018

      Tuesday, June 14, 2011   Page 19 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  WITHOUT A STITCH   25   1495085   08-Sep-2010            
 
  YOUR DIMENSIONS   NA N/A   416,420   12-Oct-1977   261,492   07-Aug-1981  
07-Aug-2011
 
                           
Cayman Islands
                           
 
                           
 
  BODYSLIMMERS   IN 25   CT121509   13-Feb-2001   CT121509   06-Mar-2001  
01-Apr-2016
 
  OLGA (SERIES OF TWO)   IN 25           2,002,155   10-Mar-2004   14-Nov-2014
 
  OLGA SECRET SHAPERS   IN 25   N/A   11-Feb-1998   2117023   11-Mar-1998  
28-Nov-2016
 
  WARNER’S   IN 25       10-Mar-2004   2,122,947   10-Mar-2004   06-Feb-2017

      Tuesday, June 14, 2011   Page 20 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Chile
                           
 
                           
 
  BELLY BUSTER   IN 25   421,780   27-Jul-1998   601,173   07-Aug-2001  
07-Aug-2011
 
  BODY NANCY GANZ   25 Int.   624,177   09-Oct-2003   689,177   01-Apr-2004  
01-Apr-2014
 
  CASUAL CONTROL   25 Int.   421,777   27-Jul-1998   664,141   30-Apr-2003  
30-Apr-2013
 
  NANCY GANZ   25 Int.   421782   27-Jul-1998   536,323   12-Mar-1999  
12-Mar-2019
 
  NOT SO INNOCENT NUDES   IN 25   360.785   12-Nov-1996   797,893   26-Jun-1997
  26-Jun-2017
 
  OLGA   IN 25   215,430   27-Jul-1992   657,881   13-Feb-2003   13-Feb-2013
 
  OLGA   IN 25   215,430   27-Jul-1992   657,882   13-Feb-2003   13-Feb-2013
 
  OLGA TREASURES   IN 25   724/06   29-Mar-2006   760267   14-Jun-2006  
14-Jun-2016
 
  PINKU AND DESIGN   25 Int.   926.046   22-Oct-2010            
 
  PINKU BY WARNER’S AND DESIGN   25 Int.   869.713   06-Jul-2009            
 
  SHINE ON   IN 25   360.767   12-Nov-1996       28-Jul-1997   28-Jul-2017
 
  SUDDENLY SHAPELY   IN 25   360.783   12-Nov-1996   804,413   13-Aug-1997  
13-Aug-2017
 
  WARNER’S   IN 25           659,871   12-Mar-2003   12-Mar-2013
 
  WARNER’S   IN 24   904.099   05-May-2010   889.024   23-May-2000   23-May-2020
 
  WARNER’S GUARANTEED COMFORT   IN 25   327,552   29-Nov-1995            
 
  WARNER’S GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   326,064  
15-Nov-1995   630,007   14-May-2002   14-May-2012
 
  YOUNG ATTITUDES   25 Int.   921.358   16-Sep-2010            

      Tuesday, June 14, 2011   Page 21 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
China (People’s Republic)
                           
 
                           
 
  BODY NANCY GANZ   IN 25   3741458   30-Sep-2003   3741458   07-Aug-2008  
06-Aug-2018
 
  NANCY GANZ   IN 25   9900071751   24-Jun-1999   1465433   28-Oct-2000  
27-Oct-2020
 
  OLGA   IN 25           313,049   30-Apr-1988   29-Apr-2018
 
  OLGA’S CHRISTINA   25 Int.   5279864   11-Apr-2006   5279864   28-Jul-2009  
27-Jul-2019
 
  SECRET SHAPERS   IN 25   960042981   03-Apr-1996   1,064,850   28-Jul-1997  
28-Jul-2017
 
  WARNACO   IN 25   960057609   13-May-1996   1,077,109   14-Aug-1997  
14-Aug-2017
 
  WARNACO   IN 16   960057608   13-May-1996   1,081,584   21-Aug-1997  
21-Aug-2017
 
  WARNACO   IN 38   960057610   13-May-1996   1,097,585   07-Sep-1997  
07-Sep-2017
 
  WARNACO   IN 42   960057611   13-May-1996   1,097,468   07-Sep-1997  
07-Sep-2017
 
  WARNER’S   IN 25           313,047   30-Apr-1988   29-Apr-2018
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000062245   10-May-2000   1649186  
14-Oct-2001   13-Oct-2011
 
  YOUNG ATTITUDES   25 Int.   3741846   30-Sep-2003   3741846   07-Jul-2006  
06-Jul-2016

      Tuesday, June 14, 2011   Page 22 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Colombia
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   3090299   09-Oct-2003   298697   23-Nov-2004  
23-Nov-2014
 
  BODYSLIMMERS NANCY GANZ   25 Int.   99031311   21-May-1999   238019  
21-Jun-2001   21-Jun-2021
 
  NANCY GANZ   IN 25   99031308   21-May-1999   226291   13-Apr-2000  
13-Apr-2020
 
  OLGA   IN 25   334,117   20-Dec-1990   145,633   30-Nov-1993   30-Nov-2013
 
  OLGA TREASURES   IN 25   95049960   24-Oct-1995   184,199   20-Feb-1996  
20-Feb-2016
 
  PINKU AND DESIGN   25 Int.   10-128512   15-Oct-2010            
 
  SECRET SHAPERS   IN 25   96004118   31-Jan-1996   188485   21-Aug-1996  
21-Aug-2016
 
  WARNER’S   IN 25           13,598   04-Mar-1966   04-Mar-2021
 
  YOUNG ATTITUDES   25 Int.   3091333   14-Oct-2003            
 
                           
Congo, Democratic Republic of
                           
 
                           
 
  OLGA   25 Int.   NP/36/ZAI/93   15-Mar-1993   4024/93   22-Jun-1994  
15-Mar-2013
 
  WARNER’S   IN 25   NP/34/ZAI/93   15-Mar-1993   4022/93   21-Jun-1994  
15-Mar-2013

      Tuesday, June 14, 2011   Page 23 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Costa Rica
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   N/A   09-Oct-2003   146,375   30-Mar-2004  
30-Mar-2014
 
  BODYSLIMMERS   IN 25   N/A   27-Jul-1998   112,279   11-Mar-1999   11-Mar-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   1999-0004017   20-May-1999   124727  
15-Apr-2002   15-Apr-2012
 
  ELEGANT CONTROL   IN 25   N/A   27-Jul-1998   151853   15-Apr-2005  
15-Apr-2015
 
  OLGA   IN 25   N/A   05-Jul-1990   77.249   02-Oct-1991   02-Oct-2011
 
  OLGA TREASURES   IN 25   N/A   09-Jan-1996   96.957   03-Sep-1996  
03-Sep-2016
 
  SECRET SHAPERS   IN 25   N/A   02-Feb-1996   97.891   20-Nov-1996  
20-Nov-2016
 
  WARNER’S (SCRIPT)   IN 25           7745   28-Aug-1944   28-Aug-2019
 
  YOUNG ATTITUDES   25 Int.   N/A   13-Oct-2003   146,465   02-Apr-2004  
02-Apr-2014
 
                           
Croatia
                           
 
                           
 
  BODY NANCY GANZ   IN 25   Z20031973A   29-Dec-2003   Z20031973   25-Jan-2005  
29-Dec-2013
 
  NANCY GANZ   IN 25   Z990498A   21-May-1999   Z990498   21-May-2009  
21-May-2019
 
  OLGA   IN 25   Z932282A   09-Jul-1993   Z932282   07-May-1997   09-Jul-2013
 
  WARNACO   IN 25   Z960314A   18-Mar-1996   Z960314   18-Mar-1996   18-Mar-2016
 
  WARNER’S   IN 25   Z932281A   09-Jul-1993   Z932281   07-May-1997  
09-Jul-2013
 
  YOUNG ATTITUDES   25 Int.   Z20031974A   29-Dec-2003   Z20031974   25-Jan-2005
  29-Dec-2013
 
                           
Cuba
                           
 
                           
 
  OLGA   25 Int.   334/93   21-May-1993   120,254   13-Dec-1993   21-May-2003
 
  WARNER’S   IN 25   333/93   21-May-1993   120,253   13-Dec-1993   21-May-2003

      Tuesday, June 14, 2011   Page 24 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Cyprus,
Republic of
                           
 
                           
 
  BODYSLIMMERS   IN 25   53356   16-Jun-1999   53356   16-Jun-1999   16-Jun-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   53357   16-Jun-1999   53357   16-Jun-1999  
16-Jun-2020
 
  NANCY GANZ   IN 25   53358   16-Jun-1999   53358   16-Jun-1999   16-Jun-2020
 
  WARNACO   IN 16   45106   07-May-1996   45106   06-Mar-2000   07-May-2017
 
  WARNACO   IN 38   45107   07-May-1996   45107   06-Mar-2000   07-May-2017
 
  WARNACO   IN 35   46484   23-Oct-1996   46484   03-Sep-2001   23-Oct-2017
 
  WARNACO   IN 36   45108   07-May-1996   45108   06-Mar-2000   07-May-2017
 
  WARNACO   IN 25   44360   18-Jan-1996   44360   18-Jan-1996   18-Jan-2017
 
  WARNER’S   IN 25   47404   11-Mar-1997   47404   11-Mar-1997   11-Mar-2018
 
                           
Czech Republic
                           
 
                           
 
  BODYSLIMMERS   IN 25   143195   25-May-1999            
 
  BODYSLIMMERS NANCY GANZ   25 Int.   143193   25-May-1999   227503  
19-Oct-2000   25-May-2019
 
  NANCY GANZ   25 Int.   143194   25-May-1999   227504   19-Oct-2000  
25-May-2019
 
  OLGA   IN 25   N/A   09-Jun-1987   167483   15-Dec-1989   09-Jun-2017
 
  WARNACO   IN 25   107,730   16-Jan-1996   200549   26-May-1997   16-Jan-2016
 
  WARNER’S   IN 25   N/A   09-Jun-1987   167381   20-Sep-1989   09-Jun-2017

      Tuesday, June 14, 2011   Page 25 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Denmark
                           
 
                           
 
  BACK TO NATURE   IN 25   03682/1994   25-May-1994   05970/1994   02-Sep-1994  
02-Sep-2014
 
  NOT SO INNOCENT NUDES   IN 25   03475/1994   17-May-1994   05960/1994  
02-Sep-1994   02-Sep-2014
 
  OLGA   IN 25   3167/59   24-Oct-1959   00200/1960   23-Jan-1960   23-Jan-2020
 
  SECRET SHAPERS   IN 25   00557/1996   29-Jan-1996   02215/1996   29-Mar-1996  
29-Mar-2016
 
  WARNACO   IN 25   00257/1996   15-Jan-1996   00959/1996   09-Feb-1996  
09-Feb-2016
 
  WARNER’S (SCRIPT)   IN 25   3010/1952   18-Dec-1952   938/1955   04-Jun-1955  
04-Jun-2015
 
                           
Djibouti
                           
 
                           
 
  OLGA   IN 25   47/RAG   14-Feb-1993   AJVL99F40   01-Mar-1993   14-Feb-2013
 
                           
Dominica
                           
 
                           
 
  OLGA   NA 38   N/A   31-Aug-1993   53/93   31-Aug-1993   31-Aug-2021
 
  WARNER’S   NA 38   N/A   31-Aug-1993   54/93   31-Aug-1993   31-Aug-2021
 
                           
Dominican Republic
                           
 
                           
 
  BODYSLIMMERS   25 Int.   2009-20563   26-Aug-2009   177268   16-Nov-2009  
16-Nov-2019
 
  BODYSLIMMERS NANCY GANZ   25 Int.   2009-20562   26-Aug-2009   178133  
16-Dec-2009   16-Dec-2019
 
  NANCY GANZ   25 Int.   2009-20564   26-Aug-2009   177271   16-Nov-2009  
16-Nov-2019
 
  OLGA   NA 44   2010-26732   11-Nov-2010            
 
  OLGA TREASURES   25 Int.   2005-62906   21-Sep-2005   153039   01-Mar-2006  
01-Mar-2016
 
  SECRET SHAPERS   NA 44   2006-32134   10-May-2006   156379   29-Sep-2006  
29-Sep-2016
 
  WARNER’S   25   2010-28486   01-Dec-2010            

      Tuesday, June 14, 2011   Page 26 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Ecuador
                           
 
                           
 
  BODYSLIMMERS   IN 25   95962/95   21-May-1999   10458-01   14-Feb-2001  
14-Feb-2021
 
  NANCY GANZ   IN 25   95963/95   21-May-1999   104598-01   14-Feb-2001  
14-Feb-2021
 
  OLGA   25 Int.   23,165   30-Nov-1990   529-97   24-Jan-1997   14-Oct-2016
 
  OLGA BY WARNER’S   25 Int.   61129/95   19-Sep-1995   25994-03   16-Sep-2003  
16-Sep-2013
 
  OLGA SHIMMERLACE   25 Int.   65352   31-Jan-1996            
 
  OLGA TREASURES   IN 25   59917   11-Aug-1995   647-97   26-Mar-1997  
26-Mar-2017
 
  OLGA’S LACE CHARMERS   IN 25   59913   11-Aug-1995            
 
  OLGA’S SHIMMER & SHINE   25 Int.   59916   11-Aug-1995            
 
  SECRET SHAPERS   IN 25   65353   31-Jan-1996            
 
  WARNER’S GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   63293  
24-Nov-1995   4513-97   03-Dec-1997   03-Dec-2017
 
  WARNER’S LACE CHARMERS   IN 25   63295   24-Nov-1995   2352-97   18-Aug-1997  
18-Aug-2017
 
  WARNER’S LACY LUXURIES   IN 25   59914   11-Aug-1995            
 
  WARNER’S NO CLING EVER!   IN 25   59915   11-Aug-1995            

      Tuesday, June 14, 2011   Page 27 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Egypt
                           
 
                           
 
  NANCYGANZ.COM   IN 38   107040   22-May-1997   107040   22-May-1997  
22-May-2017
 
  NANCYGANZ.COM   IN 42   107041   22-May-1997   107041   26-Nov-2001  
22-May-2017
 
  NANCYGANZ.COM   IN 35   107039   22-May-1997   107039   13-Feb-2005  
22-May-2017
 
  OLGA   IN 25   84479   05-Oct-1992   84479   11-May-1997   05-Oct-2012
 
  OLGA’S CHRISTINA   25 Int.   204639   26-Jul-2007            
 
  WARNACO   IN 42   100832   24-Apr-1996   100832   24-Apr-1996   24-Apr-2016
 
  WARNACO   IN 16   100829   24-Apr-1996   100829   07-Aug-2000   24-Apr-2016
 
  WARNACO   IN 25   100830   24-Apr-1996   100830   05-Mar-2007   24-Apr-2016
 
  WARNACO   IN 38   100831   24-Apr-1996   100831   06-Sep-1999   24-Apr-2016
 
  WARNACO.COM   IN 38   107048   22-May-1997   107048       22-May-2017
 
  WARNACO.COM   IN 38   107049   22-May-1997   107049   13-Feb-2005  
22-May-2017
 
  WARNACO.COM   IN 42   107050   22-May-1997   107050   10-Sep-2001  
22-May-2017
 
  WARNER’S (SCRIPT)   25 Int.   56054   03-Jul-1979   56054   31-Jul-1980  
03-Jul-2019

      Tuesday, June 14, 2011   Page 28 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
El Salvador
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   E-43461-2003   09-Oct-2003   133 BOOK 2  
16-Sep-2004   16-Sep-2014
 
  BODYSLIMMERS   IN 25   E-3200-99   20-May-1999   175 BOOK 0   01-Mar-2001  
01-Mar-2021
 
  BODYSLIMMERS NANCY GANZ   IN 25   E-3197-99   20-May-1999   217 BOOK 0  
01-Mar-2001   01-Mar-2021
 
  NANCY GANZ   IN 25   E-3202-99   20-May-1999            
 
  OLGA   IN 25   261   26-Feb-1991   99/29   19-Dec-1995   19-Dec-2015
 
  OLGA SHIMMERLACE   IN 25   650-96   12-Feb-1996   178 BOOK 0   28-Sep-2001  
28-Sep-2011
 
  PINKU AND DESIGN   25 Int.   2010103698   20-Sep-2010            
 
  SECRET SHAPERS   IN 25   651-96   12-Feb-1996   248 BOOK 5   28-May-1997  
28-May-2017
 
  WARNER’S   NA 64A, NA 66A, NA 71A, NA 72A   N/A   05-Oct-1983   230/105  
17-Sep-1984   17-Sep-2014
 
  WARNER’S NOTHING BUT CURVES   IN 25   E-3418-00   04-May-2000   152 BOOK 1  
17-Jan-2002   17-Jan-2012
 
  YOUNG ATTITUDES   25 Int.   E-43760-2003   21-Oct-2003   20 BOOK 20  
13-Sep-2004   13-Sep-2014
 
                           
Estonia
                           
 
                           
 
  BODYSLIMMERS   IN 25   9900899   20-May-1999   32789   08-Nov-2000  
08-Nov-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   9900897   20-May-1999   32787   08-Nov-2000
  08-Nov-2020
 
  NANCY GANZ   IN 25   9900898   20-May-1999   32788   08-Nov-2000   08-Nov-2020
 
  WARNACO   IN 25   00428   26-Feb-1996   24208   28-Aug-1997   28-Aug-2017
 
                           
Ethiopia
                           
 
                           
 
  OLGA   IN 25   1734   22-Dec-1993   01734   22-Dec-1993   22-Dec-2005
 
  WARNACO   IN 16, IN 25, IN 9   N/A   11-Jun-1996   2716   26-Aug-1998  
26-Aug-2004
 
  WARNER’S   IN 25   1735   22-Dec-1993   01735   22-Dec-1993   22-Dec-2005

      Tuesday, June 14, 2011   Page 29 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
European Community
                           
 
                           
 
  BODY ALIGNMENT   18 Int., 25 Int.   003784063   20-Apr-2004   003784063  
04-Jan-2006   20-Apr-2014
 
  BODY BEAUTIFUL   IN 24, IN 25, IN 42   000562942   30-Jun-1997   000562942  
25-Apr-2000   30-Jun-2017
 
  BODY BEWARE   IN 24, IN 25, IN 42   000563239   30-Jun-1997   000563239  
07-Dec-1999   30-Jun-2017
 
  BODY NANCY GANZ   IN 25   003245651   27-Jun-2003   003245651   11-Nov-2004  
27-Jun-2013
 
  BODYSLIMMERS   IN 3, IN 24, IN 25   121,509   01-Apr-1996   000121509  
02-Feb-1999   01-Apr-2016
 
  BODYSLIMMERS NANCY GANZ   IN 25   001171271   13-May-1999   001171271  
12-Sep-2000   13-May-2019
 
  BUTT BOOSTER   IN 24, IN 25   120,477   01-Apr-1996   000120477   05-Jan-1999
  01-Apr-2016
 
  NAKED TRUTH   IN 24, IN 25, IN 42   000562983   30-Jun-1997   000562983  
07-Dec-1999   30-Jun-2017
 
  NANCY GANZ   IN 3, IN 24, IN 25   121,525   01-Apr-1996   000121525  
05-Apr-2000   01-Apr-2016
 
  NIP TUCK & BOOST   IN 25   000886762   24-Jul-1998   000886762   22-Dec-1999  
24-Jul-2018
 
  OLGA   IN 25   209338   01-Apr-1996   000209338   03-Apr-2000   01-Apr-2016
 
  OLGA   IN 25   159020   01-Apr-1996   000159020   20-Oct-2000   01-Apr-2016
 
  OLGA’S CHRISTINA   16 Int., 18 Int., 25 Int.   003288552   25-Jul-2003  
003288552   13-Jun-2005   25-Jul-2013
 
  PURE PASSION   IN 24, IN 25, IN 42   000563031   30-Jun-1997   000563031  
12-Jul-1999   30-Jun-2017
 
  SUDDENLY SLIM   25 Int.   004478665   08-Jun-2005            
 
  SUPERNATURALS   IN 24, IN 25, IN 42   000563064   30-Jun-1997   000563064  
12-Jul-1999   30-Jun-2017
 
  UNDERSHAPERS   IN 24, IN 25, IN 42   000562900   30-Jun-1997   000562900  
22-Dec-1999   30-Jun-2017
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998   01-Apr-2016
 
  WARNACO.COM   IN 35, IN 38, IN 42   000534271   14-May-1997   000534271  
18-Nov-1999   14-May-2017
 
  WARNER’S   IN 3, IN 25, IN 42   000209783   01-Apr-1996   000209783  
19-Jun-2002   01-Apr-2016

      Tuesday, June 14, 2011   Page 30 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  WARNER’S (SCRIPT)   IN 25   204479   01-Apr-1996   000204479   03-Dec-1998  
01-Apr-2016
 
  WARNER’S BRA COLLECTION   IN 24, IN 25, IN 42   001278415   13-Aug-1999  
001278415   27-Nov-2000   13-Aug-2019
 
  YOUNG ATTITUDES   IN 24, IN 25, IN 42   000568204   30-Jun-1997   000568204  
01-Aug-2002   30-Jun-2017
 
                           
Finland
                           
 
                           
 
  OLGA   IN 25   2997/59   16-Nov-1959   36,507   30-Mar-1961   30-Mar-2021
 
  OLGA TREASURES   IN 25   6515/95   10-Nov-1995   202,010   30-Sep-1996  
30-Sep-2016
 
  SECRET SHAPERS   IN 25   435/96   29-Jan-1996   208,516   15-Dec-1997  
15-Dec-2017
 
  WARNER’S (SCRIPT)   IN 25           16317   31-Jan-1938   31-Jan-2018
 
  WARNER’S (SCRIPT)   IN 25           20489   24-Apr-1946   24-Apr-2016
 
                           
France
                           
 
                           
 
  MISS WARNER   25 Int.   742,682   07-May-1985   1,308,495   07-May-1985  
06-May-2015
 
  NOT SO INNOCENT NUDES   25 Int.   94/519,494   09-May-1994   94/519,494  
09-May-1994   09-May-2014
 
  OLGA   25 Int.   714,264   12-Sep-1984   1,283,775   12-Sep-1984   12-Sep-2014
 
  OLGA TREASURES   IN 25   95/580696   17-Jul-1995   95/580696   17-Jul-1995  
17-Jul-2015
 
  SECRET SHAPERS   IN 25   96/607663   26-Jan-1996   96/607663   05-Jul-1996  
25-Jan-2016
 
  W AND DESIGN   25 Int.   818,463   13-Oct-1986   1,374,573   13-Oct-1986  
12-Oct-2016
 
  WARNACO   25 Int.   702,197   14-May-1984   1,272,534   14-May-1984  
14-May-2014
 
  WARNER’S   25 Int.   177,881   03-Jan-1990   1,568,264   03-Jan-1990  
02-Jan-2020
 
  WARNER’S INVISIBLES   IN 25   94/536,518   19-Sep-1994   94/536,518  
19-Sep-1994   18-Sep-2014
 
                           
Gambia
                           
 
                           
 
  OLGA   NA 38   76/9/92   04-Sep-1992            
 
  WARNER’S   NA 38   77/9/92   04-Sep-1992            

     
 
   
Tuesday, June 14, 2011
  Page 31 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Georgia
                           
 
                           
 
  BODYSLIMMERS   25 Int.   T1999 014522   21-May-1999   M 13152   01-Mar-2000  
01-Mar-2020
 
  BODYSLIMMERS NANCY GANZ   25 Int.   T1999 014520   21-May-1999   M 13150  
01-Mar-2000   01-Mar-2020
 
  NANCY GANZ   25 Int.   T1999 014521   21-May-1999   M 13151   01-Mar-2000  
01-Mar-2020
 
  WARNACO   IN 9, IN 16   010201/03   29-Apr-1996   5310   12-May-1997  
12-May-2017
 
  WARNACO   IN 25   010365   26-Feb-1996   4257   19-Dec-1996   19-Dec-2016
 
                           
Germany
                           
 
                           
 
  NAKED TRUTH   18,25   42175/25 WZ   20-Jan-1993   2036133   12-May-1993  
20-Jan-2013
 
  NOT SO INNOCENT NUDES   IN 25   W46190/25 WZ   13-Jun-1994   2,093,509  
24-Mar-1995   30-Jun-2014
 
  OLGA   IN 25   W61 537/25   10-Jul-1990   DD 650,020   02-Mar-1992  
10-Jul-2020
 
  OLGA (STYLIZED)   25 Int.   1605   26-Aug-1954   684,896   30-Nov-1955  
31-Aug-2014
 
  OLGA TREASURES   IN 25   395 25 307.1   19-Jun-1995   395 25 307   03-May-1996
  30-Jun-2015
 
  OLGALACE   25 Int.   W43988/25 WZ   27-Jan-1993   2,048,691   04-Nov-1993  
27-Jan-2013
 
  SECRET SHAPERS   IN 25   396 04 012.8   30-Jan-1996   396 04 012   28-Apr-1997
  31-Jan-2016
 
  WARNACO   18 Int., 25 Int.   W25687/25 WZ   06-May-1974   935,993  
01-Oct-1975   31-May-2014
 
  WARNER   IN 25   W22854/25 WZ   23-Dec-1970   893,567   18-May-1972  
23-Dec-2020
 
  WARNER WITH STAR DESIGN   IN 25   W27829/25 WZ   25-May-1977   968,941  
16-Mar-1978   25-May-2017
 
  WARNER’S   IN 25   W25802/25 WZ   17-Jul-1974   935,473   17-Sep-1974  
31-Jul-2014
 
  WARNER’S   IN 25   W 61 539   10-Jul-1990   DD 648,981   14-Jan-1992  
31-Jul-2020
 
  WARNER’S (SCRIPT)   IN 25   W 11579       132,124   16-Mar-1910   31-Jan-2018
 
                           
Ghana
                           
 
                           
 
  OLGA   IN 25   25325   04-Sep-1992   25325   04-Sep-1992   04-Sep-2013
 
  WARNER’S   IN 25   25654   04-Sep-1992   25654   04-Sep-1992   04-Sep-2013

     
 
   
Tuesday, June 14, 2011
  Page 32 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Greece
                           
 
                           
 
  NO CLING EVER!   IN 25   126887   07-Nov-1995   126887   17-Sep-1998  
07-Nov-2015
 
  NOT SO INNOCENT NUDES   IN 25   119208   18-May-1994   119208   19-Aug-1997  
18-May-2014
 
  OLGA   IN 25   101612   12-Nov-1990            
 
  OLGA TREASURES   IN 25   126884   07-Nov-1995   126884   07-Nov-1995  
08-Nov-2015
 
  SECRET SHAPERS   IN 25   128181   02-Feb-1996   128181   17-Nov-1998  
02-Feb-2016
 
  WARNACO   IN 25   127,964   17-Jan-1996   127964   17-Mar-1998   17-Jan-2016
 
  WARNER’S   25 Int.   107,271   13-Jan-1992   107,271   17-Jul-1994  
13-Jan-2012
 
  WARNER’S LACE CHARMERS   IN 25   144191   23-May-2000            
 
  WARNER’S NOTHING BUT CURVES   IN 25   144376   08-Jun-2000            
 
                           
Grenada
                           
 
                           
 
  OLG   IN 25           36/1993   26-Apr-1993   10-Sep-2016
 
  WARNER’S (SCRIPT)   IN 38   N/A   19-May-1924   1/1967   12-Jan-1967  
19-May-2008
 
                           
Guatemala
                           
 
                           
 
  BODYSLIMMERS   IN 25   M-7109-9   24-Aug-1999   104431   09-May-2000  
08-May-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   M-7111-9   24-Aug-1999   106698  
25-Oct-2000   25-Oct-2020
 
  OLGA   25 Int.   3855/90   10-Sep-1990   65145/501/1   10-Oct-1991  
09-Oct-2011
 
  OLGA TREASURES   25 Int.   M-0188-6   16-Jan-1996   85528   02-Jul-1997  
01-Jul-2017
 
  SECRET SHAPERS   IN 25   M-2803-6   18-Apr-1996   88,040   04-Dec-1997  
03-Dec-2017
 
  WARNER’S (SCRIPT)   IN 25   N/A   24-Jan-1953   8487   14-May-1953  
14-May-2013
 
  WARNER’S (SCRIPT)   IN 25   N/A   24-Jan-1953   8486   14-May-1953  
14-May-2013

      Tuesday, June 14, 2011   Page 33 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Guernsey (Old Code)
                           
 
                           
 
  OLG   25 Int.           769,063   08-Mar-1993   10-Sep-2016
 
  WARNACO   IN 25   N/A   25-Jan-1996   1,028,709   25-Jan-1996   30-Apr-2015
 
  WARNER’S (SCRIPT)   25 Int.           GT1195   08-Mar-1993   19-May-2018
 
                           
Guyana
                           
 
                           
 
  BODYSLIMMERS   25 Int.   17,470A   08-Jul-1999   17,470A   08-Jul-1999  
08-Jul-2020
 
  BODYSLIMMERS NANCY GANZ   25 Int.   17,469A   08-Jul-1999   17,469A  
08-Jul-1999   08-Jul-2020
 
  NANCY GANZ   25 Int.   17,442A   07-Jul-1999   17,442A   08-Jul-1999  
08-Jul-2020
 
  OLGA   IN 25   13,942A   22-Sep-1992   13,942A   23-Jun-1997   22-Sep-2013
 
  WARNER’S   IN 25   172/1966   25-May-1966   6311A   15-Dec-1966   25-May-2015
 
                           
Haiti
                           
 
                           
 
  BODYSLIMMERS   25 Int.   N/A   06-Jul-1999   50/124   09-May-2000  
09-May-2020
 
  BODYSLIMMERS NANCY GANZ   25 Int.   N/A   06-Jul-1999   52/124   09-May-2000  
09-May-2020
 
  NANCY GANZ   25 Int.   N/A   06-Jul-1999   51/124   09-May-2000   09-May-2020
 
  OLGA   25 Int.   494-N   17-Sep-1992   78/98   15-Sep-1993   15-Sep-2013
 
  WARNER’S   IN 25   493-N   17-Sep-1992   77/98   15-Sep-1993   15-Sep-2013

      Tuesday, June 14, 2011   Page 34 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Honduras
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   27365-03   09-Oct-2003   90237   16-Mar-2004  
16-Mar-2014
 
  BODYSLIMMERS   IN 25   6486-99   19-May-1999   81.770   01-Jun-2001  
01-Jun-2021
 
  BODYSLIMMERS NANCY GANZ   IN 25   6484-99   19-May-1999   82.259   26-Jul-2001
  26-Jul-2011
 
  NANCY GANZ   25 Int.   6485-99   19-May-1999   81.835   05-Jun-2001  
05-Jun-2021
 
  OLGA   25 Int.   N/A   19-Jun-1990   53,407   04-Feb-1991   04-Feb-2021
 
  OLGA TREASURES   IN 25   6429-95   10-Jul-1995   64.425   15-Feb-1996  
15-Feb-2016
 
  PINKU AND DESIGN   25 Int.   28117-10   17-Sep-2010            
 
  SECRET SHAPERS   IN 25   972/96   31-Jan-1996   66.592   22-Nov-1996  
22-Nov-2016
 
  WARNER   IN 25           48,017   22-Jul-1987   22-Jul-2017
 
  WARNER’S NOTHING BUT CURVES   IN 25   6467/2000   03-May-2000            
 
  YOUNG ATTITUDES   25 Int.   2003-027668   17-Oct-2003   90,099   02-Mar-2004  
02-Mar-2014

      Tuesday, June 14, 2011   Page 35 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Hong Kong  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   300084997   26-Sep-2003   300084997   26-Sep-2003   26-Sep-2013    
BODYSLIMMERS NANCY GANZ
  IN 25   6631/99   25-May-1999   7586/2002   25-May-1999   25-May-2016    
NANCY GANZ
  IN 25   6632/99   25-May-1999   06986/2001   25-May-1999   25-May-2016    
NOT SO INNOCENT NUDES
  IN 25   1270/95   06-Feb-1995   B5670/1996   24-Jun-1996   06-Feb-2002    
OLGA
  25 Int.   4867   23-Sep-1987   36/90   23-Sep-1987   23-Sep-2018    
OLGA’S CHRISTINA
  25 Int.   300601929   17-Mar-2006   300601929   17-Mar-2006   17-Mar-2016    
SECRET SHAPERS
  IN 25   1308/96   01-Feb-1996   B01268/199   01-Feb-1996   01-Feb-2017    
WARNACO
  IN 38   4710/96   23-Apr-1996   8696/1997   23-Apr-1996   23-Apr-2013    
WARNACO
  IN 25   15997/95   19-Dec-1995   2480/1997   19-Dec-1995   19-Dec-2016    
WARNACO
  IN 16   4709/96   23-Apr-1996   5379/1997   23-Apr-1996   23-Apr-2013    
WARNACO
  IN 42   4711/96   23-Apr-1996   5358/1997   23-Apr-1996   23-Apr-2013    
WARNER’S
  IN 25   949/71   10-Aug-1971   59/74   14-Jan-1974   10-Aug-2016    
WARNER’S NOTHING BUT CURVES
  IN 25   9644/2000   04-May-2000   5224/2003   14-Feb-2000   14-Feb-2017    
WARNER’S THE BETTER BODY PEOPLE
  IN 25   1249/95   04-Feb-1995   07661/1998   05-Aug-1994   05-Aug-2015    
WARNER’S THE PERFECTIONISTS
  IN 25   2667/95   07-Mar-1995   01882/2000   17-Mar-1995   07-Mar-2016    
YOUNG ATTITUDES
  25 Int.   300074358   05-Sep-2003   300074358   05-Sep-2003   05-Sep-2013    
 
                        Hungary  
 
                           
 
                           
BODYSLIMMERS NANCY GANZ
  IN 25   M99 02283   13-May-1999   160541   17-Apr-2000   13-May-2019    
NANCY GANZ
  IN 25   M99 02285   13-May-1999   160542   17-Apr-2000   13-May-2019    
OLGA
  IN 25   1929/90   24-May-1990   130,412   14-Jun-1991   24-May-2020    
WARNACO
  IN 25   M96 00100   12-Jan-1996   149,411   12-Jan-1996   12-Jan-2016    
WARNER’S
  IN 25   1928/90   24-May-1990   130,411   14-Jun-1991   24-May-2020

      Tuesday, June 14, 2011   Page 36 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Iceland  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   1414/2004   19-May-2004   678/2004   06-Sep-2004   06-Sep-2014    
BODYSLIMMERS
  IN 25   1544/1998   27-Jul-1998   1142/1998   28-Oct-1998   28-Oct-2018    
NANCY GANZ
  IN 25   1545/1998   27-Jul-1998   1143/1998   28-Oct-1998   28-Oct-2018    
NIP TUCK & BOOST
  IN 25   1549/1998   27-Jul-1998   1147/1998   28-Oct-1998   28-Oct-2018    
OLGA
  25 Int.   877/1990   23-Oct-1990   266/1991   27-Feb-1991   27-Feb-2021    
WARNACO
  IN 25   44/1996   15-Jan-1996   570/1996   28-May-1996   28-May-2016    
WARNACO.COM
  IN 35, IN 38, IN 42   609/97   15-May-1997   1126/1997   27-Aug-1997  
27-Aug-2017    
WARNER’S
  IN 25   913/1992   17-Sep-1992   438/1993   27-May-1993   27-May-2013    
WARNER’S NOTHING BUT CURVES
  IN 25   1644/2000   05-May-2000   461/2002   03-Jun-2002   03-Jun-2012    
YOUNG ATTITUDES
  25 Int.   1413/2004   19-May-2004   677/2004   06-Sep-2004   06-Sep-2014    
 
                        India  
 
                           
 
                           
BODYSLIMMERS
  IN 25   856580   17-May-1999   856580   17-May-1999   17-May-2019    
BODYSLIMMERS NANCY GANZ
  IN 25   856582   17-May-1999   856582   18-Nov-2003   17-May-2019    
NANCY GANZ
  IN 25   856581   17-May-1999   856581   23-Jul-2008   17-May-2019    
OLGA
  25 Int.   581930   25-Sep-1992   581930   25-Sep-1992   25-Sep-2019    
WARNACO
  IN 9   711,539   22-Apr-1996   711,539   01-Dec-2003   22-Apr-2016    
WARNACO
  IN 16   711,540   22-Apr-1996   711,540   19-Feb-2005   22-Apr-2016    
WARNACO
  25 Int.   686,075   08-Nov-1995   686,075   08-Nov-1995   08-Nov-2015    
WARNER’S
  IN 25   581929   25-Sep-1992   581929   25-Sep-1992   25-Sep-2016

      Tuesday, June 14, 2011   Page 37 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Indonesia  
 
                           
 
                           
BODYSLIMMERS
  IN 25   R002008 008620   14-Oct-2008   IDM000294   24-Jun-1999   24-Jun-2019  
 
BODYSLIMMERS NANCY GANZ
  25 Int.   R00 2009 004047   28-Apr-2009   IDM000234   24-Jun-2009  
24-Jun-2019    
NANCY GANZ
  25 Int.   R00 2009 003679   24-Jun-2009   IDM000221   06-Oct-2009  
24-Jun-2019    
OLGA
  IN 25   R002003 3211-3215   16-Aug-1993   IDM000101   15-Nov-1994  
16-Feb-2013    
OLGA.COM
  IN 42   9710995   09-Jun-1997   IDM000139   27-Mar-1998   09-Jun-2017    
WARNACO
  IN 16   96 9032   06-May-1996   IDM000078   15-Aug-1997   06-May-2016    
WARNACO
  IN 38   96 9033   06-May-1996   IDM000078   15-Aug-1997   06-May-2016    
WARNACO
  IN 42   96 9034   06-May-1996   IDM000078   15-Aug-1997   06-May-2016    
WARNACO
  IN 25   D95 21092   09-Nov-1995   380,513   15-Aug-1997   09-Nov-2015    
WARNER’S
  IN 25   R002007 004303   19-Apr-2007   IDM000130   22-Apr-2007   22-Apr-2017  
 
WARNER’S
  IN 25   R00 2008 009449   11-Nov-2008   IDM000205   06-May-1999   06-May-2019
   
 
                        Iran  
 
                           
 
                           
BODYSLIMMERS
  25 Int.   7911373   31-Jan-2001   94309   25-Jun-2001   31-Jan-2021    
BODYSLIMMERS NANCY GANZ
  25 Int.   7911371   11-Jan-2001   94116   11-Jun-2001   11-Jan-2021    
NANCY GANZ
  25 Int.   7911372   31-Jan-2001   93803   13-May-2001   31-Jan-2021    
OLGA
  25 Int.   105385   11-Oct-1992   69825   20-Jan-1993   11-Oct-2012    
WARNACO
  IN 16, IN 25, IN 38, IN 42   7,504,227   02-Jul-1996   79016   20-Nov-1996  
02-Jul-2016    
WARNER’S
  IN 25   N/A   19-Oct-1967   30,439   19-Oct-1967   19-Oct-2017

      Tuesday, June 14, 2011   Page 38 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Ireland  
 
                           
 
                           
OLG
  IN 25   1311/66   16-Aug-1966   70,816   15-Nov-1967   16-Aug-2011    
OLGA SHIMMERLACE
  IN 25   96/0563   25-Jan-1996   174,492   29-Jan-1996   29-Jan-2013    
SECRET SHAPERS
  IN 25   96/0892   08-Feb-1996   170,818   08-Feb-1996   08-Feb-2013    
WARNACO
  IN 25   283/96   15-Jan-1996   174,485   15-Jan-1996   15-Jan-2013    
WARNER WITH STAR DESIGN
  25 Int.   1692/87   26-May-1987   127,820   26-May-1987   26-May-2018    
WARNER’S THE BETTER BODY PEOPLE
  IN 25   95/0786   02-Feb-1995   166,299   09-Jul-1996   05-Aug-2011

      Tuesday, June 14, 2011   Page 39 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Israel  
 
                           
 
                           
BELLY BUSTER
  IN 25   121342   28-Jul-1998   121,342   05-Dec-1999   28-Jul-2019    
BODY NANCY GANZ
  25 Int.   167398   09-Oct-2003   167398   19-Oct-2004   09-Oct-2013    
BODYSLIMMERS
  IN 25   111,958   20-Apr-1997   111,958   13-Oct-1998   20-Apr-2018    
BODYSLIMMERS NANCY GANZ
  IN 25   127,818   16-May-1999   127818   06-Sep-2000   16-May-2020    
BUTT BOOSTER
  IN 25   121343   28-Jul-1998   121,343   11-Oct-1999   28-Jul-2019    
CASUAL CONTROL
  IN 24   121346   28-Jul-1998   121346   28-Jul-1998   28-Jul-2019    
CASUAL CONTROL
  IN 25   121347   28-Jul-1998   121,347   11-Oct-1999   28-Jul-2019    
ELEGANT CONTROL
  IN 25   121349   28-Jul-1998   121349   07-Feb-2000   28-Jul-2019    
ELEGANT CONTROL
  IN 24   121348   28-Jul-1998   121348   07-Feb-2000   28-Jul-2019    
HIPSLIP
  IN 25   121341   28-Jul-1998   121,341   11-Oct-1999   28-Jul-2019    
NANCY GANZ
  IN 25   111,959   20-Apr-1997   111,959   14-Apr-1999   20-Apr-2018    
NIP TUCK & BOOST
  IN 25   121344   28-Jul-1998   121,344   11-Oct-1999   28-Jul-2019    
OLGA
  IN 25   84746   17-Sep-1992   84746   04-Dec-1994   17-Sep-2013    
OLGA’S CHRISTINA
  25 Int.   192533   08-Aug-2006   192533   06-Apr-2008   08-Aug-2016    
WARNACO
  IN 16   104,764   23-Apr-1996   104,764   23-Apr-1996   23-Apr-2017    
WARNACO
  IN 25   104,765   23-Apr-1996   104,765   23-Apr-1996   23-Apr-2017    
WARNACO
  IN 38   104,766   23-Apr-1996   104,766   23-Apr-1996   23-Apr-2017    
WARNACO
  IN 35   104,767   23-Apr-1996   104,767   23-Apr-1996   23-Apr-2017    
WARNER’S (SCRIPT)
  IN 25   48857   23-Oct-1979   48857   29-Nov-1982   23-Oct-2014    
WARNER’S NOTHING BUT CURVES
  IN 25   137390   02-May-2000   137390   04-Mar-2003   02-May-2021    
WILD ABOUT U-NECK
  IN 25   121,345   28-Jul-1998   121345   07-Feb-2000   28-Jul-2019    
YOUNG ATTITUDES
  25 Int.   167459   19-Oct-2003   167459   05-Dec-2004   19-Oct-2013

      Tuesday, June 14, 2011   Page 40 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Italy  
 
                           
 
                           
BACK TO NATURE
  IN 25   MI2004C 005152   19-May-2004   1084278   14-Dec-2007   02-Jun-2014    
NOT SO INNOCENT
  IN 25   MI2008C001030   30-Jan-2008   1310004   09-Jun-2010   13-Jan-2018    
OLGA
  25 Int.   T02002C001980   28-Jun-2002   997142   07-Mar-2006   18-Jul-2012    
OLGA TREASURES
  IN 25   MI2004CO11862   29-Nov-2004   1091007   26-Sep-1995   26-Sep-2014    
SECRET SHAPERS
  IN 25   MI2006C000474   19-Jan-2006   1201776   30-Jun-2009   30-Jan-2016    
W & DESIGN
  IN 25   MI2006C010717   27-Oct-2006   1213456   23-Sep-2009   26-Oct-2016    
WARNACO
  25 Int.   M12002C 000917   30-Jan-2002   999986   28-Mar-2006   08-Jan-2012  
 
WARNER’S
  25 Int.   MI2005C007521   04-Jul-2005   1135641   03-Sep-2008   17-Dec-2015  
 
WARNER’S
  IN 25   MI2008C12479   26-Nov-2008   846332   25-May-2001   14-Nov-2018    
WARNER’S (SCRIPT)
  IN 25, IN 26   MI2010C003179   25-Mar-2010   912,259   14-Oct-2003  
21-Mar-2020    
WARNER’S NOT SO INNOCENT
  IN 25   TO98C000078   13-Jan-1998   815063   30-May-2000   13-Jan-2018    
 
                        Jamaica  
 
                           
 
                           
BODYSLIMMERS
  IN 25   25/2183   18-May-1999   B35,594   18-May-1999   18-May-2016    
BODYSLIMMERS NANCY GANZ
  IN 25   25/2184   18-May-1999   35,297   18-May-1999   18-May-2016    
NANCY GANZ
  IN 25   25/2185   18-May-1999   35,595   18-May-1999   18-May-2016    
OLGA
  IN 25   25/1401   09-Oct-1992   B25,074   09-Oct-1992   09-Oct-2013    
WARNER’S
  IN 25   25/1402   09-Oct-1992   29453   09-Oct-1992   09-Oct-2013

      Tuesday, June 14, 2011   Page 41 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Japan  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   2003-87380   06-Oct-2003   4801298   10-Sep-2004   10-Sep-2014    
BODYSLIMMERS NANCY GANZ WITH KATAKANA CHARACTERS
  IN 25   11-046001   25-May-1999   4536714   18-Jan-2002   18-Jan-2012    
BODYSLIMMERS WITH KATAKANA CHARACTERS
  IN 25   08-055811   24-May-1996   4,076,968   31-Oct-1997   31-Oct-2017    
HIPSLIP (STYLIZED)
  IN 25   08-055814   24-May-1996   4,076,971   31-Oct-1997   31-Oct-2017    
NANCY GANZ WITH KATAKANA CHARACTERS
  IN 25   08-055812   24-May-1996   4,076,969   31-Oct-1997   31-Oct-2017    
NIP TUCK & BOOST
  25 Int.   10-063849   29-Jul-1998   4301821   06-Aug-1999   06-Aug-2019    
OLGA
  NA 17   2011-010200   16-Feb-2011                
OLGA TREASURES
  IN 25   07-061421   21-Jun-1995   4,021,589   04-Jul-1997   04-Jul-2017    
OLGALON
  IN 25   05-085057   19-Aug-1993   3,225,846   29-Nov-1996   29-Nov-2016    
OLGA’S CHRISTINA
  25 Int.   2008-62733   30-Jul-2008   5242846   26-Jun-2009   26-Jun-2019    
SECRET SHAPERS
  IN 25   08-007709   31-Jan-1996   4,036,657   01-Aug-1997   01-Aug-2017    
WARNACO
  IN 42   08-043677   23-Apr-1996   4,123,626   13-Mar-1998   13-Mar-2018    
WARNACO
  IN 25   08-004937   24-Jan-1996   4,036,639   01-Aug-1997   01-Aug-2017    
WARNACO
  16 Int.   2008-88209   30-Oct-2008   5266341   18-Sep-2009   18-Sep-2019    
WARNACO
  IN 38   08-043676   23-Apr-1996   4,094,601   19-Dec-1997   19-Dec-2017    
WARNER’S (PLAIN BLOCK TYPE)
  IN 25   05-037027   13-Apr-1993   3,332,599   18-Jul-1997   18-Jul-2017    
WARNER’S (SCRIPT)
  NA 17   60-127452   23-Dec-1985   1,980,392   19-Aug-1987   19-Aug-2017    
WARNER’S NOTHING BUT CURVES
  IN 25   2000-050794   10-May-2000   4509767   28-Sep-2001   28-Sep-2011    
YOUNG ATTITUDES
  25 Int.   2003-79247   11-Sep-2003   4805977   24-Sep-2004   24-Sep-2014

      Tuesday, June 14, 2011   Page 42 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Jersey  
 
                           
 
                           
OLG
  25 Int.           6074   19-Apr-1993   10-Sep-2016    
WARNACO
  IN 25   N/A   26-Feb-1996   6720   28-Feb-1996   30-Apr-2015    
WARNER’S (SCRIPT)
  IN 25           6075   19-Apr-1993   19-May-2018    
 
                        Jordan  
 
                           
 
                           
BODYSLIMMERS
  IN 25   54356   29-Jul-1999   54356   29-Jul-1999   29-Jul-2016    
BODYSLIMMERS NANCY GANZ
  IN 25   57120   29-Jul-1999                
NANCY GANZ
  IN 25   57107   29-Jul-1999                
OLGA
  IN 25   28663   07-Apr-1991   26661   14-Oct-1991   07-Apr-2012    
OLGA’S CHRISTINA
  25 Int.   087360   09-Aug-2006   087360   09-Aug-2006   09-Aug-2016    
WARNACO
  IN 9   41139   20-Apr-1996   10010   18-Dec-1996   20-Apr-2013    
WARNACO
  IN 25   41141   20-Apr-1996   10012   18-Dec-1996   20-Apr-2013    
WARNACO
  IN 16   41140   20-Apr-1996   10011   18-Dec-1996   20-Apr-2013    
WARNER’S
  25 Int.   N/A   04-Nov-1984   22321   05-Jul-1987   04-Nov-2015    
 
                        Kazakhstan  
 
                           
 
                           
NANCY GANZ
  25 Int.   13785   19-May-1999   10726   07-Sep-2000   19-May-2019    
WARNACO
  IN 9, IN 16, IN 25   8531   29-Apr-1996   6968   13-May-1998   29-Apr-2016    
WARNER’S
  IN 25   27229   19-May-2004   19432   12-Dec-2005   19-May-2014    
YOUNG ATTITUDES
  25 Int.   27228   19-May-2004   23952   07-Feb-2008   19-May-2014    
 
                        Kenya  
 
                           
 
                           
OLGA
  IN 25   40,072   28-Sep-1992   40072   20-Jul-1995   28-Sep-2013    
WARNER’S
  IN 25   40,071   28-Sep-1992   40,071   27-Jan-1994   28-Sep-2013

      Tuesday, June 14, 2011   Page 43 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Korea, Republic of  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   40-2003-0042572   26-Sep-2003   0619608   30-May-2005   30-May-2015  
 
BODYSLIMMERS BY NANCY GANZ
  IN 25           408,339   07-Jul-1998   07-Jul-2018    
BODYSLIMMERS NANCY GANZ
  IN 25   22147/99   24-Jun-1999   480,332   02-Nov-2000   02-Nov-2020    
NANCY GANZ
  IN 25   22145/99   24-Jun-1999   480,333   02-Nov-2000   02-Nov-2020    
NIP TUCK & BOOST
  IN 25   20269/98   11-Aug-1998   453,345   24-Aug-1999   24-Aug-2019    
OLGA
  NA 45   4197/90   16-Feb-1990   215,335   18-Jun-1991   18-Jun-2021    
OLGA’S CHRISTINA
  25 Int.   40-2006-0014135   17-Mar-2006   40-0701135   08-Mar-2007  
08-Mar-2017    
SECRET SHAPERS
  25 Int.   5241/96   12-Feb-1996   391,089   16-Jan-1998   16-Jan-2018    
WARNACO
  38 Int.   5124/96   13-May-1996   39,568   24-Dec-1997   24-Dec-2017    
WARNACO
  16 Int.   19529/06   13-May-1996   380,329   29-Oct-1997   29-Oct-2017    
WARNACO
  25 Int.   19528/96   13-May-1996   387,809   24-Dec-1997   24-Dec-2017    
WARNACO
  35 Int., 38 Int.   5125/96   13-May-1996   42,513   09-Jun-1998   09-Jun-2018
   
WARNER’S
  25 Int.   6087/97   19-Nov-1997   150,410   12-Jan-1988   12-Jan-2018    
 
                        Kosovo  
 
                           
 
                           
BODY NANCY GANZ
  25 Int.   1254   29-Jul-2008                
BODYSLIMMERS
  25 Int.   1251   29-Jul-2008                
BODYSLIMMERS NANCY GANZ
  25 Int.   1253   29-Jul-2008                
WARNACO
  25 Int.   1252   29-Jul-2008            

      Tuesday, June 14, 2011   Page 44 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Kuwait  
 
                           
 
                           
OLGA
  IN 25   27124   23-Jun-1993   25217   30-Jun-1996   23-Jun-2013    
OLGA’S CHRISTINA
  25 Int.   79736   23-Sep-2006   68420   23-Sep-2006   23-Sep-2016    
WARNACO
  IN 25   34056   23-Jul-1996   32449   12-Aug-2000   22-Jul-2016    
WARNACO
  IN 16   37446   19-Aug-1997   33144   19-Aug-1997   19-Aug-2017    
WARNACO
  IN 9   37445   19-Aug-1997   33137   19-Aug-1997   19-Aug-2017    
WARNER’S
  IN 25   15960   26-Sep-1983   14943   28-Oct-1985   26-Sep-2013    
 
                        Kyrgyz Republic  
 
                           
 
                           
BODYSLIMMERS NANCY GANZ
  IN 25   993327.3   19-May-1999   5401   30-Jun-2000   19-May-2019    
NANCY GANZ
  IN 25   993326.3   19-May-1999                
WARNACO
  IN 9, IN 16, IN 25   961521.3   29-Apr-1996   3918   28-Apr-1997   29-Apr-2016
   
 
                        Laos  
 
                           
 
                           
BODYSLIMMERS
  IN 25   7135   06-Jul-1999   7068   17-Aug-1999   06-Jul-2019    
BODYSLIMMERS NANCY GANZ
  IN 25   7137   06-Jul-1999   7070   17-Aug-1999   06-Jul-2019    
NANCY GANZ
  IN 25   7136   06-Jul-1999   7069   17-Aug-1999   06-Jul-2019    
OLGA
  25 Int.   8247   16-Jan-2001   8180   16-Jan-2001   16-Jan-2021    
WARNACO
  25 Int.   8255   16-Jan-2001   8188   16-Jan-2001   16-Jan-2021    
WARNACO
  IN 9, IN 16   4624   13-Feb-1996   4173/4174   13-Feb-2001   13-Feb-2016    
WARNER’S
  25 Int.   8248   16-Jan-2001   8181   16-Jan-2001   16-Jan-2021    
 
                        Latvia  
 
                           
 
                           
BODYSLIMMERS
  25 Int.   M-99-828   18-May-1999   M46018   20-May-2000   18-May-2019    
NANCY GANZ
  25 Int.   M-99-829   18-May-1999   M46019   20-May-2000   18-May-2019    
WARNACO
  IN 25   M-96-319   27-Feb-1996   M 39 476   20-Jan-1998   27-Feb-2016

      Tuesday, June 14, 2011   Page 45 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Lebanon  
 
                           
 
                           
BELLY BUSTER
  25 Int.   N/A   24-Aug-1998   77333   24-Aug-1998   24-Aug-2013    
BODYSLIMMERS
  25 Int.   N/A   24-Aug-1998   77330   24-Aug-1998   24-Aug-2013    
BODYSLIMMERS NANCY GANZ
  IN 25   N/A   27-May-1999   79828   27-May-1999   27-May-2014    
BUTT BOOSTER
  25 Int.   N/A   24-Aug-1998   77334   24-Aug-1998   24-Aug-2013    
CASUAL CONTROL
  24 Int., 25 Int.   N/A   24-Aug-1998   77338   24-Aug-1998   24-Aug-2013    
ELEGANT CONTROL
  24 Int., 25 Int.   N/A   24-Aug-1998   77339   04-Aug-1998   04-Aug-2013    
HIPSLIP
  25 Int.   N/A   24-Aug-1998   77332   24-Aug-1998   24-Aug-2013    
NANCY GANZ
  25 Int.   N/A   24-Aug-1998   77331   24-Aug-1998   24-Aug-2013    
NANCYGANZ.COM
  IN 35, IN 38, IN 42   N/A   20-Jun-1997   72919   21-Jul-1997   21-Jul-2012  
 
NIP TUCK & BOOST
  25 Int.   N/A   24-Aug-1998   77335   24-Aug-1998   24-Aug-2013    
OLGA
  IN 25   83/41780   22-Feb-1993   59969   08-Jul-1997   22-Feb-2023    
OLGA.COM
  IN 35, IN 38, IN 42   N/A   20-Jun-1997   72920   21-Jul-1997   21-Jul-2012  
 
WARNACO
  IN 16, IN 25, IN 38, IN 42   N/A   17-May-1996   68903   17-May-1996  
17-May-2026    
WARNACO.COM
  IN 35, IN 38, IN 42   N/A   20-Jun-1997   72923   21-Jul-1997   21-Jul-2012  
 
WARNER’S
  25 Int.   N/A   17-Sep-1971   89384   21-Nov-1986   21-Nov-2016    
WARNER’S
  25 Int.   N/A   22-Oct-1974   53742   22-Oct-1974   22-Oct-2019    
WARNER’S LACE HEAVEN
  25 Int.       15-Mar-2001                
WILD ABOUT U-NECK
  25 Int.   N/A   24-Aug-1998   77336   24-Aug-1998   24-Aug-2013    
 
                        Lesotho  
 
                           
 
                           
OLGA
  IN 25   LSM/93/00364   08-Apr-1993   LSM/93/003   08-Apr-1993   08-Apr-2013  
 
WARNER’S
  IN 25   LSM/93/00363   08-Apr-1993   LSM/93/003   08-Apr-1993   08-Apr-2013

      Tuesday, June 14, 2011   Page 46 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Liberia  
 
                           
 
                           
OLGA
  25 Int.           00152/2008   23-Mar-1993   23-Mar-2023    
WARNER’S
  IN 25           00045/2008   23-Mar-1993   23-Mar-2023    
 
                        Libya  
 
                           
 
                           
OLGA
  IN 25   6590   12-Oct-1992           12-Oct-2002    
WARNER’S
  IN 25   6600   12-Oct-1992           12-Oct-2002    
 
                        Liechtenstein  
 
                           
 
                           
BODYSLIMMERS
  25 Int.   11 154   19-May-1999   11154   07-Sep-1999   19-May-2019    
LACE CHARMERS
  25 Int.   9534   07-Aug-1995   9534   30-Oct-1995   07-Aug-2015    
LACY LUXURIES
  25 Int.   9535   07-Aug-1995   9535   30-Oct-1995   07-Aug-2015    
NANCY GANZ
  25 Int.   11 153   19-May-1999   11153   07-Sep-1999   19-May-2019    
NO CLING EVER!
  IN 25   9536   07-Aug-1995   9536   30-Oct-1995   07-Aug-2015    
OLGA
  25 Int.   8588   02-Nov-1992   8588   26-Mar-1993   02-Nov-2012    
OLGA SHIMMERLACE
  IN 25   9807   01-Feb-1996   9807   03-Jul-1996   01-Feb-2016    
OLGA TREASURES
  IN 25   9533   07-Aug-1995   9533   30-Oct-1995   07-Aug-2015    
SECRET SHAPERS
  IN 25   9809   01-Feb-1996   9809   03-Jul-1996   01-Feb-2016    
SHIMMER & SHINE
  IN 25   9539   07-Aug-1995   9539   30-Oct-1995   07-Aug-2015    
WARNACO
  IN 25   9806   15-Jan-1996   9806   03-Jul-1996   15-Jan-2016    
WARNACO.COM
  IN 35, IN 38, IN 42   N/A   16-May-1997   10404   15-Dec-1997   16-May-2017  
 
WARNER’S
  IN 25   8586   02-Nov-1992   8586   26-Mar-1993   02-Nov-2012

      Tuesday, June 14, 2011   Page 47 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Lithuania  
 
                           
 
                           
BODYSLIMMERS
  IN 25   99-1083   20-May-1999                
BODYSLIMMERS NANCY GANZ
  IN 25   99-1085   20-May-1999                
NANCY GANZ
  IN 25   99-1084   20-May-1999                
WARNACO
  IN 25   96-0524   27-Feb-1996   30292   26-Nov-1998   27-Feb-2016    
 
                        Macau  
 
                           
 
                           
BODYSLIMMERS
  IN 25   N/4578   24-May-1999   N/004578   27-Dec-1999   24-May-2013    
BODYSLIMMERS NANCY GANZ
  IN 25   N/4580   24-May-1999   N/004580   27-Dec-1999   24-May-2013    
NANCY GANZ
  IN 25   N/4579   24-May-1999   N/004579   27-Dec-1999   24-May-2013    
OLGA
  25 Int.   12.187-M   09-Oct-1992   12.187-M   20-Apr-1994   20-Apr-2018    
OLGA TREASURES
  IN 25   15.160-M   17-Aug-1995   15160-M   02-Apr-1996   02-Apr-2013    
WARNACO
  IN 25   N/740   28-Jun-1996   N/740   06-Dec-1996   28-Jun-2017    
WARNACO
  IN 9   N/557   22-May-1996   N/000557   22-Oct-1996   22-May-2017    
WARNACO
  IN 16   N/551   22-May-1996   N/000551   22-Oct-1996   22-May-2017    
WARNER’S
  IN 25   7469-M   20-Jan-1988   7469-M   03-Mar-1988   05-Mar-2012    
 
                        Macedonia  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   Z20030950   26-Dec-2003   11512   25-Aug-2006   26-Dec-2013    
BODYSLIMMERS
  25 Int.   Z-23/2004   19-Jan-2004   11510   25-Aug-2006   19-Jan-2014    
BODYSLIMMERS NANCY GANZ
  25 Int.   Z-24/2004   19-Jan-2004   11511   25-Aug-2006   19-Jan-2014    
NANCY GANZ
  IN 25   Z-303/99   19-May-1999                
YOUNG ATTITUDES
  25 Int.   Z20030951   26-Dec-2003   11473   07-Sep-2006   26-Dec-2013

      Tuesday, June 14, 2011   Page 48 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Madagascar  
 
                           
 
                           
OLGA
  IN 25   94/00539D   04-Nov-1994   00617   10-Jul-1995   03-Nov-2014    
WARNER’S
  IN 25   94/00541D   04-Nov-1994   00619   10-Jul-1995   03-Nov-2014    
 
                        Malawi  
 
                           
 
                           
OLGA
  IN 25   264/92   08-Sep-1992   264/92   24-Nov-1993   08-Sep-2013    
WARNER’S
  IN 25   345/93   19-Oct-1993   345/93   14-Jul-1994   19-Oct-2014    
 
                        Malaysia  
 
                           
 
                           
BODYSLIMMERS NANCY GANZ
  IN 25   99004550   26-May-1999   99004550   26-May-1999   26-May-2019    
NANCY GANZ
  IN 25   99-04552   25-May-1999                
OLGA
  25 Int.   86/03620   10-Sep-1986   86/03620   10-Sep-1986   10-Sep-2017    
WARNACO
  IN 9   96004242   23-Apr-1996   96004242   23-Apr-1996   23-Apr-2013    
WARNACO
  IN 16   96004243   23-Apr-1996   96004243   23-Apr-1996   23-Apr-2013    
WARNACO
  IN 38   97019056   01-Dec-1997   97019056   01-Dec-1997   10-Dec-2017    
WARNACO
  IN 35   97019759   01-Dec-1997   97019759   01-Dec-1997   01-Dec-2017    
WARNACO
  25 Int.   95-12158   14-Nov-1995   95-12158   14-Nov-1995   14-Nov-2012    
WARNER’S
  25 Int.   86/03619   10-Sep-1986   86/B03619   17-May-1993   10-Sep-2017    
 
                        Malta  
 
                           
 
                           
BODYSLIMMERS
  IN 25   30100   18-May-1999   30100   18-May-1999   18-May-2013    
BODYSLIMMERS NANCY GANZ
  IN 25   30102   18-May-1999   30102   18-May-1999   18-May-2013    
NANCY GANZ
  IN 25   30101   18-May-1999   30101   21-Jun-2000   18-May-2013    
OLGA
  IN 25   22060   12-Jan-1993   22060   12-Jan-1993   12-Jan-2017    
WARNACO
  25 Int.   25216   15-Jan-1996   25216   05-May-1997   15-Jan-2020    
WARNER’S (SCRIPT)
  IN 25   22086   23-Jan-1993   22086   23-Jan-1993   23-Jan-2017

      Tuesday, June 14, 2011   Page 49 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Mauritius  
 
                           
 
                           
OLGA
  IN 25   N/A   31-Oct-1994   A/35 NO. 33   31-Oct-1994   31-Oct-2015    
WARNER’S
  IN 25   N/A   31-Oct-1994   A/35 NO. 33   24-Jan-1997   31-Oct-2015

      Tuesday, June 14, 2011   Page 50 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Mexico  
 
                           
 
                           
#1 T-SHIRT BRA
  25 Int.   1156266   18-Feb-2011                
4 POINTS OF COMFORT
  25   706824   11-Mar-2005   890531   19-Jul-2005   11-Mar-2015    
A BRIEF STORY
  25 Int.   665207   07-Jul-2004   854164   30-Sep-2004   07-Jul-2014    
A LITTLE LIFT, A LOT OF FREEDOM
  25 Int.   1156277   18-Feb-2011                
BABY’ N ME
  IN 25   717941   17-May-2005   889644   28-Jun-2005   17-May-2015    
BODY ALIGNMENT
  18 Int.   652953   22-Apr-2004   842638   19-Jul-2004   22-Apr-2014    
BODY ALIGNMENT
  25 Int.   652954   22-Apr-2004   842639   19-Jul-2004   22-Apr-2014    
BODY NANCY GANZ
  25 Int.   609013   08-Jul-2003   815654   27-Nov-2003   08-Jul-2013    
BODYSLIMMERS
  IN 25   342399   04-Aug-1998                
BODYSLIMMERS NANCY GANZ
  IN 25   546502   09-May-2002   820730   16-Feb-2004   09-May-2012    
CASUAL LIFE BY WARNER’S
  25 Int.   654536   03-May-2004   844940   29-Jul-2004   03-May-2014    
CASUAL SPORTS BY WARNER’S
  25 Int.   654535   03-May-2004   844939   29-Jul-2004   03-May-2014    
COMFORT BACK
  25 Int.   1156286   18-Feb-2011                
DISAPPEARING ACT
  25 Int.   1156300   18-Feb-2011                
EL COMPLICE DE TU FIGURA (SLOGAN)
  25 Int.   25046   26-Jan-2004   29469   27-Feb-2004   26-Jan-2014    
ELEMENTS OF BLISS
  25 Int.   1156297   18-Feb-2011                
ENHANCING YOUR TRUE BEAUTY
  25 Int.   1156269   18-Feb-2011                
ESPALDA CONFORT CON REALCE
  25 Int.   1156267   18-Feb-2011                
FALL IN LUXE
  25 Int.   1156283   18-Feb-2011                
FREEDOM BACK
  25 Int.   1156298   18-Feb-2011                
GLAMOUR BY WARNER’S
  25 Int.   685577   01-Nov-2004   863131   08-Dec-2004   01-Nov-2014

      Tuesday, June 14, 2011   Page 51 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal    
INNERLUXE
  25   714926   29-Apr-2005   891738   26-Jul-2005   29-Apr-2015    
INVISIBLE BLISS
  25 Int.   1156288   18-Feb-2011                
INVISIBLE EDGE
  25 Int.   1156304   18-Feb-2011                
JUST YOUR FIT
  IN 25   217,013   07-Nov-1994   481,528   05-Dec-1994   07-Nov-2014    
LACE CHARMERS
  IN 25   217,009   07-Nov-1994   492945   26-May-1995   07-Nov-2014    
LACE DARLING
  25 Int.   660721   09-Jun-2004   851832   21-Sep-2004   09-Jun-2014    
LACE TUXEDO
  25 Int.   695555   06-Jan-2005   877399   22-Apr-2005   06-Jan-2015    
LUXURY LIFT
  25 Int.   1156308   18-Feb-2011                
MAXIMIZE YOUR STYLE
  25 Int.   1156274   18-Feb-2011                
MINIMIZE YOUR
SHAPE
MAXIMIZE
YOUR STYLE
  25 Int.   1156275   18-Feb-2011                
MY SKIN
  IN 25   217,012   07-Nov-1994   481,527   05-Dec-1994   07-Nov-2014    
NOT SO INNOCENT NUDES
  25 Int.   200,025   25-May-1994   471,366   26-Aug-1994   25-May-2014    
O (STYLIZED)
  25 Int.   1156301   18-Feb-2011                
OKEANA
  35 Int.   832075   25-Jan-2007   973777   22-Feb-2007   25-Jan-2017    
OKEANA
  25 Int.   832076   25-Jan-2007   973778   22-Feb-2007   25-Jan-2017    
OLGA
  25 Int.   166,015   23-Apr-1993   437,651   16-Jul-1993   23-Apr-2013    
OLGA CURVES
  NA   664716   02-Jul-2004   860820   26-Nov-2004   02-Jul-2014    
OLGA CURVES PERFECTLY DESIGNED FOR YOU
  NA   664717   02-Jul-2004   859606   24-Nov-2004   02-Jul-2014    
OLGA ENHANCEMENTS
  25   725771   29-Jun-2005   902988   30-Sep-2005   29-Jun-2015    
OLGA SECRET SHAPERS
  IN 25   254310   13-Feb-1996   658835   16-Jun-2000   13-Feb-2016    
OLGA TREASURES
  IN 25   686055   04-Nov-2004   958972   27-Oct-2006   04-Nov-2014    
OLGA, THE FIGURE SOLUTIONS SPECIALIST
  25   707290   15-Mar-2005   890262   15-Jul-2005   15-Mar-2015    
OLGA’S CHRISTINA
  25 Int.   613374   06-Aug-2003   806220   08-Sep-2003   06-Aug-2013

      Tuesday, June 14, 2011   Page 52 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal    
OLGA’S SIGNATURE SUPPORT
  25   707291   15-Mar-2005   890263   15-Jul-2005   15-Mar-2015    
PEPPERMINT UNDERWEAR BY WARNER’S AND DESIGN
  25 Int.   1033272   11-Sep-2009   1191808   29-Nov-2010   11-Sep-2019    
PERFECT CONTROL BY WARNER’S
  25 Int.   682997   19-Oct-2004   858996   10-Nov-2004   19-Oct-2014    
PERFECT MEASURE
  IN 25   217,010   07-Nov-1994   481,525   05-Dec-1994   07-Nov-2014    
PINKU AND DESIGN
  25 Int.   853721   11-May-2007   990460   27-Jun-2007   11-May-2017    
PINKU BY WARNER’S AND DESIGN
  25 Int.   1099945   28-Jun-2010                
REDUCE TU FIGURA MAXIMIZA TU ESTILO
  25 Int.   1156273   18-Feb-2011                
SATIN EDGE
  25 Int.   1156306   18-Feb-2011                
SHADOW DANCE
  25 Int.   664441   01-Jul-2004   850405   15-Sep-2004   01-Jul-2014    
SHAPING WITH STYLE
  25 Int.   1156272   18-Feb-2011                
SHEER LEAVES
  25 Int.   1156285   18-Feb-2011                
SILKY SMOOTH
  25 Int.   1156302   18-Feb-2011                
SIMPLY PERFECT
  IN 25   217,006   07-Nov-1994   481,522   05-Dec-1994   07-Nov-2014    
SLEEK UNDERNEATH
  25 Int.   1156295   18-Feb-2011                
SMOOTH BENEFITS
  25 Int.   664442   01-Jul-2004   850406   05-Sep-2004   01-Jul-2014    
SO COMFORTABLE
  25 Int.   1156281   18-Feb-2011                
SO COMFORTABLE, YOU’LL NEVER NO IT’S THERE
  25 Int.   1156278   18-Feb-2011                
SOME THINGS ARE TOO GOOD TO HIDE
  25 Int.   651652   14-Apr-2004   845159   03-Aug-2004   14-Apr-2014    
SUDDENLY SHAPELY
  IN 25   337745   29-Jun-1998   595992   09-Dec-1998   29-Jun-2008    
SUDDENLY SMOOTH
  25 Int.   1156303   18-Feb-2011                
THE TOP WITH ALL THE ANSWERS
  25 Int.   651651   14-Apr-2004   845158   03-Aug-2004   14-Apr-2014    
TODAY’S TAPESTRY
  25 Int.   748241   01-Nov-2005   947549   15-Aug-2006   01-Nov-2015

      Tuesday, June 14, 2011   Page 53 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal    
TRUE FIT
  25 Int.   1156305   18-Feb-2011                
UNDER EVERY GREAT WOMAN
  25 Int.   1156279   18-Feb-2011                
UNDER LOCK AND KEY
  IN 25   715241   02-May-2005   893166   28-Jul-2005   02-May-2015    
VEILED MYSTERY
  25 Int.   660939   10-Jun-2004   849797   13-Sep-2004   10-Jun-2014    
VOILETTE
  25 Int.   652210   19-Apr-2004   842606   19-Jul-2004   19-Apr-2014    
WARNER’S
  25 Int.   112,575   09-May-1991   409,031   26-Mar-1992   09-May-2021    
WARNER’S
  25 Int.           8634   03-Nov-1908   03-Nov-2013    
WARNER’S BE FLIRTY
  25 Int.   670911   09-Aug-2004   859124   18-Nov-2004   09-Aug-2014    
WARNER’S COTTON PLAY
  25 Int.   661163   11-Jun-2004   851836   21-Sep-2004   11-Jun-2014    
WARNER’S SHINE-ON
  25 Int.   545660   03-May-2002   751891   26-Jun-2002   03-May-2012    
WARNER’S SO VINTAGE
  25 Int.   660720   09-Jun-2004   850384   15-Sep-2004   09-Jun-2014    
WHAT A LIFT
  IN 25   715242   02-May-2005   893167   28-Jul-2005   02-May-2015    
WHAT A WAIST
  25 Int.   540294   22-Mar-2002   752724   27-Jun-2002   22-Mar-2012    
YOUNG ATTITUDES
  25 Int.   618710   10-Sep-2003   815221   26-Nov-2003   10-Sep-2013    
YOUR EVERYDAY INDULGENCE
  25 Int.   1156282   18-Feb-2011                
 
                        Moldova  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   014755   13-May-2004   12259   13-May-2004   13-May-2014    
BODYSLIMMERS
  IN 25   008645   19-May-1999   7223   29-Mar-2000   19-May-2019    
BODYSLIMMERS NANCY GANZ
  IN 25   008647   19-May-1999   7225   29-Mar-2000   19-May-2019    
NANCY GANZ
  IN 25   008646   19-May-1999   7224   29-Mar-2000   19-May-2019    
WARNACO
  IN 9, IN 16   005402   26-Apr-1996   5064   16-Sep-1997   26-Apr-2016    
WARNACO
  IN 25   005,185   26-Feb-1996   4815   14-Jul-1997   26-Feb-2016    
YOUNG ATTITUDES
  25 Int.       13-May-2004   12258   13-May-2004   13-May-2014

      Tuesday, June 14, 2011   Page 54 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Monaco  
 
                           
 
                           
BODYSLIMMERS
  IN 25   20765   26-May-1999   99.20591   26-May-1999   26-May-2019    
BODYSLIMMERS NANCY GANZ
  IN 25   20767   26-May-1999   20593   26-May-1999   26-May-2019    
NANCY GANZ
  IN 25   20766   26-May-1999   99.20592   26-May-1999   26-May-2019    
NANCYGANZ.COM
  IN 35, IN 38, IN 42   18478   05-Jun-1997   97.18377   05-Jun-1997  
05-Jun-2017    
OLGA TREASURES
  IN 25   16520   10-Aug-1995   95.16479   10-Aug-1995   10-Aug-2015    
OLGA.COM
  IN 35, IN 38, IN 42   18476   05-Jun-1997   97.18375   05-Jun-1997  
05-Jun-2017    
SECRET SHAPERS
  IN 25   16875   02-Feb-1996   96.16814   15-Apr-1996   02-Feb-2016    
WARNACO
  IN 25   16877   02-Feb-1996   96.16816   15-Apr-1996   02-Feb-2016    
WARNACO.COM
  IN 35, IN 38, IN 42   18477   05-Jun-1997   97.18376   05-Jun-1997  
05-Jun-2017    
 
                        Mongolia  
 
                           
 
                           
OLGA
  IN 25   1255   20-Jan-1994   1238   20-Jan-1994   20-Jan-2014    
WARNACO
  IN 16, IN 25, IN 38, IN 42   2930   24-May-1999   2803   13-Aug-1999  
13-Aug-2019    
WARNER’S
  IN 25   1254   20-Jan-1994   1237   20-Jan-1994   20-Jan-2014    
 
                        Montenegro (Old Code)  
 
                           
 
                           
BODY NANCY GANZ
  25 Int.   01-1219   31-Jul-2008                
BODYSLIMMERS
  25 Int.   01-1220   31-Jul-2008   49773   29-Jan-2004   29-Jan-2014    
BODYSLIMMERS NANCY GANZ
  25 Int.   01-1221   31-Jul-2008   49774   29-Jan-2004   29-Jan-2014    
WARNACO
  25 Int.   01-1222   31-Jul-2008   41597   28-Feb-1996   28-Feb-2016

      Tuesday, June 14, 2011   Page 55 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal Montserrat  
 
                           
 
                           
BODYSLIMMERS
  Brit. 38   N/A       3142   21-Aug-2000   21-Aug-2014    
BODYSLIMMERS NANCY GANZ
  Brit. 38   N/A   21-Jun-2000   3143   21-Aug-2000   21-Jun-2014    
NANCY GANZ
  Brit. 38   N/A       3144   21-Aug-2000   21-Aug-2014    
OLGA
  25 Int.           1767   26-Jan-1994   26-Jan-2022    
WARNER’S (SCRIPT)
  IN 38       29-Oct-1966   361   29-Oct-1966   29-Oct-2022    
 
                        Morocco  
 
                           
 
                           
BODY NANCY GANZ
  IN 25   89911   07-Jan-2004   89911   07-Jan-2004   07-Jan-2024    
BODYSLIMMERS
  IN 25   89912   07-Jan-2004   89912   07-Jan-2004   07-Jan-2024    
BODYSLIMMERS NANCY GANZ
  IN 25   89913   07-Jan-2004   89913   07-Jan-2004   07-Jan-2024    
OLGA
  25 Int.   50,771   05-Mar-1993   50,771   05-Mar-1993   05-Mar-2013    
WARNER’S
  IN 25   50,772   05-Mar-1993   50,772   05-Mar-1993   05-Mar-2013    
YOUNG ATTITUDES
  25 Int.   89910   07-Jan-2004   89910   07-Jan-2004   07-Jan-2024    
 
                        Mozambique  
 
                           
 
                           
OLGA
  IN 25   3803/2000   10-Apr-2000   3803/2000   10-Apr-2000   10-Apr-2020    
WARNER’S
  IN 25   00645/2000   10-Apr-2000   00645/2000   10-Apr-2000   10-Apr-2020

      Tuesday, June 14, 2011   Page 56 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Myanmar
                           
 
                           
 
  BODYSLIMMERS   IN 25       22-Jul-1999   IV/6481/200   24-Sep-2007    
 
  BODYSLIMMERS NANCY GANZ   IN 25           IV/6483/200   24-Sep-2007    
 
  NANCY GANZ   IN 25       29-Jul-1999   IV/6482/200   24-Sep-2007    
 
  OLGA   IN 25   IV/1774/1993   10-Jun-1993   IV/1774/199   10-Jun-1993    
 
  WARNACO   IN 25   460/2003   21-Jan-2003   460/2003   21-Jan-2003    
 
  WARNACO   IN 16   2502   18-Jun-1996   2502   18-Jun-1996    
 
  WARNACO   IN 9   2501   27-Jun-1996   2501   27-Jun-1996    
 
  WARNER’S   IN 25   IV/1775/1993   10-Jun-1993   IV/1775/199   10-Jun-1993    
 
                           
Namibia
                           
 
                           
 
  OLGA   IN 25   92/0922   08-Sep-1992   92/0922   16-Aug-1996   08-Sep-2012
 
  WARNER’S   IN 25   92/0921   08-Sep-1992   92/0921   16-Aug-1996   08-Sep-2012
 
                           
Nepal
                           
 
                           
 
  OLGA   25 Int.           10704/052   11-Jun-1995   11-Jun-2016
 
  WARNACO   IN 25           11472/053   07-Apr-1996   07-Apr-2017
 
  WARNER’S   IN 25   N/A   11-Jun-1995   10702/052   11-Jun-1995   11-Jun-2016
 
                           
Netherlands Antilles
                           
 
                           
 
  BODYSLIMMERS   IN 25   D-475   16-Jun-1999   D-7804   27-Jul-1999  
16-Jun-2019
 
  NANCY GANZ   IN 25   D-473   16-Jun-1999   D-7805   27-Jul-1999   16-Jun-2019
 
  OLGA   IN 25   D-422   07-Nov-1990   D-7799   16-Apr-1991   07-Nov-2020
 
  WARNER’S   IN 25   N/A   01-Mar-1993   VD-300066   07-Jun-1993   01-Mar-2013

      Tuesday, June 14, 2011   Page 57 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
New Zealand
                           
 
                           
 
  BODY BEWARE   IN 25   293612   11-Jun-1998   293612   11-Jun-1998  
11-Jun-2015
 
  FLOWER CHARMS   IN 25   293608   11-Jun-1998   293608   11-Jun-1998  
11-Jun-2015
 
  NAKED LACE   IN 25   293601   11-Jun-1998   293601   11-Jun-1998   11-Jun-2015
 
  NAKED STRIPES   IN 25   293607   11-Jun-1998   293607   11-Jun-1998  
11-Jun-2015
 
  NAKED TRUTH   IN 25   293611   11-Jun-1998   293611   11-Jun-1998  
11-Jun-2015
 
                           
 
  NOT SO INNOCENT NUDES   IN 25   293604   11-Jun-1998   293604   11-Jun-1998  
11-Jun-2015
 
  OLGA   IN 25, 25 Int.   81,988   19-Aug-1966   B81,988   19-Aug-1966  
19-Aug-2015
 
  OLGA PIQUE   IN 25   293610   11-Jun-1998   293610   11-Jun-1998   11-Jun-2015
 
  OLGA SIMPLY PERFECT   IN 25   293605   11-Jun-1998   293605   11-Jun-1998  
11-Jun-2015
 
  OLGA’S CHRISTINA   25 Int.   767691   01-May-2007   767691   01-May-2007  
01-May-2017
 
  SHEER HEAVEN   IN 25   293603   11-Jun-1998   293603   11-Jun-1998  
11-Jun-2015
 
  SUDDENLY SLIM   25 Int.   763463   14-Feb-2007            
 
  THANE   IN 25   125,190   20-Sep-1978   B125,190   06-Mar-1981   20-Sep-2013
 
  WARNACO   IN 16   262,067   10-May-1996   262,067   10-May-1996   10-May-2017
 
  WARNACO   IN 42   261,401   24-Apr-1996   261,401   24-Apr-1996   24-Apr-2017
 
  WARNACO   IN 38   261,400   24-Apr-1996   261,400   24-Apr-1996   24-Apr-2017
 
  WARNACO   IN 25   261,399   24-Apr-1996   261,399   24-Apr-1996   24-Apr-2017
 
  WARNER’S   IN 25   72,037   29-Oct-1969   72,037   29-Oct-1969   29-Oct-2011

      Tuesday, June 14, 2011   Page 58 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  WARNER’S NOTHING BUT CURVES   IN 25   613496   01-May-2000   613496  
14-Feb-2000   14-Feb-2017
 
  WARNER’S SIMPLY PERFECT SATIN   IN 25   629646   21-Dec-2000   629646  
21-Dec-2000   21-Dec-2017
 
  YOUNG ATTITUDES   25 Int.   700999   05-Sep-2003   700999   05-Sep-2003  
05-Sep-2013
 
                           
Nicaragua
                           
 
                           
 
  BODYSLIMMERS   25 Int.   99-01794   07-Jun-1999   45244 C.C.   22-Nov-2000  
22-Nov-2020
 
  BODYSLIMMERS NANCY GANZ   25 Int.   99-01795   07-Jun-1999   45375 C.C.  
29-Nov-2000   29-Nov-2020
 
  NANCY GANZ   25 Int.   99-01796   07-Jun-1999   45390 C.C.   29-Nov-2000  
29-Nov-2020
 
  OLGA   IN 25   N/A   12-Apr-1991   20,735 C.C.   05-Dec-1991   05-Dec-2011
 
  WARNER’S (SCRIPT)   IN 25           3698   24-Feb-1942   24-Feb-2012
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000/03163   17-May-2000   49,972 C.C.  
20-Jul-2001   20-Jul-2011
 
                           
Nigeria
                           
 
                           
 
  OLGA   IN 25   TP.15162   04-Sep-1992            
 
  WARNER’S   IN 25   TP.15161   04-Sep-1992   51255   04-Sep-1992   04-Sep-2013
 
                           
Norway
                           
 
                           
 
  BODYSLIMMERS   IN 25   98.06851   30-Jul-1998   204364   31-Aug-2000  
31-Aug-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   99.04744   14-May-1999   204376  
31-Aug-2000   31-Aug-2020
 
  NANCY GANZ   IN 25   98.06852   30-Jul-1998   194171   07-Nov-1998  
07-Nov-2018
 
  NIP TUCK & BOOST   IN 25   98.06856   30-Jul-1998   194175   07-Nov-1998  
07-Nov-2018
 
  OLGA   IN 25   68,063   20-Oct-1959   57,529   25-May-1961   20-Oct-2019
 
  SECRET SHAPERS   IN 25   96.0564   29-Jan-1996   184,064   07-Aug-1997  
07-Aug-2017
 
  WARNACO   IN 25   96.0220   12-Jan-1996   180,063   20-Feb-1997   20-Feb-2017
 
  WARNER’S (SCRIPT)   25 Int.       08-Jan-1946   33727   09-Jan-1947  
08-Jan-2016

      Tuesday, June 14, 2011   Page 59 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Oman
                           
 
                           
 
  BODYSLIMMERS   25 Int.   20162   17-May-1999   20162   09-Mar-2004  
17-May-2019
 
  NANCY GANZ   25 Int.   20164   17-May-1999   20164   09-Mar-2004   17-May-2019
 
  OLGA   25 Int.   7491   27-Sep-1992   7491   24-Mar-2003   27-Sep-2012
 
  OLGA’S CHRISTINA   25 Int.   41139   13-Aug-2006   41139   19-May-2007  
13-Aug-2016
 
  WARNACO   IN 25   13366   23-Apr-1996   13366   11-Jan-2003   23-Apr-2016
 
  WARNACO   IN 42   13368   23-Apr-1996   13368   22-Jan-2002   23-Apr-2016
 
  WARNER’S   IN 25   3144   29-Oct-1989   3144   14-Jan-1995   29-Oct-2019
 
                           
Pakistan
                           
 
                           
 
  BODYSLIMMERS   IN 25   155118   14-May-1999   155118   14-May-1999  
14-May-2016
 
  BODYSLIMMERS NANCY GANZ   IN 25   155119   14-May-1999   155119   14-May-1999
  14-May-2016
 
  NANCY GANZ   IN 25   155117   14-May-1999   155117   14-May-1999   14-May-2016
 
  OLGA   IN 25   119,100   06-Apr-1993   119100   13-Feb-1993   13-Feb-2015
 
  WARNACO   IN 25   132636   01-Nov-1995   132636   01-Nov-1995   01-Nov-2017
 
  WARNACO   IN 16   135,332   21-Apr-1996   135,332   21-Apr-1996   21-Apr-2018
 
  WARNACO   IN 9   135,334   21-Apr-1996   135,334   21-Apr-1996   21-Apr-2018
 
  WARNER’S   IN 25   119101   13-Feb-1993   119101   13-Feb-1993   13-Feb-2015

      Tuesday, June 14, 2011   Page 60 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Panama
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   131240   09-Oct-2003   131240 01   09-Oct-2003  
09-Oct-2013
 
  BODYSLIMMERS   IN 25   100631   18-May-1999   100631   18-May-1999  
18-May-2019
 
  NANCY GANZ   25 Int.   100633   18-May-1999   100633   18-May-1999  
18-May-2019
 
  OLGA   IN 25           21,309   03-Mar-1977   03-Mar-2017
 
  PINKU AND DESIGN   25 Int.   194501-01   22-Oct-2010            
 
  WARNER’S (SCRIPT)   25 Int.           107   04-Mar-1942   04-Mar-2012
 
  YOUNG ATTITUDES   25 Int.   131736-01   07-Nov-2003   131736-01   07-Nov-2003
  07-Nov-2013
 
                           
Papua New Guinea
                           
 
                           
 
  NANCYGANZ.COM   IN 42   60858   13-Feb-1998   A 60,858   15-Oct-1997  
15-Oct-2017
 
  OLGA   25 Int.   57611   02-Mar-1993   57611   02-Mar-1993   02-Mar-2013
 
  WARNACO   IN 38   60020   20-Jan-1997   A60020   20-Jan-1997   20-Jan-2017
 
  WARNACO   IN 25   60019   20-Jan-1997   A60019   20-Jan-1997   20-Jan-2017
 
  WARNACO   IN 42   60021   20-Jan-1997   A60021   20-Jan-1997   20-Jan-2017
 
  WARNACO   IN 16   60018   20-Jan-1997   A60018   20-Jan-1997   20-Jan-2017
 
  WARNACO.COM   IN 42   60854   13-Feb-1998   A 60,854   15-Oct-1997  
15-Oct-2017
 
  WARNER’S   IN 25   57612   02-Mar-1993   B57612   02-Mar-1993   02-Mar-2013

      Tuesday, June 14, 2011   Page 61 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Paraguay
                           
 
                           
 
  BODYSLIMMERS   IN 25   9558-1999   14-May-1999   337415   06-Sep-2010  
12-Jan-2020
 
  BODYSLIMMERS NANCY GANZ   25 Int.   09555/1999   14-May-1999   339460  
29-Oct-2010   03-Mar-2020
 
  NANCY GANZ   25 Int.   09556-1999   14-May-1999   341880   29-Dec-2010  
03-Mar-2020
 
  OLGA   IN 25   3438   01-Apr-1991   148,834   22-Aug-1991   22-Aug-2011
 
  WARNER’S (SCRIPT)   25 Int.           172,713   25-Jun-1984   25-Jun-2014
 
  WARNER’S (SCRIPT)   26 Int.   109,659   21-Nov-1983   175,097   25-Jun-1984  
25-Jun-2014
 
  WARNER’S (SCRIPT)   03 Int.   109,656   21-Nov-1983   175,096   25-Jun-1984  
25-Jun-2014

      Tuesday, June 14, 2011   Page 62 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Peru
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   192597   09-Oct-2003   94594   03-Feb-2004  
03-Feb-2014
 
  BODYSATIONAL   IN 25   049899   16-Oct-1997   42492   12-Jan-1998  
12-Jan-2018
 
  BODYSLIMMERS   IN 25   067181   24-Jul-1998   49455   13-Oct-1998  
13-Oct-2018
 
  BODYSLIMMERS NANCY GANZ   IN 25   084437   17-May-1999   58459   22-Oct-1999  
22-Oct-2019
 
  DELICATE PLEASURES   IN 25   029914   13-Jan-1997   35223   25-Apr-1997  
25-Apr-2017
 
  FLORAL LITES   IN 25   029916   13-Jan-1997   34891   09-Apr-1997  
09-Apr-2017
 
  FLOWERING LACE   IN 25   029915   13-Jan-1997   34890   09-Apr-1997  
09-Apr-2017
 
  ICE FLOWERS   IN 25   25660   13-Nov-1996   34598   31-Mar-1997   31-Mar-2017
 
  LACE DRESSING   IN 25   010283   10-May-1996   28365   19-Aug-1996  
19-Aug-2016
 
  NANCY GANZ   IN 25   067183   24-Jul-1998   49457   13-Oct-1998   13-Oct-2018
 
  NOT SO INNOCENT NUDES   IN 25   017850   07-Aug-1996   30552   31-Oct-1996  
31-Oct-2016
 
  OLGA   25 Int.   209,481   24-Sep-1992   100,865   24-Dec-1992   24-Dec-2012
 
  OLGA TREASURES   IN 25   271,422   15-Jun-1995   19176   05-Sep-1995  
05-Sep-2015
 
  PINKU AND DESIGN   25 Int.   392943-2009   26-Jun-2009   157624   14-Oct-2009
  14-Oct-2019
 
  SECRET SHAPERS   IN 25   002959   08-Feb-1996   25215   17-Apr-1996  
17-Apr-2016
 
  SUDDENLY SHAPELY   IN 25   010284   10-May-1996   28366   19-Aug-1996  
19-Aug-2016
 
  THE END!   IN 25   010280   10-May-1996   28362   19-Aug-1996   19-Aug-2016
 
  WARNER’S   IN 25       06-Dec-1957   18331   06-Dec-1957   06-Dec-2012
 
  YOUNG ATTITUDES   25 Int.   192888   14-Oct-2003   94321   23-Jan-2004  
23-Jan-2014

      Tuesday, June 14, 2011   Page 63 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Philippines
                           
 
                           
 
  BODYSLIMMERS   IN 25   4-2007-004588   07-May-2007   4-2007-0045   15-Oct-2009
  15-Oct-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   4-2007-004589   07-May-2007   4-2007-0045  
15-Oct-2009   15-Oct-2019
 
  JUST YOUR FIT   IN 25   04-2004-008523   14-Sep-2004   04-2004-008  
10-Nov-2005   10-Nov-2015
 
  OLGA   25 Int.   04-2007-012957   21-Nov-2007   04-2007-012   20-Aug-2009  
20-Aug-2019
 
  OLGA’S CHRISTINA   25 Int.   4-2010-002391   03-Mar-2010   4-2010-0023  
01-Oct-2010   01-Oct-2020
 
  WARNACO   IN 25   105,054   04-Jan-1996   4-1996-1074   12-Jul-2000  
12-Jul-2020
 
  WARNER’S   IN 25   4-2004-0003720   23-Apr-2004   4-2004-0003   16-Jul-2006  
16-Jul-2016
 
                           
Poland
                           
 
                           
 
  BODYSLIMMERS   IN 25   Z-214493   29-Feb-2000   147167   29-Feb-2000  
28-Feb-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   Z-214494   29-Feb-2000   147168  
29-Feb-2000   28-Feb-2020
 
  NANCY GANZ   IN 25   Z-214492   29-Feb-2000   147166   29-Feb-2000  
28-Feb-2020
 
  OLGA   25 Int.   Z-91177   31-May-1990   68306   15-Jan-1993   31-May-2020
 
  WARNACO   IN 25   Z-155.220   15-Jan-1996   105959   15-Jan-1996   15-Jan-2016
 
  WARNER'S   IN 25, 25 Int.   Z-91176   31-May-1990   68305   18-Feb-1993  
31-May-2020
 
                           
Portugal
                           
 
                           
 
  NOT SO INNOCENT NUDES   IN 25   305,639   30-Nov-1994   305,639   11-Oct-1995
  11-Oct-2015
 
  OLGA   IN 25   281,598   24-Mar-1992   281,598   30-Nov-1993   30-Nov-2013
 
  OLGA (STYLIZED)   25 Int.   137,777   18-Aug-1966   137,777   11-Nov-1967  
11-Nov-2017
 
  WARNACO   IN 25   279,720   14-Jan-1992   279,720   21-Oct-1993   21-Oct-2013
 
  WARNER'S   IN 25   251,010   04-Nov-1988   251,010   02-Jul-1992   02-Jul-2012
 
  WARNER'S (SCRIPT)   IN 25   185,116   14-Feb-1974   185,116   20-Jul-1981  
20-Jul-2011

      Tuesday, June 14, 2011   Page 64 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Puerto Rico
                           
 
                           
 
  BODYSLIMMERS   IN 25   N/A   07-Jul-1999   45,615   07-Jul-1999   07-Jul-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/A   07-Jul-1999   45,692   07-Jul-2000  
07-Jul-2009
 
  NANCY GANZ   IN 25   N/A   07-Jul-1999   45,691   07-Jul-1999   07-Jul-2019
 
  OLGA   25 Int.   32,683   29-Jul-1993   32,683   29-Jul-1993   29-Jul-2013
 
  OLGA TREASURES   IN 25   37,780   23-Jan-1996   37,780   23-Jan-1996  
23-Jan-2016
 
  SECRET SHAPERS   IN 25   38,293   19-Apr-1996            
 
  WARNER’S   IN 25   24,086   24-Nov-1981   24,086   01-Apr-1982   01-Apr-2012
 
                           
Qatar
                           
 
                           
 
  BODYSLIMMERS   IN 25   20690   16-May-1999   20690   16-May-1999   19-May-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   20692   16-May-1999   20692   16-May-1999  
16-May-2019
 
  NANCY GANZ   IN 25   20691   16-May-1999   20691   16-May-1999   19-May-2019
 
  OLGA   IN 25   8608   04-Mar-1991   8608   12-Oct-1996   04-Mar-2021
 
  OLGA’S CHRISTINA   25 Int.   40975   20-Aug-2006   40975   31-Aug-2009  
20-Aug-2016
 
  WARNACO   25 Int.   14960   21-Apr-1996   14960   20-Oct-2003   21-Apr-2016
 
  WARNACO   16 Int.   14959   21-Apr-1996   14959   21-Apr-1996   21-Apr-2016
 
  WARNACO   38 Int.   14961   21-Apr-1996   14961   20-Oct-2003   21-Apr-2016
 
  WARNACO   42 Int.   14962   21-Apr-1996   14962   20-Oct-2003   21-Apr-2016
 
  WARNER’S   25 Int.   3648   25-Jun-1983   3648   28-Feb-1989   25-Jun-2013

      Tuesday, June 14, 2011   Page 65 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Romania
                           
 
                           
 
  BODY NANCY GANZ   IN 25   M 2004 000050   05-Jan-2004   60294   05-Jan-2004  
05-Jan-2014
 
  BODYSLIMMERS   IN 25   54726   08-Jun-1999   39651   08-Jun-1999   08-Jun-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   54728   08-Jun-1999   39653   08-Jun-1999  
08-Jun-2019
 
  NANCY GANZ   25 Int.   54727   08-Jun-1999   39652   08-Jun-1999   08-Jun-2019
 
  OLGA   IN 25   21899   13-Jun-1990            
 
  WARNACO   IN 25   39922   24-Jun-1996   28053   24-Jun-1996   24-Jun-2016
 
  WARNER’S   25 Int.   21898   13-Jun-1990   16400   06-Aug-1992   13-Jun-2020
 
                           
Russian Federation
                           
 
                           
 
  BODY NANCY GANZ   IN 25   2003725578   24-Dec-2003   292705   20-Jul-2005  
24-Dec-2013
 
  BODYSLIMMERS   IN 25   99707601   24-May-1999   197,118   06-Dec-2000  
24-May-2019
 
  NANCY GANZ   IN 25   99707683   24-May-1999   194655   29-Sep-2000  
24-May-2019
 
  OLGA & DESIGN   IN 25   99716871   18-Oct-1999   260138   09-Dec-2003  
18-Oct-2019
 
  WARNACO   IN 25   96700422   16-Jan-1996   150,901   14-Mar-1997   16-Jan-2016
 
  WARNACO   IN 16, IN 38, IN 42   96705345   24-Apr-1996   154384   30-Jun-1997
  24-Apr-2016
 
  WARNER’S   25 Int.   123,537   21-Jun-1990   94232   25-Feb-1991   21-Jun-2020
 
  YOUNG ATTITUDES   25 Int.   2003725579   24-Dec-2003   285037   24-Mar-2005  
24-Dec-2013
 
                           
Rwanda
                           
 
                           
 
  OLGA   IN 25           3573/ERK   24-Mar-1993   24-Mar-2092
 
  WARNER’S   IN 25           3692/ERK   18-Nov-1993   18-Nov-2092

      Tuesday, June 14, 2011   Page 66 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Saudi Arabia
                           
 
                           
 
  BODYSLIMMERS   25 Int.   50123   18-Jul-1999   550/60   22-Aug-2000  
18-Nov-2018
 
  BODYSLIMMERS NANCY GANZ   25 Int.   50125   18-Jul-1999   547/85   08-Aug-2000
  18-Nov-2018
 
  NANCY GANZ   25 Int.   50124   18-Jul-1999   547/84   08-Aug-2000  
18-Nov-2018
 
  NANCYGANZ.COM   IN 35   39498   28-Jun-1997   481/88   22-Jun-1999  
04-Nov-2016
 
  NANCYGANZ.COM   IN 38   39499   28-Jun-1997   448/39   06-Oct-1998  
04-Nov-2016
 
  NANCYGANZ.COM   IN 42   39516   29-Jun-1997   448/40   06-Oct-1998  
05-Nov-2016
 
  OLGA   25 Int.   13361   07-Apr-1991   244/33   01-Dec-1991   17-Apr-2020
 
  OLGA’S CHRISTINA   25 Int.   108563   12-Aug-2006   935/38   02-Aug-2007  
12-Apr-2016
 
  WARNACO   IN 38   34013   15-May-1996   403/93   20-May-1997   04-Oct-2015
 
  WARNACO   IN 16   34011   15-May-1996   403/91   20-May-1997   04-Oct-2015
 
  WARNACO   IN 35   34014   15-May-1996   403/94   20-May-1997   17-Sep-2015
 
  WARNACO   IN 25   34012   15-May-1996   403/92   20-May-1997   04-Oct-2015
 
  WARNACO.COM   IN 42   39586   30-Jun-1997   478/12   24-May-1999   06-Nov-2016
 
  WARNACO.COM   IN 38   39585   30-Jun-1997   448/46   06-Oct-1998   06-Nov-2016
 
  WARNACO.COM   IN 35   39584   30-Jun-1997   456/51   06-Jan-1999   06-Nov-2016
 
  WARNER’S   25 Int.   2532   13-Feb-1984   152/18   29-Jun-1986   18-Nov-2014

      Tuesday, June 14, 2011   Page 67 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Serbia (Old Code)
                           
 
                           
 
  BODY NANCY GANZ   IN 25   Z-1715/03   26-Dec-2003   50444   03-Apr-2006  
26-Dec-2013
 
  BODYSLIMMERS   25 Int.   Z-81/04   29-Jan-2004   49773   30-Dec-2005  
29-Jan-2014
 
  BODYSLIMMERS NANCY GANZ   IN 25   Z-82/04   29-Jan-2004   49774   30-Dec-2005
  29-Jan-2014
 
  NANCY GANZ   IN 25   Z-305/99   14-May-1999            
 
  OLGA   IN 25   Z-804/90   22-May-1990   35532   20-Dec-1990   22-May-2020
 
  WARNACO   IN 25   Z 281/96   28-Feb-1996   41597   07-Aug-1999   28-Feb-2016
 
  WARNER’S   IN 25   Z-805/90   22-May-1990   35533   20-Dec-1990   22-May-2020
 
  YOUNG ATTITUDES   25 Int.   Z-1714/03   26-Dec-2003            
 
                           
Sierra Leone
                           
 
                           
 
  OLGA   NA 38   13634   09-Sep-1992   13634   05-Sep-1995   09-Sep-2020
 
  WARNER’S   NA 38   13635   09-Sep-1992   13635   05-Sep-1995   09-Sep-2020

      Tuesday, June 14, 2011   Page 68 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Singapore
                           
 
                           
 
  BODYSLIMMERS NANCY GANZ   IN 25   T99/05106E   19-May-1999   T99/05106E  
19-May-1999   19-May-2019
 
  NANCY GANZ   IN 25   T99/05107C   19-May-1999   T99/05107C   19-May-1999  
19-May-2019
 
  OLGA   25 Int.   3684/86   19-Aug-1986   3684/86   19-Aug-1986   19-Aug-2013
 
  OLGA LACY LUXURIES   IN 25   7099/95   02-Aug-1995   T95/07099E   02-Aug-1995
  02-Aug-2015
 
  OLGA TREASURES   IN 25   7096/95   02-Aug-1995   7096/95   02-Aug-1995  
02-Aug-2015
 
  WARNACO   IN 16   3905/96   19-Apr-1996   3905/96   19-Apr-1996   19-Apr-2016
 
  WARNACO   IN 38   3906/96   19-Apr-1996   3906/96   19-Apr-1996   19-Apr-2016
 
  WARNACO   IN 42   3907/96   19-Apr-1996   T96/03907B   19-Apr-1996  
19-Apr-2016
 
  WARNACO   IN 35   T07/22934B   04-Dec-2007   T07/22934B   04-Dec-2007  
04-Dec-2017
 
  WARNACO   IN 25   10695/95   08-Nov-1995   10695/95   08-Nov-1995  
08-Nov-2015
 
  WARNACO.COM   IN 38   5965/97   23-May-1997   T97/05965D   23-May-1997  
23-May-2017
 
  WARNACO.COM   IN 42   5966/97   23-May-1997   T97/05966B   23-May-1997  
23-May-2017
 
  WARNACO.COM   IN 35   5964/97   23-May-1997   T97/05964F   23-May-1997  
23-May-2017
 
  WARNER’S (SCRIPT)   IN 25   T86/03682H   19-Aug-1986   T86/03682H  
19-Aug-1986   19-Aug-2013
 
  WARNER’S NO CLING EVER!   IN 25   7098/95   02-Aug-1995   T95/07098G  
02-Aug-1995   02-Aug-2015
 
                           
Slovakia
                           
 
                           
 
  BODYSLIMMERS   IN 25   POZ1451-99   07-Jun-1999   194719   16-Mar-2001  
07-Jun-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   POZ1453-99   07-Jun-1999   194721  
16-Mar-2001   07-Jun-2019
 
  NANCY GANZ   25 Int.   POZ1452-99   07-Jun-1999   194720   16-Mar-2001  
07-Jun-2019
 
  OLGA   IN 25   N/A   09-Jun-1987   167483   15-Dec-1989   09-Jun-2017
 
  WARNACO   IN 25   POZ0156-96   19-Jan-1996   183424   11-Dec-1998  
19-Jan-2016
 
  WARNER’S   IN 25   N/A   09-Jun-1987   167,381   20-Sep-1989   09-Jun-2017

      Tuesday, June 14, 2011   Page 69 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Slovenia
                           
 
                           
 
  BODYSLIMMERS   25 Int.   Z-9970639   21-May-1999   9970639   12-Jul-2000  
21-May-2019
 
  BODYSLIMMERS NANCY GANZ   25 Int.   Z-9970637   21-May-1999   9970637  
26-May-2000   21-May-2019
 
  NANCY GANZ   25 Int.   Z-9970638   21-May-1999   9970638   26-May-2000  
21-May-2019
 
  OLGA   IN 25   Z-9370528   17-Jun-1993   9,370,528   15-Sep-1994   17-Jun-2013
 
  WARNACO   25 Int.   Z-9670373   13-Mar-1996            
 
  WARNER’S   IN 25   Z-9370529   17-Jun-1993   93705329   15-Sep-1994  
17-Jun-2013
 
                           
South Africa
                           
 
                           
 
  BODYSLIMMERS   IN 25   99/10423   11-Jun-1999   99/10423   11-Jun-1999  
11-Jun-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   99/10425   11-Jun-1999   99/10425  
11-Jun-1999   11-Jun-2019
 
  NANCY GANZ   IN 25   99/10424   11-Jun-1999   99/10424   11-Jun-1999  
11-Jun-2019
 
  OLGA   25 Int.   92/7273   31-Aug-1992   92/7273   31-Aug-1992   31-Aug-2012
 
  WARNER’S   25 Int.   74/3651   16-Jul-1974   B74/3651   03-Oct-1975  
16-Jul-2014
 
  WARNER’S   IN 25   69/2579   09-Jun-1969   B69/2579   02-Jun-1970  
09-Jun-2019
 
  WARNER’S (SCRIPT)   IN 25   827/24   27-Aug-1924   827/24   24-Jun-1925  
27-Aug-2016

      Tuesday, June 14, 2011   Page 70 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Spain
                           
 
                           
 
  BACK TO NATURE   IN 25   1,907,958   10-Jun-1994   1,907,958   05-Jan-1995  
10-Jun-2014
 
  OLGA   IN 26   1,983,219   01-Sep-1995   1,983,219   20-Jan-1997   01-Sep-2015
 
  OLGA   IN 24   1,983,218   01-Sep-1995   1,983,218   20-Jan-1997   01-Sep-2015
 
  OLGA   IN 18   1,983,217   01-Sep-1995   1,983,217   20-Jan-1997   01-Sep-2015
 
  OLGA   IN 16   1,983,216   01-Sep-1995   1,983,216   05-Dec-1996   01-Sep-2015
 
  OLGA   35 Int.   2,140,108   02-Feb-1998   2,140,108   21-Jan-2000  
02-Feb-2018
 
  OLGA   IN 3   1,983,215   01-Sep-1995   1,983,215   24-Mar-1999   01-Sep-2015
 
  OLGA   25   896,791   02-Jan-1979   896,791   05-Jul-1979   02-Jan-2019
 
  OLGA   IN 25   1,197,867   05-Jun-1987   1,197,867   05-Nov-1990   05-Jun-2017
 
  OLGA BARE-IS-BACK!   IN 25   1,983,192   01-Sep-1995   1,983,192   05-Dec-1996
  01-Sep-2015
 
  OLGA BY WARNACO   IN 26   1,983,226   01-Sep-1995   1,983,226   05-Dec-1996  
01-Sep-2015
 
  OLGA BY WARNACO   IN 25   1,983,225   01-Sep-1995   1,983,225   05-Dec-1996  
01-Sep-2015
 
  OLGA BY WARNACO   IN 24   1,983,224   01-Sep-1995   1,983,224   05-Dec-1996  
01-Sep-2015
 
  OLGA BY WARNACO   IN 3   1,983,221   01-Sep-1995   1,983,221   05-Dec-1996  
01-Sep-2015
 
  OLGA BY WARNACO   IN 16   1,983,222   01-Sep-1995   1,983,222   05-Dec-1996  
01-Sep-2015
 
  OLGA BY WARNACO   IN 18   1,983,223   01-Sep-1995   1,983,223   05-Dec-1996  
01-Sep-2015
 
  OLGA BY WARNACO   IN 42   1,983,227   01-Sep-1995   1,983,227   07-Oct-1996  
01-Sep-2015
 
  OLGA CULTURED PEARLS   IN 25   1,983,195   01-Sep-1995   1,983,195  
05-Dec-1996   01-Sep-2015
 
  OLGA FEMENINA   IN 26   1,983,213   01-Sep-1995   1,983,213   05-Dec-1996  
01-Sep-2015
 
  OLGA FEMENINA   IN 16   1,983,209   01-Sep-1995   1,983,209   05-Dec-1996  
01-Sep-2015
 
  OLGA FEMENINA   IN 25   1,983,212   01-Sep-1995   1,983,212   20-Jan-1997  
01-Sep-2015
 
  OLGA FEMENINA   IN 24   1,983,211   01-Sep-1995   1,983,211   20-Jan-1997  
01-Sep-2015
 
  OLGA FEMENINA   IN 42   1,983,214   01-Sep-1995   1,983,214   07-Oct-1996  
01-Sep-2015
 
  OLGA FEMENINA   IN 18   1,983,210   01-Sep-1995   1,983,210   20-Jan-1997  
01-Sep-2015

      Tuesday, June 14, 2011   Page 71 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  OLGA FEMENINA   IN 3   1,983,208   01-Sep-1995   1,983,208   05-Dec-1996  
01-Sep-2015
 
  OLGA FLAME   IN 25   1,983,194   01-Sep-1995   1,983,194   05-Dec-1996  
01-Sep-2015
 
  OLGA HOLIDAY HOLOGRAM   IN 25   1,983,193   01-Sep-1995   1,983,193  
05-Dec-1996   01-Sep-2015
 
  OLGA LACE TEXTURES   IN 25   1,983,231   01-Sep-1995   1,983,231   05-Dec-1996
  01-Sep-2015
 
  OLGA SATIN DIMENSIONS   IN 25   1,983,230   01-Sep-1995   1,983,230  
05-Dec-1996   01-Sep-2015
 
  OLGA SATIN SHADOWS   IN 25   1,983,229   01-Sep-1995   1,983,229   05-Dec-1996
  01-Sep-2015
 
  OLGA SCOOP   IN 25   1,983,197   01-Sep-1995   1,983,197   05-Dec-1996  
01-Sep-2015
 
  OLGA SECRET SHAPERS   IN 25   1,983,196   01-Sep-1995   1,983,196  
05-Dec-1996   01-Sep-2015
 
  OLGA SENSUOUS SOLUTION   IN 25   1,983,228   01-Sep-1995   1,983,228  
05-Dec-1996   01-Sep-2015
 
  OLGA TAILORED SHEERS   IN 25   1,983,198   01-Sep-1995   1,983,198  
05-Dec-1996   01-Sep-2015
 
  OLGA WONDER WEAR   IN 25   1,983,199   01-Sep-1995   1,983,199   05-Dec-1996  
01-Sep-2015
 
  OLGA-BRIGHTS   IN 25   1,983,200   01-Sep-1995   1,983,200   05-Dec-1996  
01-Sep-2015
 
  OLGALACE   IN 25   1,983,232   01-Sep-1995   1,983,232   05-Dec-1996  
01-Sep-2015
 
  OLGA-LITES   IN 25   1,983,201   01-Sep-1995   1,983,201   05-Dec-1996  
01-Sep-2015
 
  OLGALON   IN 25   1,983,191   01-Sep-1995   1,983,191   05-Dec-1996  
01-Sep-2015
 
  OLGA-PETITES   IN 25   1,983,233   01-Sep-1995   1,983,233   05-Dec-1996  
01-Sep-2015
 
  OLGA’S CHRISTINA   IN 26   1,983,207   01-Sep-1995   1,983,207   05-Dec-1996  
01-Sep-2015
 
  OLGA’S CHRISTINA   IN 25   1,983,206   01-Sep-1995   1,983,206   05-Dec-1996  
01-Sep-2015
 
  OLGA’S CHRISTINA   IN 3   1,983,202   01-Sep-1995   1,983,202   05-Dec-1996  
01-Sep-2015
 
  OLGA’S CHRISTINA   IN 24   1,983,205   01-Sep-1995   1,983,205   05-Dec-1996  
01-Sep-2015
 
  OLGA’S CHRISTINA   IN 16   1,983,203   01-Sep-1995   1,983,203   05-Dec-1996  
01-Sep-2015
 
  OLGA’S CHRISTINA   IN 18   1,983,204   01-Sep-1995   1,983,204   05-Dec-1996  
01-Sep-2015
 
  WARNACO   IN 25   1,677,874   14-Jan-1992   1,677,874   05-Oct-1992  
14-Jan-2012
 
  WARNER’S (SCRIPT)   25 Int., 26 Int.   63,092   05-Apr-1926   63,092  
03-Feb-1927   05-Apr-2016
 
  WARNER’S INVISIBLES   IN 25   1,921,785   19-Sep-1994   1,921,785  
19-Sep-1994   19-Sep-2014

      Tuesday, June 14, 2011   Page 72 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Sri Lanka
                           
 
                           
 
  NANCY GANZ   25 Int.   92865   21-May-1999   92865   21-May-1999   21-May-2019
 
  NANCYGANZ.COM   IN 42   83377   29-May-1997   83377   29-May-1997  
29-May-2017
 
  OLGA   IN 25   65245   06-Nov-1992   65245   26-Mar-1996   06-Nov-2012
 
  WARNACO   IN 16   78691   16-May-1996   78691   16-May-1996   16-May-2016
 
  WARNACO   IN 25   76511   15-Nov-1995   76511   15-Nov-1995   15-Nov-2015
 
  WARNACO   IN 38   78690   16-May-1996   78690   16-May-1996   16-May-2016
 
  WARNACO   IN 42   78689   16-May-1996   78689   16-May-1996   16-May-2016
 
  WARNACO.COM   IN 38   83379   29-May-1997   83379   29-May-1997   29-May-2017
 
  WARNER’S   25 Int.   65225   04-Nov-1992   65225   29-Jan-1996   04-Nov-2012
 
  WARNER’S NOTHING BUT CURVES   IN 25   97830   15-May-2000            
 
                           
St. Kitts and Nevis
                           
 
                           
 
  BODYSLIMMERS   NA 38   4913   14-Jun-1999   4913   14-Jun-1999   14-Jun-2013
 
  NANCY GANZ   NA 38   4911   14-Jun-1999   4911   14-Jun-1999   14-Jun-2013
 
  NANCY GANZ AND BODYSLIMMERS   NA 38   4912   14-Jun-1999   4912   14-Jun-1999
  14-Jun-2013
 
  OLGA   NA 38       01-Mar-1993   4068   01-Mar-1993   01-Mar-2017
 
  WARNER’S   NA 38   2001   31-Oct-1966   2001   18-Apr-1967   29-Oct-2018
 
                           
St. Lucia
                           
 
                           
 
  BODYSLIMMERS   IN 25   184/1999   14-May-1999            
 
  WARNER’S   NA 38   87/1966   02-Dec-1966   87/1966   04-Jan-1968   02-Dec-2018

      Tuesday, June 14, 2011   Page 73 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
St. Vincent and the Grenadines
                           
 
                           
 
  OLG   IN 25           80/1993   05-Oct-1993   10-Sep-2016
 
  WARNER’S   NA 38       19-May-1924   29/1966   01-Sep-1966   19-May-2018
 
                           
Sudan
                           
 
                           
 
  NANCYGANZ.COM   IN 38   25897   31-May-1997   25897   31-May-1997  
31-May-2017
 
  NANCYGANZ.COM   IN 35   25896   31-May-1997   25896   31-May-1997  
31-May-2017
 
  NANCYGANZ.COM   IN 42   25898   31-May-1997   25898   31-May-1997  
31-May-2017
 
  OLGA   IN 25   23,324   07-Sep-1992   23,324   12-Feb-1996   07-Sep-2012
 
  WARNACO.COM   IN 42   25910   31-May-1997   25910   31-May-1997   31-May-2017
 
  WARNACO.COM   IN 35   25908   31-May-1997   25908   31-May-1997   31-May-2017
 
  WARNACO.COM   IN 38   25909   31-May-1997   25909   31-May-1997   31-May-2017
 
  WARNER’S   IN 25   23,325   07-Sep-1992   23,325   03-Dec-1995   07-Sep-2012
 
                           
Suriname
                           
 
                           
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/A   13-Jul-1999   16303   11-May-2000  
11-May-2020
 
  NANCY GANZ   IN 25   N/A   13-Jul-1999   16304   13-Jul-1999   13-Jul-2019
 
  OLGA   25 Int.           13615   23-Mar-1993   23-Mar-2013
 
  WARNER’S   IN 25           13616   23-Mar-1993   23-Mar-2013

      Tuesday, June 14, 2011   Page 74 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Sweden
                           
 
                           
 
  OLGA   25 Int.   3387/1959   20-Oct-1959   90,759   18-Nov-1960   18-Nov-2020
 
  OLGA TREASURES   IN 25   95-07602   30-Jun-1995   309,890   08-Mar-1996  
08-Mar-2016
 
  SECRET SHAPERS   IN 25   96.00927   29-Jan-1996   313,507   24-May-1996  
24-May-2016
 
  WARNACO   IN 16, IN 38, IN 35, IN 42   96-04188   19-Apr-1996   319,028  
01-Nov-1996   01-Nov-2016
 
  WARNACO   IN 25   96-00394   15-Jan-1996   316,401   23-Aug-1996   23-Aug-2016
 
  WARNER'S & DESIGN   IN 25   77-3403   26-Jul-1977   162,281   10-Feb-1978  
10-Feb-2018
 
  WARNER'S (SCRIPT)   25 Int.   N/A   19-Dec-1952   76,260   02-Jul-1954  
02-Jul-2014
 
                           
Switzerland
                           
 
                           
 
  ADRIENNE FOR SW1   IN 25   2953   13-Jun-1994   P 272,333   25-Oct-1974  
13-Jun-2014
 
  BODYSLIMMERS NANCY GANZ   IN 25   04206/1999   12-May-1999   467 004  
12-Nov-1999   12-May-2019
 
  NANCY GANZ   IN 25   06170/1998   28-Jul-1998   456,436   23-Nov-1998  
28-Jul-2018
 
  NIP TUCK & BOOST   IN 25   06174/1998   28-Jul-1998   456,439   23-Nov-1998  
28-Jul-2018
 
  OLGA   25 Int.   1370   25-Mar-1995   276,968   05-Aug-1975   25-Mar-2015
 
  OLGA TREASURES   IN 25   8216/1995.6   13-Jun-1995   430,645   12-Nov-1996  
13-Jun-2015
 
  OLGALACE   IN 25   484/1993.0   21-Jan-1993   403,231   31-Aug-1993  
21-Jan-2013
 
  SECRET SHAPERS   IN 25   560/1996   29-Jan-1996   437,652   27-Mar-1997  
29-Jan-2016
 
  WARNACO   IN 25   3946/1997   21-May-1997   449,505   25-Feb-1998  
21-May-2017
 
  WARNACO.COM   IN 35, IN 38, IN 42   3823/1997   15-May-1997   465 699  
11-Oct-1999   15-May-2017
 
  WARNER’S   IN 9, IN 25   4683   18-Sep-1994   273,871   16-Jan-1975  
18-Sep-2014
 
  WARNER’S (SCRIPT)   25 Int.   5896   16-Nov-1972   402,800   16-Dec-1952  
16-Nov-2012

      Tuesday, June 14, 2011   Page 75 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Taiwan
                           
 
                           
 
  BODY NANCY GANZ   IN 25   092057743   29-Sep-2003   1109069   01-Jul-2004  
01-Jul-2014
 
  BODYSLIMMERS   25 Int.   88-029342   15-Jun-1999   931785   16-Feb-2001  
15-Jan-2021
 
  BODYSLIMMERS NANCY GANZ   IN 25   88-029341   15-Jun-1999   926099  
16-Jan-2001   15-Jan-2021
 
  NANCY GANZ   IN 25   88-029343   15-Jun-1999   931786   16-Feb-2001  
15-Jan-2021
 
  NOT SO INNOCENT NUDES   IN 25   84-005245   09-Feb-1995   726,776  
01-Sep-1996   01-Sep-2016
 
  OLGA   NA 44   (75)-42296   28-Aug-1986   357,962   01-Mar-1987   01-Mar-2017
 
  SECRET SHAPERS   IN 25   85-006712   08-Feb-1996   749610   16-Feb-1997  
16-Feb-2017
 
  WARNACO   IN 16   85-028810   12-Jun-1996   780,888   16-Oct-1997  
16-Oct-2017
 
  WARNACO   IN 25   85-028811   12-Jun-1996   758,511   16-Apr-1997  
16-Apr-2017
 
  WARNACO   IN 42   85-028813   12-Jun-1996   94706   01-Oct-1997   01-Oct-2017
 
  WARNACO   IN 38   85-028812   12-Jun-1996   89818   01-Apr-1997   01-Apr-2017
 
  WARNACO.COM   IN 38   86-025055   20-May-1997   102950   16-Sep-1998  
31-Mar-2017
 
  WARNACO.COM   IN 42   86-025056   20-May-1997   101291   01-Jul-1998  
01-Oct-2017
 
  WARNER’S   NA 44   (75)-42297   28-Aug-1986   357,963   01-Mar-1997  
01-Mar-2017
 
  WARNER’S NOTHING BUT CURVES   IN 25   89-024244   03-May-2000   961286  
16-Sep-2001   16-Sep-2011
 
  YOUNG ATTITUDES   25 Int.   092053771   08-Sep-2003   1106863   16-Jun-2004  
16-Jun-2014
 
                           
Tajikistan
                           
 
                           
 
  BODYSLIMMERS   IN 25   99005106   19-May-1999   4787   06-Jul-2000  
19-May-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   99005108   19-May-1999   4789   06-Jul-2000
  19-May-2019
 
  NANCY GANZ   IN 25   99005107   19-May-1999   4788   06-Jul-2000   19-May-2019
 
  WARNACO   IN 9, IN 16, IN 25   96003623   29-Apr-1996   3570   07-Jan-1999  
29-Apr-2016

      Tuesday, June 14, 2011   Page 76 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Tanganyika
                           
 
                           
 
  WARNER’S (SCRIPT)   IN 25   22254   30-Nov-1992   22254   30-Nov-1992  
30-Nov-2019
 
                           
Tangier
                           
 
                           
 
  BODY NANCY GANZ   IN 25   29629   07-Jan-2004   29629   07-Jan-2004  
07-Jan-2024
 
  BODYSLIMMERS   IN 25   29630   07-Jan-2004   29630   07-Jan-2004   07-Jan-2024
 
  BODYSLIMMERS NANCY GANZ   IN 25   29631   07-Jan-2004   29631   07-Jan-2004  
07-Jan-2024
 
  YOUNG ATTITUDES   25 Int.   29628   07-Jan-2004   29628   07-Jan-2004  
07-Jan-2024
 
                           
Thailand
                           
 
                           
 
  BODYSLIMMERS NANCY GANZ   25 Int.   736489   15-Jul-2009   Kor319168  
15-Jul-2009   15-Jul-2019
 
  NANCY GANZ   25 Int.   736490   15-Jul-2009   KOR 31916   15-Jul-2009  
15-Jul-2019
 
  OLGA   NA 38   366,872   11-Aug-1998   KOR79307   04-Jul-1989   09-Sep-2018
 
  SECRET SHAPERS   IN 25   302836   15-Feb-1996   KOR54315   15-Feb-1996  
15-Feb-2016
 
  WARNACO (STYLIZED)   IN 38   308,324   20-May-1996   BOR5660   20-May-1996  
20-May-2016
 
  WARNACO (STYLIZED)   IN 16   308,323   20-May-1996   KOR59584   20-May-1996  
20-May-2016
 
  WARNACO (STYLIZED)   IN 35   308,325   20-May-1996   BOR5543   17-Jul-1997  
20-May-2016
 
  WARNACO (STYLIZED)   IN 25   297,375   14-Nov-1995   KOR53686   23-Dec-1996  
14-Nov-2015
 
  WARNER’S   IN 25   315,701   23-Aug-1996   KOR51218   24-Oct-1996  
26-Aug-2016

      Tuesday, June 14, 2011   Page 77 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Trinidad and Tobago
                           
 
                           
 
  BODYSLIMMERS   IN 25   29539   04-Jun-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   29538   04-Jun-1999            
 
  NANCY GANZ   IN 25   29537   04-Jun-1999   29537   30-Aug-2001   04-Jun-2019
 
  OLGA   NA 38   21492   17-Mar-1993   B21492   28-Mar-1995   16-Mar-2017
 
  WARNER’S (SCRIPT)   NA 38       24-May-1966   B3665   23-Dec-1971  
24-May-2018
 
                           
Tunisia
                           
 
                           
 
  BODY NANCY GANZ   IN 25   EE03.2174   26-Dec-2003   EE03.2174   11-Mar-2005  
26-Dec-2013
 
  BODYSLIMMERS   IN 25   EE03.2172   26-Dec-2003   EE03.2172   11-Mar-2005  
26-Dec-2013
 
  BODYSLIMMERS NANCY GANZ   IN 25   EE03.2171   26-Dec-2003   EE03.2171  
11-Mar-2005   26-Dec-2013
 
  OLGA   25 Int.   EE 92.1003   25-Sep-1992   EE.92.1003   25-Sep-1992  
25-Sep-2017
 
  WARNER’S   IN 25   105/83   05-Apr-1983   EE.98.0523   03-Apr-1998  
03-Apr-2013
 
  YOUNG ATTITUDES   25 Int.   EE03.2173   26-Dec-2003   EE03.2173   11-Mar-2005
  26-Dec-2013

      Tuesday, June 14, 2011   Page 78 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Turkey
                           
 
                           
 
  BODYSLIMMERS   IN 25   1999/9371   14-Jun-1999   1999 00937   14-Jun-1999  
14-Jun-2019
 
  BODYSLIMMERS NANCY GANZ   IN 25   1999/9370   14-Jun-1999   99/009370  
14-Jun-1999   14-Jun-2019
 
  NANCY GANZ   IN 25   1999/009369   14-Jun-1999   1999/00936   14-Jun-1999  
14-Jun-2019
 
  OLGA   IN 25   1774/67   18-Apr-1967   109,343   18-Apr-1987   18-Apr-2017
 
  W WITH STAR DESIGN   IN 25   58343/87   30-Sep-1987   101,043   30-Sep-1987  
30-Sep-2017
 
  WARNACO   IN 16   96/6745   16-May-1996   170,419   16-May-1996   16-May-2016
 
  WARNACO   IN 25   96/6205   08-May-1996   172,131   08-May-1996   08-May-2016
 
  WARNACO.COM   IN 35, IN 38, IN 42   97/007020   21-May-1997   187160  
21-May-1997   21-May-2017
 
  WARNER WITH STAR DESIGN   25 Int.   37681/85   15-Jul-1985   87594  
15-Jul-1985   15-Jul-2015
 
  WARNER’S   IN 25   31143/84   24-May-1984   81402   24-May-1984   24-May-2014
 
                           
Turkish Republic of Northern Cyprus
                           
 
                           
 
  BODYSLIMMERS   IN 25   4868   30-Jun-1999   4868   02-May-2000   30-Jun-2020
 
  BODYSLIMMERS NANCY GANZ   IN 25   4869   30-Jun-1999   4869   02-May-2000  
30-Jun-2020
 
  NANCY GANZ   IN 25   4870   30-Jun-1999   4870   02-May-2000   30-Jun-2020
 
  OLGA (IN SCRIPT)   25 Int.   2587   04-Jan-1989   2587   04-Jan-1989  
04-Jan-2024
 
  OLGA’S CHRISTINA   25 Int.   2588   04-Jan-1989   2588   04-Jan-1989  
04-Jan-2024
 
  WARNACO   IN 16   4066   31-May-1996   4066   18-Dec-1998   31-May-2017
 
  WARNACO   IN 9   4065   31-May-1996   4065   18-Dec-1998   31-May-2017
 
  WARNACO   IN 25   3977   30-Jan-1996   3977   31-Aug-1998   30-Jan-2017
 
  WARNER’S (SCRIPT)   25 Int.   2584   04-Jan-1989   2584   04-Jan-1989  
04-Jan-2024

      Tuesday, June 14, 2011   Page 79 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Turkmenistan
                           
 
                           
 
  BODYSLIMMERS   IN 25   99310237   25-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   99310239   25-May-1999            
 
  NANCY GANZ   IN 25   99310238   25-May-1999            
 
  WARNACO   IN 9, IN 16, IN 25   3(1448)   01-May-1996   5030   11-Sep-2000  
11-Sep-2020
 
                           
Turks and Caicos Islands
                           
 
                           
 
  BODYSLIMMERS   IN 25   11,933   15-Oct-1999   11,933   15-Oct-1999  
15-Oct-2013
 
  BODYSLIMMERS NANCY GANZ   IN 25   11,935   15-Oct-1999   11,935   15-Oct-1999
  15-Oct-2013
 
  NANCY GANZ   IN 25   11,934   15-Oct-1999   11,934   15-Oct-1999   15-Oct-2013
 
  OLGA   25 Int.   10,879   03-Mar-1993   10,879   02-Jun-1993   03-Mar-2021
 
  WARNER’S   IN 25   10,880   03-Mar-1993   10,880   02-Jun-1993   03-Mar-2021
 
                           
Tuvalu
                           
 
                           
 
  WARNER’S (SCRIPT)   IN 25   N/A   02-Jun-1993   654   02-Jun-1997  
19-May-2018
 
                           
Uganda
                           
 
                           
 
  OLGA   IN 25   17,707   23-Sep-1992   17707   23-Sep-1992   23-Sep-2013
 
  WARNER’S   IN 25   17,689   07-Sep-1992   17689   07-Sep-1992   07-Sep-2013

      Tuesday, June 14, 2011   Page 80 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Ukraine
                           
 
                           
 
  BODY NANCY GANZ   IN 25   20031213438   25-Dec-2003   55443   17-Oct-2005  
25-Dec-2013
 
  BODYSLIMMERS   25 Int.   2004080142   02-Aug-2004   61232   02-Aug-2004  
02-Aug-2014
 
  BODYSLIMMERS NANCY GANZ   25 Int.   2004080141   02-Aug-2004   61231  
02-Aug-2004   02-Aug-2014
 
  NANCY GANZ   25 Int.   20040808565   12-Aug-2004   62206   12-Aug-2004  
12-Aug-2014
 
  WARNACO   IN 25   96020563   27-Feb-1996   15564   15-Aug-2000   27-Feb-2016
 
  WARNACO   16 Int., 38 Int., 42 Int.   96051216/T   27-May-1996   15792  
15-Sep-2000   27-May-2016
 
  YOUNG ATTITUDES   25 Int.   20031213439   25-Dec-2003   55444   17-Oct-2005  
25-Dec-2013
 
                           
United Arab Emirates
                           
 
                           
 
  NANCY GANZ   25 Int.   32699   28-Aug-1999   27152   22-Jan-2001   28-Aug-2019
 
  NANCYGANZ.COM   IN 38   22064   10-Jun-1997   18836   19-Dec-1998  
10-Jun-2017
 
  NANCYGANZ.COM   IN 35   22063   10-Jun-1997   18835   19-Dec-1998  
10-Jun-2017
 
  NANCYGANZ.COM   IN 42   22065   10-Jun-1997   18837   19-Dec-1998  
10-Jun-2017
 
  OLGA   IN 25   5030   09-Feb-1994   5268   13-Jun-1996   09-Feb-2014
 
  OLGA’S CHRISTINA   25 Int.   84709   27-Aug-2006            
 
  WARNACO   IN 38   16056   08-May-1996   15875   13-Jun-1998   08-May-2016
 
  WARNACO   IN 25   16055   08-May-1996   15874   13-Jun-1998   08-May-2016
 
  WARNACO   IN 16   16054   08-May-1996   15873   13-Jun-1998   08-May-2016
 
  WARNACO   IN 42   16057   08-May-1996   15938   13-Jun-1998   08-May-2016
 
  WARNACO.COM   IN 35   22079   11-Jun-1997   20977   22-May-1999   11-Jun-2017
 
  WARNACO.COM   IN 38   22080   11-Jun-1997   18783   10-Oct-1998   11-Jun-2017
 
  WARNACO.COM   IN 42   22081   11-Jun-1997   18780   10-Oct-1998   11-Jun-2017
 
  WARNER’S   IN 25   5029   09-Feb-1994   5191   09-Jun-1996   09-Feb-2014

      Tuesday, June 14, 2011   Page 81 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
United Kingdom
                           
 
                           
 
  BODYSLIMMERS NANCY GANZ   IN 25   2202570   09-Jul-1999   2202570  
09-Jul-1999   09-Jul-2019
 
  NANCY GANZ   IN 25   2202569   09-Jul-1999   2202569   09-Jul-1999  
09-Jul-2019
 
  OLG   25 Int.   769,063   10-Sep-1957   769,063   16-Jan-1959   10-Sep-2016
 
  OLGA (SERIES OF TWO)   IN 25   2,002,155   14-Nov-1994   2,002,155  
14-Nov-1994   14-Nov-2014
 
  OLGA SECRET SHAPERS   IN 25   2117023   28-Nov-1996   2,117,023   28-Nov-1996
  28-Nov-2016
 
  OLGA TREASURES   IN 25   2,023,338   08-Jun-1995   2,023,338   08-Jun-1995  
08-Jun-2015
 
  WARNACO   IN 25   1,028,709   30-Apr-1974   1,028,709   14-Apr-1975  
30-Apr-2015
 
  WARNER   25 Int.   1,368,745   04-Jan-1989   1,368,745   13-Sep-1991  
04-Jan-2016
 
  WARNER’S   IN 25   1,032,713   18-Jul-1974   B1,032,713   08-Sep-1975  
18-Jul-2015
 
  WARNER’S   IN 25   2122947   06-Feb-1997   2,122,947   06-Feb-1997  
06-Feb-2017
 
  WARNER’S (SCRIPT)   NA 38   448,502   19-May-1924   448,502   11-Apr-1926  
19-May-2018
 
  WHAT A BODY BY WARNER   IN 25   1,553,572   15-Nov-1993   1,553,572  
31-Oct-1994   31-Oct-2014

      Tuesday, June 14, 2011   Page 82 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
United States of America
                           
 
                           
 
  4 POINTS OF COMFORT   25   78/572,054   22-Feb-2005   3,172,322   14-Nov-2006
  14-Nov-2016
 
  A LITTLE LIFT. A LOT OF FREEDOM.   IN 25   77/714,569   15-Apr-2009  
3,819,439   13-Jul-2010   13-Jul-2020
 
  A PERFECT LITTLE NUMBER   25 Int.   78/351,018   13-Jan-2004   3,184,394  
12-Dec-2006   12-Dec-2016
 
  ABSOLUTE CURVES BY OLGA   25 Int.   77/914,569   19-Jan-2010   3,948,852  
19-Apr-2011   19-Apr-2021
 
  BABY 'N ME   IN 25   74/346,013   06-Jan-1993   1,799,451   19-Oct-1993  
19-Oct-2013
 
  BABY 'N ME   IN 25   78/317,498   23-Oct-2003   3,240,331   08-May-2007  
08-May-2017
 
  BACK TO SMOOTH   25 Int.   85/232,106   02-Feb-2011            
 
  BELLY BAND   IN 25   74/627,422   30-Jan-1995   2,120,717   16-Dec-1997  
16-Dec-2017
 
  BEST OF ELEGANCE   25 Int.   78/737,784   21-Oct-2005   3,336,583  
13-Nov-2007   13-Nov-2017
 
  BETTER BOTTOMS   IN 25   113,600   25-Jan-1977   1,091,468   16-May-1978  
16-May-2018
 
  BLISSFUL BENEFITS   25 Int.   85/253,161   28-Feb-2011            
 
  BODY HEAVEN   25 Int.   85/319,012   12-May-2011            
 
  BODY NANCY GANZ (DESIGN)   IN 25   78/235,726   09-Apr-2003   3,036,468  
27-Dec-2005   27-Dec-2015
 
  BODY NANCY GANZ BODYESSENTIALS   IN 25   78/251,682   19-May-2003   3,002,613
  27-Sep-2005   27-Sep-2015
 
  BODYSILK   IN 25   192,894   13-Nov-1978   1,324,662   12-Mar-1985  
12-Mar-2015
 
  BODYSLIMMERS   IN 25   74/153,741   28-Mar-1991   1,713,807   08-Sep-1992  
08-Sep-2012
 
  BRA-VOLUTION   25 Int.   78/676,162   22-Jul-2005   3,565,904   20-Jan-2009  
20-Jan-2019
 
  CLUB COTTON   25 Int.   78/428,231   01-Jun-2004   3,099,098   30-May-2006  
30-May-2016
 
  COMFORT BACK   25 Int.   77/630,531   10-Dec-2008   3,723,599   08-Dec-2009  
08-Dec-2019
 
  COMFORT BY DESIGN   25 Int.   77/193,884   31-May-2007   3,577,065  
17-Feb-2009   17-Feb-2019
 
  COMFORTABLE EVERYWHERE   IN 25   78/782,374   29-Dec-2005   3,270,137  
24-Jul-2007   24-Jul-2017

      Tuesday, June 14, 2011   Page 83 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  COMING UP ROSES   25 Int.   78/428,232   01-Jun-2004   3,086,428   25-Apr-2006
  25-Apr-2016
 
  COTTON KISSES   IN 25   221,867   02-Jul-1979   1,160,130   07-Jul-1981  
07-Jul-2011
 
  COTTON LITES   IN 25   369,933   16-Jun-1982   1,257,652   15-Nov-1983  
15-Nov-2013
 
  COVERAGE LEVEL 123 GRAPHIC   25 Int.   77/691,520   16-Mar-2009   3,871,130  
02-Nov-2010   02-Nov-2020
 
  CUSTOM SHAPERS   IN 25   78/474,250   26-Aug-2004   3,290,272   11-Sep-2007  
11-Sep-2017
 
  DESIGN APPRENTICE   41 Int.   78/564,080   09-Feb-2005   3,047,148  
17-Jan-2006   17-Jan-2016
 
  DOUBLE PLAY   NA 39   96,775   09-May-1960   718,269   11-Jul-1961  
11-Jul-2011
 
  ELEMENTS OF BLISS   IN 25   78/941,054   31-Jul-2006   3,354,385   11-Dec-2007
  11-Dec-2017
 
  ELEMENTS OF BLISS PRETTY   25 Int.   77/543,617   11-Aug-2008   3,674,237  
25-Aug-2009   25-Aug-2019
 
  ELEMENTS OF BLISSWIRE   IN 25   77/465,393   05-May-2008   3,674,048  
25-Aug-2009   25-Aug-2019
 
  ENHANCING YOUR TRUE BEAUTY   25 Int.   77/651,483   16-Jan-2009   3,874,083  
09-Nov-2010   09-Nov-2020
 
  FASHION SCOOPS   IN 25   74/501,470   18-Mar-1994   2,145,562   24-Mar-1998  
24-Mar-2018
 
  FLOWER CHARMS   IN 25   76/018,472   05-Apr-2000   2,435,322   13-Mar-2001  
13-Mar-2011
 
  FREEDOM BACK   IN 25   77/714,575   15-Apr-2009   3,811,888   29-Jun-2010  
29-Jun-2020
 
  FREEDOM FRONT   IN 25   388,035   01-Apr-1971   924,328   23-Nov-1971  
23-Nov-2011
 
  GO WIRE FREE   25 Int.   77/189,920   24-May-2007   3,719,029   01-Dec-2009  
01-Dec-2019
 
  GORGEOUS GUARANTEE   35 Int.   78/923,511   06-Jul-2006   3,337,360  
13-Nov-2007   13-Nov-2017
 
  GRIPPER TRUNK   25 Int.   77/100,050   06-Feb-2007   3,441,683   03-Jun-2008  
03-Jun-2018
 
  HIDDEN POWERS   IN 25   564,526   22-Oct-1985   1,394,998   27-May-1986  
27-May-2016
 
  HIPSLIP (STYLIZED)   IN 25   74/229,445   09-Dec-1991   1,715,969  
15-Sep-1992   15-Sep-2012
 
  ICE FLOWERS   25 Int.   78/665,917   07-Jul-2005   3,334,493   13-Nov-2007  
13-Nov-2017
 
  INDULGE YOURSELF IN AN ELEGANT MINIMIZER   IN 25   77/473,493   13-May-2008  
3,670,496   18-Aug-2009   18-Aug-2019
 
  INDULGE YOURSELF IN AN UPLIFTING EXPERIENCE   IN 25   77/473,499   13-May-2008
  3,670,497   18-Aug-2009   18-Aug-2019

      Tuesday, June 14, 2011   Page 84 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  INNERLUXE   24 Int., 25 Int.   78/614,446   22-Apr-2005   3,252,372  
12-Jun-2007   12-Jun-2017
 
  INTIMATES WITH INSIGHT   25 Int.   78/820,973   22-Feb-2006   3,353,917  
11-Dec-2007   11-Dec-2017
 
  INVISIBLE BLISS   25 Int.   77/402,293   21-Feb-2008   3,628,185   26-May-2009
  26-May-2019
 
  INVISIBLE BLISS   25 Int.   77/500,608   17-Jun-2008   3,620,739   12-May-2009
  12-May-2019
 
  INVISIBLE EDGE   25 Warnaco Standard   76/368,723   08-Feb-2002   2,687,641  
11-Feb-2003   11-Feb-2013
 
  INVISIBLE SHAPERS   25 Int.   85/285,040   04-Apr-2011            
 
  IT'S THE ONE   IN 25   236,505   24-Oct-1979   1,176,306   03-Nov-1981  
03-Nov-2011
 
  JOIN THE BRA-VOLUTION   25 Int.   77/527,186   21-Jul-2008            
 
  KISS OF CLEAVAGE   25 Int.   77/650,857   16-Jan-2009   3,874,078  
09-Nov-2010   09-Nov-2020
 
  LACE DRESSING   25 Int.   789,497   27-Mar-1989   1,600,121   05-Jun-1990  
05-Jun-2020
 
  LACE TUXEDO   25 Int.   78/537,824   23-Dec-2004   3,345,167   27-Nov-2007  
27-Nov-2017
 
  LACY LUXURIES   IN 25   74/607,517   06-Dec-1994   1,952,806   30-Jan-1996  
30-Jan-2016
 
  LACY TEXTURES   IN 25   78/686,542   05-Aug-2005   3,120,363   25-Jul-2006  
25-Jul-2016
 
  LAVISH LIFT   IN 25   77/576,967   23-Sep-2008   3,729,608   22-Dec-2009  
22-Dec-2019
 
  LITTLE HUGGERS   IN 25   75/908,329   03-Feb-2000   2,568,133   07-May-2002  
07-May-2012
 
  LUXURY LIFT   25 Int.   77/413,807   05-Mar-2008   3,632,608   02-Jun-2009  
02-Jun-2019
 
  MADE WITH 100% COMFORT   25 Int.   77/337,819   27-Nov-2007   3,616,927  
05-May-2009   05-May-2019
 
  MAKING EVERY DAY EXQUISITE   25 Int.   78/733,385   14-Oct-2005   3,192,309  
02-Jan-2007   02-Jan-2017
 
  MAXIMIZE YOUR STYLE   25 Int.   77/729,414   05-May-2009   3,811,955  
29-Jun-2010   29-Jun-2020
 
  MEMORTECK   24 Int.   78/772,306   13-Dec-2005   3,270,116   24-Jul-2007  
24-Jul-2017
 
  MINIMIZE YOUR SHAPE   25 Int.   77/729,406   05-May-2009   3,811,954  
29-Jun-2010   29-Jun-2020
 
  MINIMIZE YOUR SHAPE MAXIMIZE YOUR STYLE   25 Int.   77/715,112   16-Apr-2009  
3,846,067   07-Sep-2010   07-Sep-2020
 
  NANCY GANZ   IN 25   74/712,708   08-Aug-1995   2,330,464   21-Mar-2000  
21-Mar-2020
 
  NEW DIMENSION   NA 39   96,774   09-May-1960   712,902   21-Mar-1961  
21-Mar-2011

      Tuesday, June 14, 2011   Page 85 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  NIP, TUCK AND BOOST   IN 25   74/632,591   10-Feb-1995   2,137,616  
17-Feb-1998   17-Feb-2018
 
  NO PINCHING. NO PROBLEM.   25 Int.   77/105,504   12-Feb-2007   3,528,202  
04-Nov-2008   04-Nov-2018
 
  NO SHOW. NO STRESS.   IN 25   77/129,956   13-Mar-2007            
 
  NO WEDGIES. NO WORRIES.   25 Int.   77/105,195   12-Feb-2007   3,528,201  
04-Nov-2008   04-Nov-2018
 
  NO WIRES. NO WEDGIES. NO WORRIES.   25 Int.   77/190,327   25-May-2007  
3,489,733   19-Aug-2008   19-Aug-2018
 
  NO WIRES. NO WORRIES.   IN 25   77/026,937   23-Oct-2006   3,298,624  
25-Sep-2007   25-Sep-2017
 
  NO WIRES. NO WORRIES. ALL WARNER'S   IN 25   78/488,033   22-Sep-2004  
3,136,847   29-Aug-2006   29-Aug-2016
 
  NOT SO INNOCENT NUDES   IN 25   74/521,854   03-May-1994   1,889,964  
18-Apr-1995   18-Apr-2015
 
  NOTHING BUT CURVES   25 Int.   77/546,117   13-Aug-2008   3,868,018  
26-Oct-2010   26-Oct-2020
 
  NOTHING WAISTED   25 Int.   85/118,443   30-Aug-2010            
 
  O (STYLIZED)   25 Int.   77/718,423   21-Apr-2009   3,698,894   20-Oct-2009  
20-Oct-2019
 
  O BY OLGA   25 Int.   77/554,728   25-Aug-2008            
 
  OLGA   25   78/383,020   12-Mar-2004   2,895,952   19-Oct-2004   19-Oct-2014
 
  OLGA   IN 25   291,418   19-Feb-1968   883,813   06-Jan-1970   06-Jan-2020
 
  OLGA COMFORT BACK   IN 25   75/460,650   01-Apr-1998   2,214,802   29-Dec-1998
  29-Dec-2018
 
  OLGA CURVES   25   78/443,354   29-Jun-2004   3,177,882   28-Nov-2006  
28-Nov-2016
 
  OLGA ENHANCEMENTS   25   78/617,766   27-Apr-2005   3,021,046   29-Nov-2005  
29-Nov-2015
 
  OLGA POSITIVELY FITTING   25 Int.   85/276,693   25-Mar-2011            
 
  OLGA SHAPING WITH STYLE   25 Int.   77/602,299   28-Oct-2008   3,726,489  
15-Dec-2009   15-Dec-2019
 
  OLGA SIGNATURE   25 Int.   77/535,865   31-Jul-2008   3,716,413   24-Nov-2009
  24-Nov-2019
 
  OLGA SMOOTH LIFT   25 Int.   77/584,221   02-Oct-2008            
 
  OLGA, THE FIGURE SOLUTIONS SPECIALIST   25   78/572,058   22-Feb-2005  
3,096,870   23-May-2006   23-May-2016
 
  OLGA-PETITES   IN 25   74/640,675   01-Mar-1995   1,994,756   20-Aug-1996  
20-Aug-2016

      Tuesday, June 14, 2011   Page 86 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  OLGA’S CHRISTINA   IN 25   814,390   24-Jul-1989   1,605,670   10-Jul-1990  
10-Jul-2020
 
  OLGA’S CHRISTINA   IN 25   468,326   02-Mar-1984   1,344,640   25-Jun-1985  
25-Jun-2015
 
  OLGA’S DISAPPEARING ACT   25 Int.   77/851,549   19-Oct-2009   3,884,106  
30-Nov-2010   30-Nov-2020
 
  OLGA’S SATIN EDGE   25 Int.   77/207,094   15-Jun-2007   3,384,603  
19-Feb-2008   19-Feb-2018
 
  OLGA’S SATIN INTRIGUE   25   78/322,508   03-Nov-2003   2,979,476  
26-Jul-2005   26-Jul-2015
 
  OLGA’S SIGNATURE SUPPORT   25   78/572,056   22-Feb-2005   3,102,256  
06-Jun-2006   06-Jun-2016
 
  PERFECT MEASURE   IN 25   85/323,201   17-May-2011            
 
  PERFECT MEASURE   IN 25   638,393   05-Jan-1987   1,457,559   15-Sep-1987  
15-Sep-2017
 
  PERFECT SUPPORT   IN 25   73/787,675   20-Mar-1989   1,694,478   16-Jun-1992  
16-Jun-2012
 
  PLUSHLINE   24 Int.   78/583,821   09-Mar-2005   3,163,942   24-Oct-2006  
24-Oct-2016
 
  PREVENTION IS KEY   IN 25   78/774,982   16-Dec-2005   3,266,307   17-Jul-2007
  17-Jul-2017
 
  SATIN COMFORT   25   78/925,826   10-Jul-2006   3,357,984   18-Dec-2007  
18-Dec-2017
 
  SATIN EDGE   25 Int.   77/020,394   13-Oct-2006   3,353,015   11-Dec-2007  
11-Dec-2017
 
  SATIN TUXEDO   25 Int.   78/363,203   05-Feb-2004   2,958,706   31-May-2005  
31-May-2015
 
  SEAMLESS BENEFITS   IN 25   78/262,687   16-Jun-2003   3,048,526   24-Jan-2006
  24-Jan-2016
 
  SECRET HUG   IN 25   74/108,983   25-Oct-1990   1,669,540   24-Dec-1991  
24-Dec-2011
 
  SECRET SHAPERS   IN 25   74/691,596   21-Jun-1995   1,973,050   07-May-1996  
07-May-2016
 
  SENSUOUS SOLUTION   IN 25   74/534,967   08-Jun-1994   1,953,727   30-Jan-1996
  30-Jan-2016
 
  SHEER SOLUTIONS   25 Int.   78/430,054   04-Jun-2004   3,091,230   09-May-2006
  09-May-2016
 
  SHEER TAPESTRY   IN 25   78/686,540   05-Aug-2005   3,117,197   18-Jul-2006  
18-Jul-2016
 
  SHINE-ON   25 Int.   77/214,498   25-Jun-2007   3,381,514   12-Feb-2008  
12-Feb-2018
 
  SIMPLY BLISS   25 Int.   77/794,138   31-Jul-2009            
 
  SIMPLY CLASSIC   IN 25   75/250,741   12-Feb-1997   2,464,073   26-Jun-2001  
26-Jun-2011
 
  SIMPLY DAISIES   25 Int.   78/565,831   11-Feb-2005   3,204,490   30-Jan-2007
  30-Jan-2017
 
  SIMPLY PERFECT   25 Int.   77/196,551   04-Jun-2007   3,339,211   20-Nov-2007
  20-Nov-2017

      Tuesday, June 14, 2011   Page 87 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  SLEEK UNDERNEATH   IN 25   78/913,633   21-Jun-2006   3,354,322   11-Dec-2007
  11-Dec-2017
 
  SMOOTH BACK   25 Int.   77/115,116   23-Feb-2007   3,528,224   04-Nov-2008  
04-Nov-2018
 
  SMOOTH BENEFITS   25 Int.   78/438,356   21-Jun-2004   3,160,042   17-Oct-2006
  17-Oct-2016
 
  SMOOTH LOOK   IN 25   77/054,969   01-Dec-2006   3,531,558   11-Nov-2008  
11-Nov-2018
 
  SO COMFORTABLE   25 Int.   78/388,200   22-Mar-2004   3,046,914   17-Jan-2006
  17-Jan-2016
 
  SO MANY PEOPLE OUT THERE FOCUSED ON CHANGING THE BODIES. WE DECIDED TO CHANGE
THE BRA   25 Int.   78/780,298   23-Dec-2005   3,455,419   24-Jun-2008  
24-Jun-2018
 
  SOME THINGS ARE TOO GOOD TO HIDE   25 Int.   78/389,043   23-Mar-2004  
3,033,036   20-Dec-2005   20-Dec-2015
 
  STRICTLY SECRET   IN 25   251,881   28-Feb-1980   1,164,736   11-Aug-1981  
11-Aug-2011
 
  SUDDENLY SEAMLESS   IN 25   78/262,683   16-Jun-2003   2,915,260   28-Dec-2004
  28-Dec-2014
 
  SUDDENLY SHAPELY   IN 25   74/362,513   25-Feb-1993   1,920,943   19-Sep-1995
  19-Sep-2015
 
  SUDDENLY SLIM   IN 25   115,372   10-Mar-1961   726,021   02-Jan-1962  
02-Jan-2012
 
  SUDDENLY SLIM   25 Int.   78/641,994   02-Jun-2005   3,178,468   28-Nov-2006  
28-Nov-2016
 
  SUDDENLY SMOOTH   IN 25   441,843   21-Nov-1972   976,882   15-Jan-1974  
15-Jan-2014
 
  SUDDENLY SMOOTH   25 Int.   85/082,659   12-Jul-2010            
 
  SUPER CROSS   IN 25   276,827   05-Sep-1980   1,192,566   23-Mar-1982  
23-Mar-2012
 
  SUPREME SUPPORT   24   78/943,183   02-Aug-2006   3,321,809   23-Oct-2007  
23-Oct-2017
 
  SVELTE BELTS   IN 25   78/767,820   06-Dec-2005   3,165,195   31-Oct-2006  
31-Oct-2016
 
  TEMPTRESSE   25 Int.   78/393,356   30-Mar-2004   2,974,623   19-Jul-2005  
19-Jul-2015
 
  THE BODY SOLUTION   IN 25   205,769   02-Mar-1979   1,145,837   13-Jan-1981  
13-Jan-2011
 
  THE END!   IN 25   72,767   24-Dec-1975   1,057,722   01-Feb-1977  
01-Feb-2017
 
  THIS IS NOT A BRA   25 Int.   77/777,797   09-Jul-2009   3,935,088  
22-Mar-2011   22-Mar-2021
 
  TODAY’S TAPESTRY   25 Int.   78/740,569   26-Oct-2005   3,299,474  
25-Sep-2007   25-Sep-2017

      Tuesday, June 14, 2011   Page 88 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  TOO SHEER TO SHOW   25 Int.   78/615,803   25-Apr-2005   3,262,464  
10-Jul-2007   10-Jul-2017
 
  TOUCH OF FLOWERS   25 Int.   78/565,825   11-Feb-2005   3,206,772  
06-Feb-2007   06-Feb-2017
 
  TUMM-EE-BREEF   NA 39   201,139   02-Sep-1964   810,156   21-Jun-1966  
21-Jun-2016
 
  ULTIMATE BACK SMOOTHER   25 Int.   77/636,283   18-Dec-2008   3,874,045  
09-Nov-2010   09-Nov-2020
 
  UNDER EVERY GREAT WOMAN   IN 25   78/233,262   02-Apr-2003   2,983,880  
09-Aug-2005   09-Aug-2015
 
  UNDER LOCK AND KEY   IN 25   78/479,932   08-Sep-2004   3,130,875  
15-Aug-2006   15-Aug-2016
 
  UNSLIPPABLES   IN 25   75/161,655   06-Sep-1996   2,451,158   15-May-2001  
15-May-2011
 
  VOILETTE   25 Int.   78/396,978   06-Apr-2004   3,059,558   14-Feb-2006  
14-Feb-2016
 
  W STAR DESIGN   25 Int.   77/900,093   23-Dec-2009            
 
  WARNACO   NA 39   431,024   27-Jul-1972   984,559   21-May-1974   21-May-2014
 
  WARNER’S   NA 39   182,276   20-Jun-1923   179,292   05-Feb-1924   05-Feb-2014
 
  WARNER’S   NA 39   13,885   24-Oct-1905   50,062   27-Feb-1906   27-Feb-2016
 
  WARNER’S   IN 25   716,258   14-Mar-1988   1,524,600   14-Feb-1989  
14-Feb-2019
 
  WARNER’S   NA 39   189,993   21-Dec-1923   197,535   21-Apr-1925   21-Apr-2015
 
  WARNER’S   35 Int.,   78/145,173   18-Jul-2002   3,218,501   13-Mar-2007  
13-Mar-2017
 
  WARNER’S ALL DAY FIT   IN 25   77/156,575   13-Apr-2007   3,489,601  
19-Aug-2008   19-Aug-2018
 
  WARNER’S BODY BEWARE   IN 25   75/087,846   15-Apr-1996   2,035,808  
04-Feb-1997   04-Feb-2017
 
  WARNER’S BODY BRILLIANCE   25 Int.   77/199,372   06-Jun-2007   3,339,212  
20-Nov-2007   20-Nov-2017
 
  WARNER’S FALL IN LUXE   25 Int.   85/214,626   11-Jan-2011            
 
  WARNER’S FEEL IT. BELIEVE IT. LOVE IT.   25 Int.   85/093,101   26-Jul-2010  
         
 
  WARNER’S FLEX REVOLUTION   25 Int.   77/956,651   11-Mar-2010   3,952,215  
26-Apr-2011   26-Apr-2021
 
  WARNER’S FREEDOM BACK   25 Int.   77/656,332   26-Jan-2009   3,929,072  
08-Mar-2011   08-Mar-2021
 
  WARNER’S FRIDAY’S BRA   25 Int.   75/155,900   26-Aug-1996   2,422,425  
23-Jan-2001   23-Jan-2021

      Tuesday, June 14, 2011   Page 89 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  WARNER’S LACE HUGGERS   25 Int.   78/363,193   05-Feb-2004   2,986,479  
16-Aug-2005   16-Aug-2015
 
  WARNER’S NAKED LACE   25 Int.   85/285,044   04-Apr-2011            
 
  WARNER’S SHAPING CAMISOLE   IN 25   77/464,033   02-May-2008            
 
  WARNER’S SHAPING MADE SIMPLE   25 Int.   77/546,314   13-Aug-2008   3,716,477
  24-Nov-2009   24-Nov-2019
 
  WARNER’S SIMPLY PERFECT   IN 25   74/575,963   20-Sep-1994   1,918,084  
12-Sep-1995   12-Sep-2015
 
  WARNER’S SLEEK PEEK   IN 25   85/323,192   17-May-2011            
 
  WARNER’S TRADE DRESS - COLOR ORANGE   25 Int.   77/485,038   28-May-2008  
3,694,346   06-Oct-2009   06-Oct-2019
 
  WARNER’S W STAR DESIGN   25 Int.   77/900,107   23-Dec-2009            
 
  WARNER’S WHISPERLITES   25 Int.   78/566,432   14-Feb-2005   3,166,415  
31-Oct-2006   31-Oct-2016
 
  WARNER’S WITHOUT A STITCH   IN 25   78/262,689   16-Jun-2003   2,899,656  
02-Nov-2004   02-Nov-2014
 
  WHAT A LIFT   IN 25   75/875,642   20-Dec-1999   2,450,241   08-May-2001  
08-May-2021
 
  WHAT YOU UNCOVER IS UP TO YOU   25 Int.   77/966,927   24-Mar-2010            
 
  WIRE FREEDOM   25 Int.   77/214,505   25-Jun-2007   3,528,465   04-Nov-2008  
04-Nov-2018
 
  WITHOUT A STITCH   IN 25   77/870,205   11-Nov-2009   3,810,652   29-Jun-2010
  29-Jun-2020
 
  WONDER-WEAR   IN 25   74/666,534   26-Apr-1995   1,994,931   20-Aug-1996  
20-Aug-2016
 
  WONDER-WEAR   NA 41   24,259   24-Dec-1906   61,489   26-Mar-1907  
26-Mar-2017
 
  YOUNG ATTITUDES   IN 25   74/431,518   01-Sep-1993   1,894,638   16-May-1995  
16-May-2015
 
  YOUR EVERYDAY INDULGENCE   IN 25   77/018,142   10-Oct-2006   3,362,937  
01-Jan-2008   01-Jan-2018
 
  YOUR FULL FIGURE INDULGENCE   25 Int.   77/763,189   18-Jun-2009            

      Tuesday, June 14, 2011   Page 90 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Uruguay
                           
 
                           
 
  BODYSLIMMERS   IN 25   314.440   08-Jul-1999   314.440   29-Feb-2000  
28-Feb-2020
 
  BODYSLIMMERS NANCY GANZ   25 Int.   314.441   08-Jul-1999   314.441  
15-Jun-2000   15-Jun-2020
 
  NANCY GANZ   IN 25   314.442   08-Jul-1999            
 
  OLGA   25 Int.   257,116   22-Sep-1992   257,116   11-Nov-1994   11-Nov-2014
 
  PEPPERMINT   25 Int.   423.294   16-May-2011            
 
  PINKU AND DESIGN   25 Int.   423.298   16-May-2011            
 
  WARNER’S   24 Int., 25 Int.   179,172   29-Jan-1981   245,248   19-May-1992  
19-May-2012
 
  WARNER’S (SCRIPT)   NA 4           330544   31-May-1991   31-May-2021
 
  YOUNG ATTITUDES   25 Int.   423.297   16-May-2011            
 
                           
Uzbekistan
                           
 
                           
 
  BODYSLIMMERS   IN 25   MBGU99004273   20-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   MBGU99004293   20-May-1999            
 
  NANCY GANZ   IN 25   MB GU 990042   20-May-1999            
 
  WARNACO   IN 9, IN 16   MBGU96006123   29-Apr-1996   6256   28-Apr-1997  
29-Apr-2016
 
                           
Vanuatu
                           
 
                           
 
  WARNER’S (SCRIPT)   IN 25       19-May-1924   734   09-Sep-1993   19-May-2018

      Tuesday, June 14, 2011   Page 91 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Venezuela
                           
 
                           
 
  BODY NANCY GANZ   25 Int.   2003-014623   09-Oct-2003   P256113   01-Nov-2004
  01-Nov-2014
 
  BODYSLIMMERS   25 Int.   10.533-99   17-Jun-1999   P-218097   25-Feb-2000  
25-Feb-2025
 
  BODYSLIMMERS NANCY GANZ   25 Int.   16.298-99   21-Sep-1999   P-227037  
07-Jul-2000   07-Jul-2025
 
  LA FORMA MAS BELLA   NA 39   8699-94   05-Jun-1995   744-L   27-Feb-1975  
27-Feb-2015
 
  NANCY GANZ   25 Int.   10.534-99   17-Jun-1999   P-218098   25-Feb-2000  
25-Feb-2025
 
  OLGA   25 Int.   8850-76   08-Dec-1976   89,988   26-Mar-1979   26-Mar-2014
 
  OLGA TREASURES   25 Int.   8747-95   20-Jun-1995   P-191225   23-Aug-1996  
23-Aug-2016
 
  PINKU AND DESIGN   25 Int.   2010-016879   08-Oct-2010            
 
  SECRET SHAPERS   IN 25   1996-001347   01-Feb-1996   P-197349   09-May-1997  
09-May-2017
 
  WARNER’S   NA 39   4435-86   11-Apr-1986   147,648-F   26-May-1992  
26-May-2017
 
  YOUNG ATTITUDES   25 Int.   2003-014773   13-Oct-2003   P2256134   01-Nov-2004
  01-Nov-2014
 
                           
Viet Nam
                           
 
                           
 
  BODYSLIMMERS   IN 25   N99/1737   01-Jul-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   N99/1739   01-Jul-1999            
 
  NANCY GANZ   IN 25   N99/1738   01-Jul-1999            
 
  NANCYGANZ.COM   IN 38, IN 42   N-2021/97   22-May-1997   28931   11-Dec-1998  
22-May-2017
 
  OLGA   25 Int.   11086N-78193   10-Mar-1993   10,826   13-Jan-1994  
10-Mar-2013
 
  WARNACO   IN 16, IN 38, IN 42   N-2167/96   31-May-1996   24 226   31-May-1996
  31-May-2016
 
  WARNACO   IN 25   N48349526004   16-Nov-1995   22036   23-Aug-1996  
16-Nov-2015
 
  WARNACO.COM   38 Int., 42 Int.   N-2025/97   22-May-1997   29025   16-Dec-1998
  22-May-2017
 
  WARNER’S   IN 25   11088N-78393   10-Mar-1993   9533   15-Nov-1993  
10-Mar-2013

      Tuesday, June 14, 2011   Page 92 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Virgin Islands (British)
                           
 
                           
 
  BODYSLIMMERS   25 Int.   3542   06-Sep-2000   3542   06-Sep-2000   06-Sep-2014
 
  BODYSLIMMERS NANCY GANZ   IN 25   3540   06-Sep-2000   3540   06-Sep-2000  
06-Sep-2014
 
  NANCY GANZ   25 Int.   3539   06-Sep-2000   3539   06-Sep-2000   06-Sep-2014
 
  OLG   25 Int.           1236   31-Aug-1993   10-Sep-2016
 
  WARNER’S (SCRIPT)   NA 38           1237   31-Aug-1993   19-May-2018
 
                           
Yemen, Republic of
                           
 
                           
 
  NANCYGANZ.COM   IN 42   10437   19-May-1997   8909   20-Sep-1998   19-May-2017
 
  NANCYGANZ.COM   IN 35   10428   19-May-1997   8903   20-Sep-1998   19-May-2017
 
  NANCYGANZ.COM   IN 38   10451   19-May-1997   9117   20-Sep-1998   19-May-2017
 
  OLGA   25 Int.   1779   09-Jun-1993   5726   08-Nov-1995   09-Jun-2013
 
  WARNACO   IN 42   8658   23-Apr-1996   7263   18-Jun-1997   23-Apr-2016
 
  WARNACO   IN 25   8656   23-Apr-1996   7289   18-Jun-1997   23-Apr-2016
 
  WARNACO   IN 38   8657   23-Apr-1996   7251   18-Jun-1997   23-Apr-2016
 
  WARNACO   IN 16   8655   23-Apr-1996   7262   18-Jun-1997   23-Apr-2016
 
  WARNACO.COM   IN 38   10434   19-May-1997   8906   20-Sep-1998   19-May-2017
 
  WARNACO.COM   IN 35   10449   19-May-1997   9092   20-Sep-1998   19-May-2017
 
  WARNACO.COM   IN 42   10423   19-May-1997   8898   20-Sep-1998   19-May-2017
 
  WARNER’S   25 Int.   1777   09-Jun-1993   5724   08-Nov-1995   09-Jun-2013
 
                           
Zambia
                           
 
                           
 
  OLGA   IN 25   279/92   10-Sep-1992   279/92   10-Sep-1992   10-Sep-2013
 
  WARNER’S   IN 25   280/92   10-Sep-1992   280/92   10-Sep-1992   10-Sep-2013

      Tuesday, June 14, 2011   Page 93 of 94

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Zanzibar
                           
 
                           
 
  OLGA   NA 38   77/92   26-Aug-1992   797/99   26-Aug-1992   26-Aug-2020
 
  WARNER’S   IN 38   78/92   26-Aug-1992   798/99   26-Aug-1992   26-Aug-2020
 
                           
Zimbabwe
                           
 
  OLGA   25 Int.   955/92   08-Sep-1992   955/92   08-Sep-1992   08-Sep-2012
 
  WARNER’S   IN 25   956/92   08-Sep-1992   956/92   08-Sep-1992   08-Sep-2012

      Tuesday, June 14, 2011   Page 94 of 94

 

 



--------------------------------------------------------------------------------



 



1.B. Warnaco Swimwear, Inc.
and Warnaco Swimwear
Products, Inc. — Trademark
Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



WARNACO SWIMWEAR TRADEMARKS

                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
Canada
                           
 
                           
 
  BEACH’N BEYOND   NA   1159478   19-Nov-2002   701457   22-Nov-2007  
22-Nov-2022
 
  BEACHERS   NA N/A   859,015   17-Oct-1997   499332   26-Aug-1998   26-Aug-2013
 
  SOLAR FLEX   NA N/A   484,667   25-Mar-1982   277,580   11-Mar-1983  
11-Mar-2013
 
                           
Hong Kong
                           
 
                           
 
  UNDERWETS   IN 25   92/9693   02-Apr-1992   4443/1994   02-Apr-1992  
02-Apr-2013
 
                           
Mexico
                           
 
                           
 
  BEACH’N BEYOND   NA   664715   02-Jul-2004   844862   28-Jul-2004  
02-Jul-2014
 
                           
New Zealand
                           
 
                           
 
  UNDERWETS (STYLIZED)   IN 25   209,831   29-Apr-1991   209,831   29-Apr-1991  
29-Apr-2012
 
                           
United States of America
                           
 
                           
 
  BEACH’N BEYOND   IN 25   73/031,832   12-Sep-1974   1,019,457   02-Sep-1975  
02-Sep-2015
 
  BEGIN TO SWIM (STYLIZED) & DESIGN   IN 28   75/588,242   13-Nov-1998  
2,525,546   01-Jan-2002   01-Jan-2012
 
  EVERYBODY TANK   25 Int.   78/904,112   08-Jun-2006   3,332,689   06-Nov-2007
  06-Nov-2017
 
  HYDRO SPEX   IN 28   75/912,905   08-Feb-2000   2,490,239   18-Sep-2001  
18-Sep-2011

      Tuesday, June 14, 2011   Page 1 of 1

 

 



--------------------------------------------------------------------------------



 



2. Copyrights

 

 



--------------------------------------------------------------------------------



 



2.A. Warnaco Inc. and
Warnaco U.S., Inc. —
Copyright Applications /
Registrations

 

 



--------------------------------------------------------------------------------



 



WARNACO U.S., INC. COPYRIGHTS

                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
United States of America
                           
 
                           
 
  CR: INTIMATE TOUCH               VA 938-042   05-Nov-1998    
 
  CR: PRINTED FLORAL DESIGN               VAu 956-00   17-Sep-2007    
 
  CR: HEARTS & SWIRL DESIGN   NA N/A   N/A   27-Jun-1996   VAU 371-62  
27-Jun-1996   31-Dec-2046

      Friday, June 10, 2011   Page 1 of 1

 

 



--------------------------------------------------------------------------------



 



2.B. Warnaco Swimwear, Inc.
— Copyright Applications /
Registrations

 

 



--------------------------------------------------------------------------------



 



WARNACO SWIMWEAR COPYRIGHTS

                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
United States of America
                           
 
                           
 
  CR: ALLIGATOR DESIGN FOR ANIMAL SHAPED GOGGLES               VA1029659  
13-Jan-2000   31-Dec-2094
 
  CR: CRAB DESIGN FOR ANIMAL SHAPED GOGGLES               VA1045256  
13-Jan-2000   31-Dec-2094
 
  CR: DOLPHIN DESIGN FOR ANIMAL SHAPED GOGGLES               VA1029771  
31-Jan-2000   31-Dec-2094
 
  CR: FISH DESIGN FOR ANIMAL SHAPED GOGGLES               VA1029773  
31-Jan-2000   31-Dec-2094
 
  CR: FISH FUN KICKBOARD       NONE   08-Jun-1999   VA980-278   08-Jun-1999  
31-Dec-2092
 
  CR: FLAMINGO DESIGN FOR ANIMAL SHAPED GOGGLES               VA1029660  
13-Jan-2000   31-Dec-2094
 
  CR: OCTOPUSS DESIGN FOR ANIMAL SHAPED GOGGLES               VA1029661  
13-Jan-2000   31-Dec-2094
 
  CR: PARROT DESIGN FOR ANIMAL SHAPED GOGGLES               VA1022643  
12-Jan-2000    
 
  CR: SEAHORSE DESIGN FOR ANIMAL SHAPED GOGGLES               VA1025878  
14-Jan-2000   31-Dec-2093
 
  CR: SHARK DESIGN FOR ANIMAL SHAPED GOGGLES               VA1022644  
12-Jan-2000    
 
  CR: SHARK FUN KICKBOARD       NONE   08-Jun-1999   VA980-280   08-Jun-1999  
31-Dec-2092
 
  CR: TOUCAN DESIGN FOR ANIMAL SHAPED GOGGLES               VA1025879  
14-Jan-2000   31-Dec-2093
 
  CR: TURTLE DESIGN FOR ANIMAL SHAPED GOGGLES               VA1025876  
14-Jan-2000   31-Dec-2092

      Friday, June 10, 2011   Page 1 of 2

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   Fil Date
  Reg No.   Reg. Date   Renewal
 
  CR: TURTLE FUN KICKBOARD       NONE   08-Jun-1999   VA 980-277   08-Jun-1999  
31-Dec-2092
 
  CR: WHALE DESIGN FOR ANIMAL SHAPED GOGGLES               VA 1022645  
12-Jan-2000    

      Friday, June 10, 2011   Page 2 of 2

 

 



--------------------------------------------------------------------------------



 



3. Patents

 

 



--------------------------------------------------------------------------------



 



3.A. Warnaco Swimwear,
Inc. — Patent Applications /
Registrations

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 1

Country: Canada

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-03841/
  DES   128869       128869   Granted
Canada
      05-Dec-2008       05-Nov-2009   05-Nov-2019
 
                    Old Client Code: WASI

Title: KICKBOARD (CANADA)
 
                   
100102-04038/
  ORD   2,732,841           Pending
Canada
      25-Feb-2011            
 
                    Old Client Code: WASI

Title: CUSTOMIZABLE EYEWEAR (CANADA)

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 2

Country: Mexico

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-03840/
  DES   MX/F/2008/003002           Pending
Mexico
      09-Dec-2008            
 
                    Old Client Code: WASI

Title: KICKBOARD (MEXICO)
 
                   
100102-04039/
  ORD   MX/A/2011/004936           Pending
Mexico
      10-May-2011            
 
                    Old Client Code: WASI

Title: CUSTOMIZABLE EYEWEAR (MEXICO)

 

 



--------------------------------------------------------------------------------



 



Friday, June 10, 2011   Patent List   Page: 3 Country: United States of America
       

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-00381/
  ORD   07/911,755       5,347,656   Granted
United States of America
      10-Jul-1992       20-Sep-1994   10-Jul-2012
 
                    Old Client Code: AUTH

 
                    Title: FIGURE ENHANCING BATHSUIT

 
                   
100102-01738/
  ORD   08/611,652       5,643,149   Granted
United States of America
      06-Mar-1996       01-Jul-1997   06-Mar-2016
 
                    Old Client Code: AUTH

 
                    Title: FITNESS ROPE

 
                   
100102-01943/A
  ORD   08/719,458       5,675,842   Granted
United States of America
      25-Sep-1996       14-Oct-1997   25-Sep-2016
 
                    Old Client Code: AUTH
  Title: PANTS WITH TWO WAISTBANDS

 
                   
100102-01954/DA
  DES   29/060,669       DES.393,273   Granted
United States of America
      03-Oct-1996       07-Apr-1998   07-Apr-2012
 
                    Old Client Code: AUTH

 
                    Title: FRONT PIECE FOR SWIM GOGGLES (III)

 
                   
100102-01955/DA
  DES   29/060,668       DES.394,275   Granted
United States of America
      03-Oct-1996       12-May-1998   12-May-2012
 
                    Old Client Code: AUTH

 
                    Title: FRONT PIECE FOR SWIM GOGGLES (II)

 
                   
100102-01956/DA
  DES   29/060,657       DES.393,649   Granted
United States of America
      03-Oct-1996       21-Apr-1998   21-Apr-2012
 
                    Old Client Code: AUTH

 
                    Title: FRONT PIECE FOR SWIM GOGGLES (I)

 
                   
100102-02793/D
  DES   29/082,628       D424,279   Granted
United States of America
      06-Jan-1998       09-May-2000   09-May-2014
 
                    Old Client Code: AUTH

 
                    Title: UPPER BACK PORTION OF STRETCH BATHING SUIT


 

 



--------------------------------------------------------------------------------



 



Friday, June 10, 2011   Patent List   Page: 4 Country: United States of America
       

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-02872/P
  ORD   08/408,894       5,820,526   Granted
United States of America
      22-Mar-1995       13-Oct-1998   13-Oct-2015
 
                    Old Client Code: AUTH

 
                    Title: EXERCISE APPARATUS

 
                   
100102-02873/
  ORD   07/669,177       5,468,200   Granted
United States of America
      14-Mar-1991       21-Nov-1995   21-Nov-2012
 
                    Old Client Code: AUTH

 
                    Title: WEIGHTED EXERCISE GLOVE HAVING WEBBED FINGERS

 
                   
100102-02891/D
  DES   29/091,398       D410,132   Granted
United States of America
      29-Jul-1998       25-May-1999   25-May-2013
 
                    Old Client Code: AUTH

 
                    Title: INFLATED AIR BELT

 
                   
100102-02921/D
  DES   29/101,063       D423,547   Granted
United States of America
      24-Feb-1999       25-Apr-2000   25-Apr-2014
 
                    Old Client Code: AUTH

 
                    Title: ELASTIC GOGGLE

 
                   
100102-03181/
  ORD   10/055,304   US 2004-0218286 A1   7,052,127   Granted
United States of America
      23-Jan-2002   04-Nov-2004   30-May-2006   26-Feb-2022
 
                    Old Client Code: AUTH

 
                    Title: ONE-PIECE INTEGRALLY-FORMED GOGGLES

 
                   
100102-03800/
  PDS   29/320,573       D590,470   Granted
United States of America
      30-Jun-2008       14-Apr-2009   14-Apr-2023
 
                    Title: KICKBOARD

 
                   
100102-03810/
  PRI   12/164,211           Pending
United States of America
      30-Jun-2008            
 
                    Old Client Code: WASI

 
                    Title: SWIM FIN


 

 



--------------------------------------------------------------------------------



 



Friday, June 10, 2011   Patent List   Page: 5 Country: United States of America
       

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-03849/
  PRI   12/425,012           Pending
United States of America
      16-Apr-2009            
 
                    Old Client Code: WASI

 
                    Title: WIRE-FREE BRASSIERE

 
                   
100102-03850/
  PDS   29/335,492           Pending
United States of America
      16-Apr-2009            
 
                    Old Client Code: WASI

 
                    Title: BRASSIERES

 
                   
100102-03899/
  PRI   12/782,884           Pending
United States of America
      19-May-2010            
 
                    Old Client Code: WASI

 
                    Title: CUSTOMIZABLE EYEWEAR

 
                   
100102-04008/
  ORD   10/052,000       6,568,975   Granted
United States of America
      16-Jan-2002       27-May-2003   16-Jan-2022
 
                    Old Client Code: WASI

 
                    Title: STAGED EXPANDABLE SWIM FIN


 

 



--------------------------------------------------------------------------------



 



3.B. Warnaco — Patent
Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 1               Country:
France        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04050/D
  DES   96/2297       96/2297   Granted
France
      16-Apr-1996       16-Apr-1996   16-Apr-2046

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 2               Country:
Germany        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04051/D
  DES   M9603531.5       M9603531.5   Granted
Germany
      17-Apr-1996       18-Oct-1996   17-Apr-2016

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 3               Country:
Italy        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04054/D
  DES   TO96O000082           Pending
Italy
      15-Apr-1996            

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 4               Country:
Japan        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04069/D
  DES   8-010876   1098458   1098458   Granted
Japan
      17-Apr-1996   22-Jan-2001   17-Nov-2000   17-Nov-2015
 
                    Old Client Code: WARN

 
                    Title: UNDERGARMENT (WOMEN’S BIKINI)

 
                   
100135-04173/D
  DES   08-010877   1098459   1098459   Granted
Japan
      17-Apr-1996   22-Jan-2001   17-Nov-2000   17-Nov-2015
 
                    Old Client Code: WARN

 
                    Title: UNDERGARMENT (WOMAN’S BRIEF-FIGS. 3 & 4)

 
                   
100135-04179/D
  DES   08-010883       1098458-1   Granted
Japan
      17-Apr-1996       13-Apr-2001   13-Apr-2016

Old Client Code: WARN
Title: UNDERGARMENT (WOMAN’S HIGH LEG BRIEF-FIGS. 15 & 16)

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 5               Country:
Kuwait        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04072/D
  DES   DA 9/96           Pending
Kuwait
      16-Apr-1996            

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



         
 
       
Friday, June 10, 2011
  Patent List   Page: 6
 
       
    Country: Lebanon
       

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04074/D
  DES   95-01-098489           Pending
Lebanon
      10-Apr-1996            

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 7               Country:
Nepal        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04078/D
  DES   2624/053           Pending
Nepal
      15-Apr-1996            

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 8               Country:
Qatar        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04083/D
  DES   N/A    5171   N/A   Granted
Qatar
      04-Jul-1996   04-Jul-1996   04-Jul-1996    

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 9               Country:
Saudi Arabia        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04085/D
  DES   N/A   10407/7122   10407/7122   Granted
Saudi Arabia
      21-Dec-1996   21-Dec-1996   21-Dec-1996    

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



         
 
       
Friday, June 10, 2011
  Patent List   Page: 10
 
       
    Country: Singapore
       

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-03535/D
  DES   N/A       N/A   Granted
Singapore
      03-Oct-1996   31-Jan-1997   31-Jan-1997   17-Oct-2020

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 11               Country:
Spain        

                          Client-Matter/Subcase   Case   Application  
Publication   Patent   Status Country Name   Type   Number/Date   Number/Date  
Number/Date   Expiration Date
100135-04056/D
  DES   137,283       137,283     Granted
Spain
      17-Apr-1996       07-Mar-1997   07-Mar-2017

Old Client Code: WARN
Title: UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



         
 
       
Friday, June 10, 2011
  Patent List   Page: 12
 
       
    Country: Thailand
       

                          Client-Matter/Subcase   Case   Application    
Publication   Patent   Status Country Name   Type   Number/Date     Number/Date
  Number/Date   Expiration Date
100135-04090/D
  DES   030911     48831       Published
Thailand
      17-Apr-1996   08-Jan-2002        

Old Client Code: WARN
Title: UNDERGARMENT (FIGURES 1, 2 & 2A)

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 13

Country: United Kingdom

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04058/D
  DES   2,055,615       2,055,615   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WAUS

Title: UNDERGARMENT
 
                   
100135-04159/D
  DES   2,055,616       2,055,616   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 3 & 4)
 
                   
100135-04160/D
  DES   2,055,617   2,055,617   2,055,617   Granted
United Kingdom
      17-Apr-1996   28-Aug-1996   28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 5 & 6)
 
                   
100135-04161/D
  DES   2,055,618       2,055,618   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 7 & 8)
 
                   
100135-04162/D
  DES   2,055,619       2,055,619   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 9 & 10)            
100135-04163/D
  DES   2,055,620       2,055,620   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 11 & 12)
 
                   
100135-04164/D
  DES   2,055,621       2,055,621   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 13 & 14)

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 14

Country: United kingdom

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04165/D
  DES   2,055,622       2,055,622   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
 
                    Old Client Code: WARN

Title: UNDERGARMENT (FIGS. 15 & 16)

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 15

Country: United States of America

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-02157/DA
  DES   29/039,284       DES.381,188   Granted
United States of America
      17-May-1995       22-Jul-1997   22-Jul-2011
 
                    Old Client Code: WARN

Title: BACK OF A SPORTS BRA
 
                   
100135-02887/A
  ORD   08/450,550       5,954,564   Granted
United States of America
      25-May-1995       21-Sep-1999   21-Sep-2016
 
                    Old Client Code: GANZ

Title: UNDERGARMENT WITH NATURAL FEELING BUTTOCK SUPPORT
 
                   
100135-02888/A
  ORD   08/450,549       5,902,170   Granted
United States of America
      25-May-1995       11-May-1999   11-May-2016
 
                    Old Client Code: WARN

Title: BODY SHAPING UNDERGARMENT
 
                   
100135-03100/D
  DES   29/045,336       D,440,027   Granted
United States of America
      17-Oct-1995       10-Apr-2001   10-Apr-2015
 
                    Old Client Code: WARN

Title: UNDERGARMENT
 
                   
100135-04780/D
  DES   29/088,015       D,419,795   Granted
United States of America
      13-May-1998       01-Feb-2000   01-Feb-2014
 
                    Old Client Code: GANZ

Title: DISPLAY RACK (SINGLE)
 
                   
100135-04781/D
  DES   29/088,016       D,414,624   Granted
United States of America
      13-May-1998       05-Oct-1999   05-Oct-2013
 
                    Old Client Code: GANZ

Title: DISPLAY RACK (DOUBLE CONVEX)
 
                   
100135-04782/D
  DES   29/088,017       D,415,368   Granted
United States of America
      13-May-1998       19-Oct-1999   19-Oct-2013
 
                    Old Client Code: GANZ

Title: DISPLAY RACK (SINGLE)

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 16

Country: United States of America

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-05781/
  ORD   09/386,750           Allowed
United States of America
      31-Aug-1999            
 
                    Old Client Code: WAUS

Title: DISPROPORTIONATE PANTS
 
                   
100135-06129/
  ORD   09/598,118   6,203,400       Granted
United States of America
      21-Jun-2000   20-Mar-2001       21-Jun-2020
 
                    Old Client Code: WAUS

Title: PUSH-IN UNDERWIRE BRA
 
                   
100135-06130/
  DES   29/124,181   D452,601       Granted
United States of America
      01-Jun-2000   01-Jan-2002       01-Jan-2016
 
                    Old Client Code: WAUS

Title: UNDERWIRE BRA
 
                   
100135-06300/
  CON   09/693,718   6,375,538       Granted
United States of America
      20-Oct-2000   23-Apr-2002       21-Jun-2020
 
                    Title: PUSH-IN UNDERWIRE BRA

 
                   
100135-10762/
  PRI   12/328,008           Pending
United States of America
      04-Dec-2008            
 
                    Old Client Code: WARN

Title: BRASSIERE WITH IMPROVED SIDE PANEL CONSTRUCTION
 
                   
100135-10924/
  CIP   13/097,518           Pending
United States of America
      29-Apr-2011            
 
                    Old Client Code: WARN

Title: IMPROVED FLEXIBLE BRASSIERE

 

 



--------------------------------------------------------------------------------



 



3.C. Warnaco / Olga — Patent
Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 1

Country: Canada

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100141-00161/
  ORD   2,078,760       2,078,760   Granted
Canada
      21-Sep-1992       09-Apr-1996   21-Sep-2012
 
                    Old Client Code: WAOL

Title: BACKLESS BUST-SUPPORTING UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



          Friday, June 10, 2011   Patent List   Page: 2

Country: United States of America

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100141-00154/
  ORD   07/765,586       5,162,015   Granted
United States of America
      25-Sep-1991       10-Nov-1992   25-Sep-2011
 
                    Old Client Code: WAOL

Title: BACKLESS BUST-SUPPORTING UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



3.D. Warnaco / Speedo —
Patent Applications /
Registrations

 

 



--------------------------------------------------------------------------------



 



Friday, June 10, 2011   Patent List   Page: 1                Country: Canada    
   

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100146-00039/
  DES   111604       111604   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE FIN

 
                   
100146-00040/
  DES   111605       111605   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE BAR

 
                   
100146-00041/
  DES   111607       111607   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE CUFF

 
                   
100146-00042/
  DES   111606       111606   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
 
                    Old Client Code: WASI

 
                    Title: HAND-WRIST SWIM EXERCISE DEVICE


 

 



--------------------------------------------------------------------------------



 



Friday, June 10, 2011   Patent List   Page: 2                Country: Mexico    
   

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100146-00035/
  DES   2005/001127           Pending
Mexico
      11-Aug-2005            
 
                    Old Client Code: WASI

 
                    Title: HAND-WRIST SWIM EXERCISE DEVICE

 
                   
100146-00036/
  DES   2005/001126       21407   Granted
Mexico
      11-Aug-2005       22-Dec-2006   11-Aug-2020
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE CUFF

 
                   
100146-00037/
  DES   2005/001125       21408   Granted
Mexico
      11-Aug-2005       22-Aug-2006   11-Aug-2020
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE BAR

 
                   
100146-00038/
  DES   2005/001359           Pending
Mexico
      14-Sep-2005            
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE FIN


 

 



--------------------------------------------------------------------------------



 



Friday, June 10, 2011   Patent List   Page: 3                 Country: United
States of America        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100146-00031/
  DES   29/223,352       D526,690   Granted
United States of America
      11-Feb-2005       15-Aug-2006   15-Aug-2020
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE BAR

 
                   
100146-00032/
  DES   29/225,324       D553,218   Granted
United States of America
      15-Mar-2005       16-Oct-2007   16-Oct-2021
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE FIN

 
                   
100146-00033/
  DES   29/223,351       D521,578   Granted
United States of America
      11-Feb-2005       23-May-2006   23-May-2020
 
                    Old Client Code: WASI

 
                    Title: SWIM EXERCISE CUFF

 
                   
100146-00034/
  DES   29/223,350       D523,098   Granted
United States of America
      11-Feb-2005       13-Jun-2006   13-Jun-2020
 
                    Old Client Code: WASI

 
                    Title: HAND-WRIST SWIM EXERCISE DEVICE

 
                   
100146-00045/
  PDS   29/285,822       D574,033   Granted
United States of America
      11-Apr-2007       29-Jul-2008   29-Jul-2022
 
                    Old Client Code: WASI

 
                    Title: PORTION OF A GOGGLE


 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
COMMERCIAL TORT CLAIMS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
BANK ACCOUNTS; CONTROL ACCOUNTS

              Bank   Account #   Account Type   Account Holder ***   ***  
Disbursement   Warnaco Inc. ***   ***   Customs   Warnaco Inc. ***   ***   Tax  
Warnaco Inc. ***   ***   Payroll   Warnaco Inc. ***   ***   Retail Stores (CKU)
  Warnaco Retail Inc. ***   ***   Deposit CKU.com   CKU.com ***   ***  
Concentration Speedo USA.com   Authentic Fitness Online Inc. ***   ***   Deposit
CKJ.com   Warnaco Inc. ***   ***   Concentration   The Warnaco Group, Inc. ***  
***   Concentration A/R   Warnaco Inc. ***   ***   Concentration non-A/R  
Warnaco Inc. ***   ***   Controlled Disbursement A/P   Warnaco Inc. ***   ***  
Concentration   Warnaco Inc. ***   ***   Payroll   Warnaco Inc. ***   ***  
Funding   Warnaco Inc. ***   ***   Master Retail CKU   Warnaco Retail Inc. ***  
***   Deposit CKU NY Store   Warnaco Retail Inc. ***   ***   Deposit CKU DC
Store   Warnaco Retail Inc. ***   ***   Disbursement   Warnaco Inc. ***   ***  
Share Repurchase   The Warnaco Group, Inc. ***   ***   Equity Awards   The
Warnaco Group, Inc. ***   ***   Money Market Account   Warnaco Inc.

 

